Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 1 of 143




                   EXHIBIT 1
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 2 of 143                               6/7/2021 12:45 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 54158128
                           2021-34085 / Court: 189                                                         By: Courtni Gilbert
                                                                                                   Filed: 6/7/2021 12:04 PM

                                  CAUSE NO.

 NESS DEUTSCHLAND GMBH and                              IN THE DISTRICT COURT OF
 NESS KE, S.R.O.,

         PLAINTIFFS,
                                                        HARRIS COUNTY, TEXAS
 VS.

 SOLAR TURBINES INC. and SOLAR
 TURBINES SLOVAKIA S.R.O.,
                                                             JUDICIAL DISTRICT
         DEFENDANTS.

                  PLAINTIFFS' ORIGINAL VERIFIED PETITION,
                    AND APPLICATION FOR A TEMPORARY
              RESTRAINING ORDER AND A TEMPORARY INJUNCTION

        Ness Deutschland GmbH ("NDG") and Ness KE, s.r.o. ("NKE," and collectively with

NDG, "Ness") file this Verified Petition, and Application for a Temporary Restraining Order and

a Temporary Injunction against Solar Turbines Inc. ("STI") and Solar Turbines Slovakia s.r.o.

("STS" and collectively with STI, "ST") seeking relief in connection with STI's ongoing

participation in breaches of fiduciary duties by Ness employees, tortious interference with Ness'

employment agreements, and misappropriation of trade secrets, all in furtherance of an employee

raid:

                                DISCOVERY CONTROL PLAN

        1.     Ness intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure

190.3 insofar as any discovery is needed for the relief requested in this Petition. Ness affirmatively

pleads that this suit is not governed by the expedited-actions process in Texas Rule of Civil

Procedure 169 because Ness seeks injunctive relief and monetary relief over $250,000.

                                     PARTIES AND VENUE

        2.     Plaintiff NDG is a German Corporation with its headquarters in Hamburg,
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 3 of 143




Germany.

        3.      Plaintiff NKE is a Slovakian Corporation with its headquarters in Kogice, Slovakia.

        4.      Defendant STI is, on information and belief, a wholly-owned subsidiary of

Caterpillar Inc. ("Caterpillar") and a Delaware corporation with its headquarters in San Diego,

California.

        5.      Defendant STS is, on information and belief, a Slovakian corporation with its

headquarters in Kogice, Slovakia. On information and belief, STS is a wholly-owned subsidiary

of Defendant STI and/or controlled by Defendant STI,

        6.      Venue is proper in this Court under Texas Civil Practice and Remedy Code

§ 15.020(a) because the parties' relationship is governed by an agreement permitting "any

litigation    based      [on],     airing    out     of,     under,     or     in    connection   with,"

that agreement to be brought in the state courts of Harris County.

        7.      All conditions precedent have been satisfied prior to filing this request for

injunctive relief, in accordance with Texas Rule of Civil Procedure 54.

                                       RULE 47 STATEMENT

        8.      Ness affirmatively pleads, pursuant to Texas Rule of Civil Procedure 47(b), that the

damages sought are within the jurisdictional limits of this Court.

        9.      Ness affirmatively pleads, pursuant to Texas Rule of Civil Procedure 47(c)(5) & (d),

that it seeks non-monetary relief and all other relief to which is it justly entitled.

                                     FACTUAL ALLEGATIONS

        The Parties' Business Relationship

        10.     NDG and NKE are part of a group of affiliated companies comprising a business

that provides outsourced software engineering services from offices located around the world. The

business works through the model of an extended development center, which involves software


                                                      2
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 4 of 143




engineers employed by Ness and its affiliates working under the guidance of their clients to create

software solutions specified by the clients.

       11.     STI makes industrial turbines and compressors used in the oil and gas industry.

Solar Digital is a unit within STI that takes information from sensors on the turbines and enables

its visualization, allowing end users to see machine status and performance details.

       12.     Since in or about 2013, Ness has provided software development services to STI

under an overarching general terms and conditions agreement ("Master Agreement"), with specific

purchase orders and scopes of work ("SOW") issued under that Master Agreement. The Master

Agreement is a Caterpillar form agreement used by STI as a subsidiary of Caterpillar.

       13.     Ness provides services to STI under the Master Agreement through employees

working at NKE in Kogice. STI is and has been fully aware that this is the case as its personnel

regularly visit NKE and direct and manage work performed by the NKE employees assigned to its

account. NKE was established in 2005 and, at 600 employees, is one of the largest engineering

companies in the region.

       14.     At least 160 of Ness' 600 Kogice-based employees are currently engaged on STI

projects. While the specifics of the work are confidential, at a general level some of the projects

on which Ness works for STI involve developing and maintaining Solar Turbines' core business

platform InSight; working on Condition Based Lifting, which involves the calculation of

remaining useful lifetime of turbines and parts thereof in order to optimize service intervals and

avoid downtimes; and building applications to help STI' s clients save energy in their turbine

operation, and manage the supply and distribution of turbine parts.

       15.     The projects on which Ness works for STI are highly complex and span years. To

maximize quality and efficiency for STI, Ness maintains the same teams of employees on the




                                                3
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 5 of 143




projects throughout their lifespan as much as possible. Indeed, STI expects Ness to do this.

       16.     Though the SOWs that detail the work to be performed on the STI projects

periodically expire, this is primarily an accounting mechanism, and new SOWs are issued as the

old ones expire so that the work remains ongoing. As recently as four weeks ago, STI indicated

that it intended for Ness to continue working on the current projects through the remainder of 2021.

       Ness' Employees

       17.     As a business that sells software engineering and development services, Ness' key

assets are its employees. Ness thus devotes substantial resources to recruiting and retaining the

employees needed to provide the services for which Ness is known. It also devotes substantial

resources to training its employees and developing their skills to enable them to provide the highest

level of service. Such training includes on-line courses, paid attendance at conferences, and

support in obtaining industry-relevant certifications.

       18.     The talent pool in and around Kogice is relatively small, and people with the skills

and qualifications Ness requires are in high demand. Consequently, when employees leave, they

are difficult to replace. Time is required to find suitable replacements and, once they are hired,

further time is required to train them to meet Ness' standards.

       19.     Ness requires all of its employees to sign a standard employment contract. Since

2015, that employment contract has required employees to agree that, for six months following the

end of their employment with Ness, they will not engage in competitive activity, nor work on any

project on which they worked as a Ness employee.

       20.     In addition, pursuant to Slovakian law, the employees are required to give Ness two

months' notice before terminating their employment.




                                                 4
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 6 of 143




       STI's Plan to "In-Source" Ness' Key Employees

       21.     On May 24, STI informed Ness that STI intended to in-source at least 70 percent

of the services Ness had been providing to STI.

       22.     Given the complexity of the projects STI is in-sourcing, the Ness employees' long-

term experience on them, and the tightness of the labor market in Slovakia, hiring and training new

personnel to replace Ness' employees would require substantial time and likely disrupt the ongoing

work. Accordingly, upon hearing of STI's insourcing plan, Ness became concerned that STI

intended to execute its plan by hiring away the Ness employees that had been performing the

services STI intended to in-source.

       23.     Acting on those concerns, Ness sent STI an email in which it: (1) instructed STI

not to communicate with Ness' employees about STI's in-sourcing plans; (2) reminded STI that

Ness' employees were subject to non-compete clauses that precluded them from working on STI's

projects, or otherwise engaging in competitive activity vis-à-vis Ness for six months following the

termination of their employment with Ness; and (3) requested that STI confirm that it had not and

would not interfere in Ness' contractual relationships with its employees.

       24.     STI responded with an email asserting that Ness had "a misinterpretation and

incorrect assumptions of our objectives," that STI intended to hire 10-20 people per month through

general advertising, and that STI wanted to maintain good relations with Ness.

       STI Enlists A Key Ness Employee To Assist In A Raid

       25.     It quickly became clear that STI's assurances were untrue—STI's announcement

of its intent to open an office in Kogice was, in reality, the launch of a scheme to raid Ness'

employees that STI intended to execute with lightning speed by inducing breaches of fiduciary

duties and contractual obligations owed by Ness employees and misappropriating Ness'




                                                  5
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 7 of 143




confidential information about, inter alia, the salaries and relative strengths of Ness' employees.

          26.   After STI disclosed its plans to open an office in Kogice, Ness went to work

gathering as much information as it could in light of its suspicion that STI intended to lure Ness

employees to staff its Kogice operations. Ultimately Ness discovered that STI included at least

one, and potentially more, Ness employees in preparing its raid, inducing the violation of key

employees' fiduciary duties, and aiding and abetting those breaches.

          27.   Ness quickly learned that STI had established a Slovakian entity, STS, in late March

2021, two months before it disclosed its "in-sourcing" plan. The head of that office is Stinson

McIlhenney, Ness' longtime contact at STI who, [upon information and belief, remains employed

by STI.

          28.   Ness also observed that, not later than May 26, 2021, STI's website included a page

advertising open positions for software engineers and developers at STS, with a listed address in

the very same building where Ness has its offices.

          29.   The building where Ness has its offices has five floors, and Ness fully occupies

four of them. The fifth floor is mostly occupied by other tenants, with only roughly 200 square

meters available for lease. Ness realized that the only logical reason for STI to have procured the

small remaining amount of space in Ness' building for STS is that STI acquired that space as a

foothold and intended to expand into the space leased by Ness after hiring away a substantial

portion of Ness' employees and forcing Ness to reduce its footprint.            As alleged below,

subsequently-acquired information confirmed this conclusion.

          30.   Upon learning that STI had listed Ness' address as the address of STI's new

Slovakian entity, Ness inquired of the landlord of the building and was told that the landlord had

signed a lease with STI in late 2020 after being introduced to representatives of STI by Marek




                                                 6
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 8 of 143




Uhrin, who was at that time a managing director and, effectively, the CEO of Ness' Kogice office.

        31.     Ness has an understanding with its landlord that the landlord will not lease space in

Ness' building to another IT company without Ness' consent. With the apparent purpose to

circumvent this agreement, Mr. Uhrin, apparently in league with STI, informed the landlord in

words or substance that Ness consented to the landlord renting space to STI and was, in fact, in

favor of such an arrangement, as STI was one of its most important customers.                 These

representations were false. Ness had not consented to the landlord renting space to STI and did

not favor such an arrangement.

        32.     In late April 2021, Uhrin gave notice of his resignation from Ness, claiming to Ness

that he had no plans to join another employer but rather planned to take a break. In reliance upon

this representation, Ness released him from the last several weeks of his required two-month notice

period, and his last day of employment with Ness was May 7.

        33.     As noted above, prior to his resignation, Mr. Uhrin effectively functioned as the

CEO of Ness' Kogice office. In that position, he had overall P&L responsibility for the office and

unfettered access to virtually all information concerning the office and its business. Of particular

relevance here, Mr. Uhrin had access to information about the salary and other compensation paid

to all of the employees in the Kogice office, as well as the office's pricing and target margins.

Knowledge of this information would permit a customer, such as STI, to determine how much

(and how little) it needed to pay particular Ness employees in order to lure them away. Mr. Uhrin

also has information about the strengths and weaknesses of individual Ness employees, which

information would enable a customer, such as STI, to know which employees to target and

prioritize in a raid.




                                                  7
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 9 of 143




       STI Launches Its Raid

       34.     Notwithstanding its assurances that it would hire employees for its new Kogice

office only through general advertising, it quickly became clear that STI was, in fact, engaging in

a concerted effort to target Ness' employees and hire them into STS by inducing breaches of

fiduciary duties and contractual obligations, and misusing Ness' confidential information.

       35.     On May 27, 2021, the newly-announced head of STS, Stinson McElhinney,

attended a previously scheduled all-hands meeting of the Ness employees assigned to STI's

projects. Such meetings between STI and the Ness employees assigned to STI's projects are

regularly conducted as part of the management of those projects. As noted above, prior to the

meeting on May 27, 2021, Ness had expressly instructed McElhinney not to communicate with

Ness' employees about STI's expansion into Kogice.            In defiance of those instructions,

McElhinney not only informed Ness' employees of the expansion but also advised them that open

positions at STI's Kogice office would be posted on STI's website.

       36.     At the end of the day on May 27, 2021, another of Ness' key employees in Kogice,

Vedran Houdak, submitted his resignation. Houdek, the Associate Vice President of Delivery at

Ness' Kogice office, was one of Uhrin's key lieutenants and was the day-to-day lead on Ness'

relationship with STI. Like Uhrin, Houdek has detailed knowledge of the salary and other benefits

paid to the Ness employees assigned to work for STI, as well as the relative strengths and

weaknesses of those employees. Like Uhrin, Houdek is well positioned to advise STI on which

of Ness' employees it should recruit and how much it needs to offer to lure them away.

       37.     Houdek advised Ness that he had received an offer of employment from STI on

May 26, 2021, the day before STI advised Ness employees of the job listings posted on its website.

He denied having prior knowledge of STI's plans to expand into Kogice, but there is reason to




                                                8
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 10 of 143




believe that is untrue. Specifically, on May 26, 2021, a different Ness employee assigned to the

STI account submitted her resignation and informed Ness that the prior week, Houdek had advised

her, in words or substance, that she should not resign because there would soon be significant

changes in Ness' Kogice office that would provide opportunities to take a leadership role on the

team working for STI. According to this employee, Houdek also instructed her that she should

not disclose this advice from him to Ness' human resources department.

       38.     Also on May 27, 2021, McElhinney was observed in the Kogice town center

meeting with another key Ness employee, Frantisek Kollar. Kollar holds the position of Senior

Manager — Development and is the number two ranking member of Ness' STI team. He submitted

his resignation on May 28, 2021 and confirmed he has accepted an employment offer from STI.

       39.     In addition to Mr. Kollar, two other employees on the STI team submitted their

resignations on May 28, 2021: Miroslav Nozicka (Senior Software Architect) and Ondrej Scecina

(Software Architect). Messrs. Nozicka and Scecina confirmed they have accepted employment

offers from STI. With these resignations, the top four ranking members of Ness' STI team have

announced their intention to leave Ness and join STI.

       40.     The resignations continued into last week.     On Monday, May 31, 2021, 23

additional Ness employees assigned to STI projects resigned. Twenty-one of them confirmed that

they have accepted employment offers from STI.

       41.     Through exit interviews with the resigning employees and information provided by

STI, Ness learned the following facts:

              •   Stinson McElhinney, the head of STS, met with at least some of the resigning

                  Ness employees on May 27 and 28 and offered them employment.

              •   Stinson told employees that they needed to submit a formal application, but




                                                9
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 11 of 143




                   employees have reported that the "formal application" was merely a proforma

                   exercise.

               •   STS intended to hire the key Ness employees assigned to the STI account;

               •   The employees hired by STS would work in the same building where they

                   currently worked for Ness.

               •   The employees hired by STS would continue to work on the same STI projects

                   on which they worked at Ness.

               •   STI made 25 offers to Ness employees in Kogice in May.

       42.     These facts, as well as ST' s actions, confirm that STI's representation to Ness that

it planned to staff STS by hiring through general advertising was untrue. ST, in fact, targeted and

directly solicited Ness' employees to work for STS.

       43.     ST continues to actively recruit Ness employees in Kogice, including sending a

message on June 4, 2021, to Ness's Kogice employees regarding STI's immediate and near-term

hiring plans for STS.

       STI's Actions Threaten Ness' Business in Kokice and Exposes Ness to Immediate and
       Irreparable Harm

       44.     Based on STI's stated intention to insource 70 percent of the services provided by

Ness, and STI's demonstrated intention to have those services performed by the same people that

have been performing them under Ness' umbrella, Ness stands to lose more than 100 of the 600

employees in its Kogice office. Further, to the extent Ness refuses to accede to STI's scheme

(which it will) and ceases to provide the remaining 30 percent of the services, there is every reason

to fear that STI will seek to hire all of the remaining employees on the STI team. Ness thus faces

the imminent threat that STI will, by interfering in its contractual relationships, poach more than

25 percent of the NKE workforce. The rapid outflow of such a large number of employees,



                                                 10
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 12 of 143




especially in a relatively small and tight labor market will damages Ness' reputation and goodwill

in the market, both among customers and potential employees.

       45.     Additionally, as noted above, due to the difficulty of hiring qualified engineers,

Ness estimates that it could take six months or longer to fill the vacancies left by the employees

departing for ST and even longer to have the replacements trained to perform to Ness' high

standards. During that time, Ness would be at risk of losing clients, goodwill, and a significant

amount of revenue. "Damages are an inadequate remedy if they are difficult to calculate;

`assigning a dollar amount to such intangibles as a company's loss of clientele, goodwill, marketing

techniques, and office stability, among others, is not easy.'" Thomas v. A *Med Mgmt., Inc., No.

01-19-00564-CV, 2020 WL 5269412, at *4 (Tex. App.—Houston [1' Dist] Sept. 3, 2020) (quoting

Frequent Flyer Depot, Inc. v. Am. Airlines, Inc., 281 S.W.3d 215, 228-29 (Tex. App.—Fort Worth

2009, pet. denied)); see also Miller v. Talley Dunn Gallery, LLC, No. 05-15-00444-CV, 2016 WL

836775, at *8 (Tex. App.—Dallas Mar. 3, 2016) ("Disruption to a business can

constitute irreparable harm.").

       46.     Ness will also incur substantial costs in the recruitment, hiring, and training of the

large number of employees needed to replace those poached by STI through the above-described

wrongful means.

       TEMPORARY RESTRAINING ORDER AND TEMPORARY INJUNCTION

       47.     Based on the facts described in the preceding paragraphs, Ness is seeking a

temporary restraining order and temporary injunction to prevent ST from continuing to execute a

plan that has been in motion for months and has only just now come to light. Absent injunctive

relief prohibiting ST from engaging in any recruitment of Ness' employees where the employment

of those employees would result in a breach of any employment agreement, working with Uhrin




                                                11
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 13 of 143




or other current or former Ness employees in any capacity to recruit Ness' employees, and

employing Uhrin in any capacity, Ness faces the probability of losing a significant portion of the

NKE workforce, a loss of goodwill, and a massive disruption to its business.

       Temporary Injunction

       48.     To obtain a temporary injunction, "an applicant must plead and prove three specific

elements: (1) a cause of action against the defendant; (2) a probable right to the relief sought; and

(3) a probable, imminent, and irreparable injury in the interim." Butnaru v. Ford Motor Co., 84

S.W.3d 198, 204 (Tex. 2002) (defining "an injury [as] irreparable if the injured party cannot be

adequately compensated in damages or if the damages cannot be measured by any certain

pecuniary standard").

       49.     Ness has, at least, four underlying causes of action upon which it is likely to

succeed.

       50.     First, Ness is likely to succeed on its claims for tortious interference with Ness'

employment contracts. Texas law on tortious interference with contract includes breach of

employment agreements. Sterner v. Marathon Oil Corp., 767 S.W.2d 686, 689 (Tex. 1989).

       51.     Since 2015, Ness employees' contract of employment includes a prohibition, for

six months following termination of employment with Ness, on competitive activities and working

on the same projects on which the employees worked while at Ness. Approximately 80 percent of

the 160 NKE employees at issue here, are party to this version of the employment contract. As

described above, ST is actively engaged in the hiring of Ness employees to work on the same

projects on which they worked at Ness, in direct contravention of this prohibition in the

employment agreement.

       52.     In addition, Ness employees agree in their contracts not to act contrary to Ness'




                                                 12
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 14 of 143




legitimate interests. Assisting in a raid of Ness' employees at the behest of a new employer is

directly contrary to these contractual obligations.

       53.     ST was aware of the specific prohibitions contained in Ness' employment contracts

and, despite such knowledge, continues to knowingly induced breaches of those contracts in an

effort to insource the work Ness had been performing.

       54.     Second, Ness is likely to succeed on its claim that ST knowingly participated in

Uhrin's and Houdek's numerous breaches of their fiduciary duties to Ness. "[W]here a third party

knowingly participates in the breach of duty of a fiduciary, such third party becomes a joint

tortfeasor with the fiduciary and is liable as such." Straehla v. AL Glob. Servs., LLC, 619 S.W.3d

795, 804 (Tex. App.—San Antonio 2020) (quoting Kinzbach Tool Co. v. Corbett-Wallace Corp.,

160 S.W.2d 509, 514 (1942)).

       55.     As a Ness director, Uhrin's fiduciary duties included those of care and loyalty—

which were violated when Uhrin, while still employed by Ness, worked with ST to execute ST's

plans. See Declaration of Peter Devinsky ("Devinsky Decl.") at 117.

       56.     As a Ness employee, Houdek was obligated to keep confidential information

entrusted to him and refrain from acting contrary to Ness' interests. See Devinsky Decl. at ¶ 8.

Uhrin was likewise bound by these obligations. Id. at 9.

       57.     By enlisting Uhrin's and Houdek's assistance in establishing ST's business in

Kosice, ST has been able to recruit Ness' highly skilled employees, Ness' most crucial and

important asset. By leveraging Uhrin's position of authority, ST was able to secure office space in

violation of Ness' agreement with its lessor because Uhrin's misrepresentations implied that Ness

had consented to the ST lease. In short, ST relied on Uhrin's and Houdek's status as high-level

employees (and in the case of Uhrin, status as a director) at Ness to execute its plans with full




                                                 13
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 15 of 143




knowledge that their senior position gave rise to specific fiduciary duties.

        58.     Third, ST has willfully and maliciously misappropriated Ness' confidential

information in furtherance of its raiding scheme. Uhrin and Houdek had specific knowledge of

Ness' confidential business information, including employee performance and salary information,

which ST has used to prioritize its recruiting efforts and determine the salaries it needed to offer

to lure the employees at issue away.

        59.     Finally, the same facts supporting ST's liability for knowing participation in

Uhrin's breach of fiduciary duties and tortious interference with contract also support a claim for

conspiracy. ST, Uhrin and Houdek had a meeting of the minds regarding the poaching of Ness'

employees despite the non-competition provisions in those employees' employment agreements

and have taken active steps in furtherance of their scheme to decimate Ness' workforce. See

Straehla, 619 S . W.3 d at 811.

        60.     Ness will suffer probable, imminent, and irreparable ongoing injury that demands

injunctive relief. "Proof of a continued breach of [a] non-competition agreement by a highly-

trained employee constitutes prima facie proof of probable injury." Hartwell 's Office World, Inc.

v. Systex Corp., 598 S.W.2d 636, 639 (Tex. Civ. App.—Houston [14th Dist.] 1980, writ ref d

n.r.e.). ST has put in motion a plan that has resulted in the departure of Ness' most senior

employees and the continued departure of other key employees. Such ongoing harm is inherently

irreparable. Cyberx Group, LLC v. Pearson, No. 3:20-CV-2501-B, 2021 WL 1966813, at *11

(N.D. Tex. May 17, 2021) (collecting cases).

        61.     In addition, the loss of a large percentage of its highly skilled workforce also

exposes Ness to a loss of goodwill and brand reputation among current and potential employees

and customers, harms that are by nature irreparable. See, e.g., Graham v. May Kay Inc., 25 S.W.3d




                                                 14
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 16 of 143




749, 753 (Tex. App.—Houston [14th Dist.] 2000); Frequent Flyer Depot, Inc. v. Am. Airlines, Inc.,

281 S.W.3d 215, 228 (Tex. App.—Ft. Worth 2009); Miller v. Talley Dunn Gallery, LLC, No. 05-

15-00444-CV, 2016 WL 836775, at *8 (Tex. App.—Dallas Mar. 3, 2016); RenewData Corp. v.

Strickler, No. 03-05-00273-CV, 2006 WL 504998, at *16 (Tex. App.—Austin 2006, no pet.).

       62.     Accordingly, Ness is entitled to a temporary injunction.

        Temporary Restraining Order

       63.     A court granting a temporary restraining order must "(1) state why the order was

granted without notice if it is granted ex parte; (2) state the reasons for the issuance of the order

by defining the injury and describing why it is irreparable; (3) state the date the order expires and

set a hearing on a temporary injunction; and (4) set a nominal bond." In re Office ofAttorney Gen.,

257 S.W.3d 695, 697 (Tex. 2008) (citing Tex. R. Civ. P. 680, 684).

       64.     The temporary restraining order is not being sought ex parte.

       65.     Ness seeks a temporary restraining order for the reasons set forth in this Petition,

supra ¶¶ 48-62.

       66.     Ness further requests that the Court set a hearing on its application for a temporary

injunction in this matter.

                                     CAUSES OF ACTION

       Count 1: Tortious Interference with Contract

       67.     All of the foregoing factual allegations are incorporated herein by reference.

       68.     Ness and its employees in Kogice are parties to valid employment contracts

containing provisions barring them from engaging in competitive activity vis-à-vis Ness, and from

working, on projects on which they worked at Ness, for six months following the termination of

their employment with Ness. In addition, Ness employees agree in their contracts not to act




                                                 15
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 17 of 143




contrary to Ness' legitimate interests.

        69.     ST knew of these agreements and/or had knowledge of the facts and circumstances

that would lead ST to be aware of the existence and terms of these contracts.

        70.     ST willfully and intentionally interfered with these contracts by actively recruiting

and hiring Ness' employees in order to have those employees engage in competitive activity vis-

a-vis Ness and work on the same projects on which they had worked at Ness. Additionally, in the

case of Messrs. Uhrin and Houdek, ST willfully and intentionally interfered with their employment

contracts by inducing them to act contrary to Ness' interests by assisting in preparations for ST's

raid.

        71.     ST's tortious conduct proximately caused harm to Ness including actual damages.

        Count 2: Knowing Participation in Breach of Fiduciary Duty

        72.     All of the foregoing factual allegations are incorporated herein by reference.

        73.     As a Ness director, Uhrin's fiduciary duties included those of loyalty, candor and

care—all of which were violated when Uhrin, while still employed by Ness, worked with ST to

prepare ST's raid on Ness. Houdek, as a Ness employee, also owed fiduciary duties and likewise

violated them by working with ST to prepare its raid on Ness.

        74.     ST knowingly participated in Uhrin's and Houdek's breaches of their fiduciary

duties to Ness and, as such, is liable as a joint tortfeasor.

        75.     With Uhrin's and Houdek's assistance, ST has been able to recruit Ness' highly

skilled employees, Ness' most crucial and important asset. By leveraging Uhrin's position of

authority, STI was able to secure office space in violation of the terms of Ness' lease because

Uhrin's misrepresentations implied that Ness had consented to the STI lease. In short, STI relied

on Uhrin's status as a director and senior manager at Ness to execute its plans with full knowledge




                                                   16
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 18 of 143




that his senior position gave rise to specific fiduciary duties.

        76.     STI was aware that it was encouraging, facilitating, and participating in Uhrin's

and Houdek's breaches of their fiduciary duties.

        77.     STI' s tortious conduct proximately caused harm to Ness including actual damages.

        Count 3: Misappropriation of Trade Secrets

        78.     STI has misappropriated Ness' trade secrets in acquiring Ness' confidential

business information, information that Ness has taken reasonable measures to keep secret and

confidential.

        79.     ST was aware that the information provided by Uhrin in its efforts to poach Ness'

employees constituted a trade secret and that Uhrin had contractual and fiduciary duties that

prohibited him from disclosing or using that information, let alone providing it to ST in order for

ST to recruit and hire Ness' employees.

        80.     Ness seeks actual damages under Tex. Civ. Prac. & Rem. Code § 134A.004(a),

including both the actual loss caused by misappropriation and unjust enrichment caused by

misappropriation that is not taken into account in computing actual loss.

        81.     Ness will prove at trial that the misappropriation of trade secrets was willful and

malicious and seeks exemplary damages and attorneys' fees as authorized by Tex. Civ. Prac. &

Rem. Code §§ 134A.004(b) and 134A.005(3).

        Count 4: Civil Conspiracy

        82.     All of the foregoing factual allegations are incorporated herein by reference.

        83.     ST conspired with Uhrin, Houdek, and potentially other Ness employees to

tortiously interfere with Ness' employment contracts and engaged in numerous overt acts in

furtherance of the conspiracy, including the active recruitment of Ness employees despite




                                                  17
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 19 of 143




prohibitions on those employees accepting employment with ST on projects those employees had

worked on at Ness.

       84.    Uhrin, Houdek, and ST have taken steps to conceal their conspiracy from Ness as

a means of making ST' s employee raid successful.

       85.     STI' s tortious conduct proximately caused harm to Ness including actual damages.



                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Ness requests this Court enter judgment in

favor of Ness and against ST as follows:

   A. Issuing a temporary restraining order and temporary injunction prohibiting ST from

       engaging in any recruitment of Ness' employees where the employment of those

       employees would result in a breach of any employment agreement, working with Uhrin or

       other current or former Ness employees in any capacity to recruit Ness' employees, and

       employing Uhrin in any capacity;

   B. Awarding damages deemed to be just and fair, which will be a sum within the jurisdictional

       limits of this Court;

   C. Awarding attorneys' fees, pre-judgment interest, post-judgment interest, and costs; and

   D. Awarding such other and further relief, in law or in equity, either general or special, to

       which Ness may be justly entitled.




                                              18
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 20 of 143




                                Respectfully submitted,

                                QUINN EMANUEL URQUHART
                                & SULLIVAN, LLP




                                 Christopher Porter
                                 Attorney-in-Charge
                                 Texas State Bar No. 24070437
                                 chri sporter@qui nnem anuel .com

                                Elizabeth McKee Devaney
                                Texas State Bar No. 24040100
                                lizdevaney@quinnemanuel.com

                                711 Louisiana Street, Suite 500
                                Houston, Texas 77002
                                Telephone:    (713) 221-7000
                                Facsimile:    (713) 221-7100

                                Kevin S. Reed (pro hac vice forthcoming)
                                kevinreed@quinnemanuel.com
                                51 Madison Ave.
                                22nd Floor
                                New York, New York 10010
                                Telephone:    (212) 849-7000
                                Facsimile:    (212) 849-7100

                                ATTORNEYS FOR PLAINTIFFS




                                   19
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 21 of 143


                  2021-34085 / Court: 189




                          Exhibit 1
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 22 of 143
SolaVTurbines                                                  Turbomach
A Caterpillar Company                                          A Caterpillar Company
                                                                 FORM 4001-A MODIFIED
                                                                   REV 12 MARCH 2014




                  GENERAL TERMS AND CONDITIONS OF CONTRACT

                           FOR PROFESSIONAL SERVICES

                                          BY


                        Ness Deutschland GmbH ("CONTRACTOR")




                                      Page 1 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 23 of 143
                                  TABLE OF CONTENTS
                                                                          Page




1.      DEFINITIONS                                                          3
2.      SCOPE OF WORK; CONFLICTS; REPRESENTATIVES                            7
3.      CONTRACTOR RESPONSIBILITIES                                          8
4.      PAYMENT PRICE                                                       10
5.      TIME                                                                11
6.      CHANGES IN THE WORK                                                 12
7.      TERMINATION FOR CONVENIENCE                                         13
8.      CANCELLATION FOR CAUSE                                              14
9.      WARRANTY                                                            14
10.     INSURANCE                                                           16
11.     TITLE TO WORK PRODUCT                                               18
12.     PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND                19
13.     INDEPENDENT CONTRACTOR                                              19
14.     LIENS AND CLAIMS                                                    20
15.     NO CONSEQUENTIAL DAMAGES, ETC                                       20
16.     NO WAIVER                                                           20
17.     NOTICES                                                             20
18.     NO IMPLIED LICENSES                                                 21
19.     RELEASE OF INFORMATION                                              21
20.     ASSIGNMENT; DELEGATION; CHANGE IN CONTROL                           22
21.     SUCCESSIONS                                                         22
22.     SET OFF                                                             22
23.     APPLICABLE LAW; VENUE; WAIVER OF JURY TRIAL                         22
24.     COMPLIANCE WITH LAW                                                 23
25.     ASSURANCE OF PERFORMANCE                                            24
26.     SPECIFICATIONS; DESIGNS                                             24
27.     PERSONNEL                                                           25
28.     OTHER PROVISIONS                                                    25
29.     LIST OF EXHIBITS                                                    26




                                      Page 2 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 24 of 143
Sold Turbines                                                                      Turbomach
A Caterpillar Company                                                              A Caterpillar Company
                                                                                         REV. 12 March 2014

1.     DEFINITIONS

       As used in or pertaining to these General Terms and Conditions of Contract for Professional
       Services, the following terms shall be interpreted as having the meanings respectively set forth
       below:

       1.1     "Affiliate" of any Person means any other Person which, directly or indirectly, controls, is
               controlled by or is under common control with such Person. A Person shall be deemed
               to be "controlled" by any other Person if such other Person possesses, directly or
               indirectly, power

                      (a)     to vote 10% or more of the securities (on a fully diluted basis) of such
               Person having ordinary voting power for the election of directors or managers; or

                      (b)     to direct or cause the direction of the management and policies of such
               Person whether by contract or otherwise.

       1.2      "Applicable Laws" means all laws, statutes, ordinances, building codes, rules,
               regulations, or orders of any Government having jurisdiction over the performance of the
               Work, as may be in effect at the time the Work is undertaken.

       1.3     "Applicable Permits" means all permits, waivers, authorizations, exemptions, franchises,
               clearances or licenses issued or required to be issued by any Government having
               jurisdiction over the performance of the Work, as may be in effect at the time the Work is
               undertaken.

       1.4      "Change Order" means a written order signed by Company's Representative, which
               order changes the Work, Contract Price, payment terms, Work Schedule, delivery, or any
               special term or condition of the Contract.

       1.5      "Company" means Solar Turbines Incorporated, having offices at, among other places,
               2200 Pacific Highway, San Diego, California and Turbomach SA, Via Campagna 15,
               6595 Riazzino, Switzerland, and any of its and their affiliates and subsidiaries who issue
               a Purchase Order to Contractor, which references these terms.

       1.6     "Consequential Loss" means any loss or anticipated loss of profit, loss or anticipated loss
               of revenue, business interruption, loss of use of any Company or Contractor equipment,
               or loss of any contract or other business opportunity.

       1.7     "Contract" means these General Terms and Conditions of Contract for Professional
               Services as applied to a particular Order together with any Purchase Order and Work
               Order(s) and all Plans and Specifications, and other documents which are integrated
               herewith or incorporated herein by reference, as well as any Modifications (including
               Change Orders), Suspension Orders, Reinstatement Orders and Termination Orders that
               may be in effect from time to time.

       1.8     "Contractor" means the Person entering into these General Terms and Conditions of
               Contract for Professional Services or a particular Contract with Company.

       1.9     "Contractor IP" means Contractor's intellectual property including, but not limited to,
               patents, trademarks, copyrights, trade secrets, works of authorship, background
               software, concepts, methodologies and processes developed or existing prior to the start
               of the Work that is incorporated into the Work.


                                              Page 3 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 25 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                        REV. 12 March 2014

       1.10    "Contractor Specifications" means and specifications created by Contractor pursuant to
               the Contract.

       1.11    "Contract Time" means the period of time provided in the Contract for completion of the
               Work. It is anticipated that some Purchase Orders will not have a Contract Time.

       1.12    "Contract Price" means the total amount that Company shall be obligated to pay to
               Contractor upon the performance of all of Contractor's duties and obligations pursuant to
               the Contract which shall not exceed the rates as set forth in the applicable SOW.

       1.13    "Customer" means Company's customer, whether one or more, unless otherwise
               specified.

       1.14    "Date of Final Completion" means the date on which Contractor has successfully
               achieved Final Completion.

       1.15    "Documents" means documents designs, diagrams, illustrations, schedules, sketches,
               charts, technical specifications, software, source code, test plans, test scripts and other
               data which are prepared by Contractor or any Subcontractor, manufacturer, contractor or
               distributor in performance of the Work.

       1.16    "Engineering" means all specifications, designs, calculations, analysis, plans, data,
               reports, process diagrams, sketches, software development, programming, test plan
               development, testing and the like created or provided by it in the performance of the
               Work.

       1.17    "Export Authorizations" means all applicable export permits, licenses, authorizations,
               certification, notifications, or other required or necessary government approvals or
               submissions.

       1.18    "Field of Use" means software, networks, hardware, or systems for the purpose of
               condition monitoring, remote monitoring and diagnostics, data analytics, health
               management, or related systems that use data acquired from turbo-machinery
               equipment, gas turbine engines, compressors, reciprocating engines or electric motor
               drives.

       1.19    "Final Completion" shall be deemed to have occurred when (i) the Work has been
               completed in accordance with the Contract, (ii) all deliverables required to be submitted
               to Company on or before the Date of Final Completion have been submitted, including all
               Work Product, and such other items as are required by the Contract and (iii) all other
               duties and obligations of Contractor under the Contract have been fully performed.

       1.20    "Fixed Price Work" means work for which Contractor is paid based on specific
               deliverables. Unless otherwise specified in the Contract, Firm Business Project
               Execution shall be Fixed Price Work.

       1.21    "Government" means any United States or foreign, federal, state, regional, tribal or local
               government or governmental agency, department, court, tribunal or other entity charged
               with the administration, interpretation or enforcement of any Applicable Law.

       1.22    "Hourly Work" means Work for which Contractor is paid based on the number of hours of
               service provided in accordance with the Contract. Unless otherwise specified in the
               Contract, General Work and Manpower Work shall be Hourly Work.


                                              Page 4 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 26 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

       1.23    "Inventions" means all intangible property, ideas, conceptions, know-how, inventions,
               improvements, devices, methods, products, processes and discoveries, whether
               patentable or unpatentable, and whether in a written, graphic and/or machine readable
               form or format, that arise out of Contractor's or Contractor's Personnel, performance of
               the Contract or resulting from or based on Company Proprietary Information.

       1.24    "Key Personnel" means any member of Contractor's Personnel designated as essential
               to the satisfactory performance by Contractor of the services to be performed under the
               Contract.

       1.25    "Lien" means any lien, charge, mortgage, pledge, claim, security interest or encumbrance
               of any kind, arising by contract or under Applicable Law.

       1.26    "Losses" means claims, actions, damages, losses, liabilities, penalties, interest, costs,
               and/or expenses including reasonable attorney's fees. Losses include loss of or damage
               to property and injury to or death of natural Persons.

       1.27    "Modification" means (1) a written amendment to the Contract signed by both Parties, or
               (2) a Change Order.

       1.28    "Onsite" shall mean Company's Premises

       1.29    "Offsite" shall mean Contractor's development offices

       1.30    "Parties" means Company and Contractor, and "Party" means either of them.

       1.31    "Person" means any natural person, corporation, partnership, joint venture, limited liability
               company, firm, association, trust, Government or any other entity.

       1.32    "Personnel" means the employees, agents, contractors, and representatives of the
               applicable Party and, in the case of Contractor, its subcontractors, whether or not
               Affiliates of such Party. For the avoidance of doubt, subcontractors of Contractor include
               notably any freelance consultant who would perform services for Company under the
               Contract. Contractor shall execute a written subcontract with such freelance consultants
               on terms no less stringent to those contained in the Contract

       1.33    "Plans and Specifications" means any technical requirements, specifications, codes,
               inspection methods, fabrication methods, application check sheet or documents provided
               by Company, which are applicable to the Work.

       1.34    "Professional Services" means the consulting, software development, maintenance and
               software installation and other support services as described in a SOW or as otherwise set
               forth in a Purchase Order.

       1.35    "Purchase Order" or "Order" means Company's document(s) describing the Work to be
               performed by Contractor under the Contract. The Parties anticipate that more than one
               Purchase Order may be outstanding and in effect at any time.

       1.36    "SOW" of "Statement of Work" means a description of the Work and/or deliverables to be
               provided under a Purchase Order.

       1.37    "Site" means the location or locations where the Work is to be performed, which may be a
               site owned or controlled by Company, Contractor or a third Person.


                                               Page 5 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 27 of 143
Sold Turbines                                                                      Turbomach
A Caterpillar Company                                                              A Caterpillar Company
                                                                                         REV. 12 March 2014

       1.38    "Suspension Order" means a written order signed by Company's Representative, which
               order suspends Contractor's effort on that portion of the Work covered by the Suspension
               Order, as specifically set forth therein.

       1.39    "Subcontractor" means a Person who has a direct contract with Contractor to perform or
               supply any part of the Work, including without limitation the supply or lease of any
               materials or equipment.

       1.40    "Sub Subcontractor" means a Person who has a direct contract with a Subcontractor to
               perform or supply any of the Work.

       1.41    "Termination Order" means a written order signed by Company's Representative, which
               order terminates Contractor's effort on that portion of the Work covered by the order, as
               specifically set forth therein.

       1.42     "Work" means all training, professional, consulting or similar services and goods ancillary
               thereto provided or to be provided by Contractor under the Contract, including without
               limitation software, documentation, engineering, design, project management, drafting
               and other technical or similar service activities, all labor, material, equipment, services
               and supplies necessary to provide and deliver the Professional Services required under a
               Purchase Order, and all materials and incorporated or to be incorporated into the product
               of such professional services. Work includes General Work, Firm Business Project Work
               and Manpower Work, each of which is further described in Section 2.3.

       1.43    "Work Product" means any work of authorship including without limitation software and
               related documentation Engineering, Documents, Contractor Specifications and Inventions
               and other work product provided or developed by Contractor in its performance of the
               Work.

       1.44    "Work Authorization" means a document issued by Company pursuant to a blanket
               Purchase Order describing the Work to be performed by Contractor under the Contract.
               The Parties anticipate that more than one Work Authorization may be outstanding and in
               effect at any time. A Work Authorization is accepted by Contractor when Contractor has
               provided Acknowledgment.

       The following rules of interpretation apply to these General Terms and Conditions of Contract for
       Professional Services:

       (a)     Defined terms include the plural as well as the singular. Any reference to an Article,
       Section, Exhibit, Attachment, or Appendix shall be deemed to refer to an Article, Section, Exhibit,
       Attachment or Appendix of the Contract unless otherwise specified. The terms "hereof', "herein",
       "hereunder", and comparable terms refer to the entire Contract and not to any particular Article or
       other subdivision hereof. The words "include", "includes", and "including" are not limiting.

       (b)     Any agreement defined or referred to herein shall include each amendment, modification,
       restatement, and supplement thereto and waiver thereof as may become effective from time to
       time (provided that such amendment, modification, restatement, or supplement after the effective
       date of a Purchase Order may constitute a basis for a Change Order).

       (c)     A reference to any Applicable Law includes any amendment or modification to such
       Applicable Law (provided that such amendment or modification after the effective date of a
       Purchase Order may constitute a basis for a Change Order).



                                              Page 6 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 28 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                           REV. 12 March 2014

       (d)     A reference to any Person or Party includes its permitted successors and permitted
       assigns.

       (e)     A reference to any Government shall include any agency or authority succeeding to such
       agency's or authority's functions and capabilities.

2.     USE OF GENERAL TERMS AND CONDITIONS;                         SCOPE OF WORK;            CONFLICTS;
       REPRESENTATIVES

       2.1     These General Terms and Conditions of Contract for Professional Services are intended
               to be applicable to multiple Purchase Orders, each of which will be a separate Contract.

       2.2     Company may from time to time issue a Purchase Order for the performance of services
               generally described below and more specifically described in the SOW. Company may
               also from time to time issue an annual Purchaser Order which authorizes the issuance of
               multiple Work Authorizations in accordance with the rates as set forth in the SOW for the
               performance of services generally described below and more specifically described in the
               SOW.

       2.3     The Work provided under the Contract may consist of engineering, design, project
               management, drafting and other technical or similar service activities in the following two
               categories:

               A.       General Work

                        Where Company requires Contractor's services for proposed or project work that
                        is for short time periods and for specific tasks.

               B.       Manpower

                        Where Contractor provides individuals of certain job qualifications for Work as
                        directed by Company.

       2.4     In exchange for the Work, Company shall pay Contractor in accordance with the rates set
               forth in the applicable Purchase Order.

       2.5     Contractor shall provide the Professional Services comprising the Work as described in
               the specific Work Authorization and/or Purchase Order. Contractor represents and
               warrants that Contractor is professionally qualified to perform the Work, and will utilize all
               necessary and appropriate skill, judgment and expertise in the performance of the Work
               and will satisfactorily carry out and complete the same.

       2.6     The Professional Services comprising the Work are personal to and non delegable by
               Contractor. Any purported delegation of duties hereunder without Company's prior
               written consent shall be a breach of the Contract and shall be void.

       2.7     Prior to the commencement of the Work, each Party shall identify to the other Party, in
               writing, the name(s) and respective scope of authority of its one or more Persons (each,
               a "Representative") having responsibility for performance of its obligations hereunder,
               and having authority to agree to Modifications in its rights and obligations hereunder.
               Each Party shall promptly notify the other Party in writing of any change in the name(s) or
               scope of authority of its Representative(s) hereunder during the term of the Contract.



                                               Page 7 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 29 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                        REV. 12 March 2014

       2.8     Company's Representative will provide general administration of the Contract, including
               performance of the functions hereinafter described. All of Company's instructions to
               Contractor pertaining to the Contract shall be issued through Company's Representative.

       2.9     Contractor shall forward     all   communications to     Company     through   Company's
               Representative.

       2.10    For Fixed Price Work, based on Company's Representative's observations of the
               progress of the Work and Contractor's Applications for Payment, Company's
               Representative will determine the amounts owing to Contractor.

       2.11    Company's Representative shall have authority to reject Work which does not conform to
               the Contract and Company shall not be responsible to make any payments to Contractor
               with regard to such rejected Work.         Whenever, in Company's Representative's
               reasonable opinion, such Representative considers it necessary or advisable to insure
               the proper implementation of the intent of the Contract, such Representative will have
               authority to require further review of the Work in accordance with this Section 2 and
               Section 3, whether or not such Work be then completed.

       2.12    Company's Representative will prepare Change Orders in accordance with Section 6.

       2.13    Company's Representative will review the Work to determine the Date of Final
               Completion and will receive the review documents required by the Contract and
               assembled by Contractor.

3.     CONTRACTOR RESPONSIBILITIES

       3.1     Contractor shall carefully study the documents comprising the Contract and shall
               immediately report to Company's Representative any error, inconsistency or omission
               Contractor may discover.

       3.2     Contractor shall perform the Work, using Contractor's best skill and attention, as an
               independent contractor, and not as an employee of Company, and shall be solely
               responsible for all portions of the Work.

       3.3     Unless otherwise as specifically provided under the SOW, Contractor shall provide all
               labor, materials, equipment, tools and other facilities and services necessary for the full
               and proper execution and completion of the Work Onsite.

       3.4     Contractor shall pay all sales, consumer, use, payroll, unemployment, disability and any
               other Federal, State, or local taxes required by any Applicable Law to be paid in respect
               to the performance of Contractor's duties and obligations hereunder.

       3.5     Contractor shall secure and apply for all Applicable Permits, fees, and licenses necessary
               for the proper execution and completion of the Work, which are applicable at the time the
               Purchase Order is executed, or at any time thereafter, until completion of the Work. It is
               the responsibility of Contractor to make certain that the Plans and Specifications are in
               accordance with Applicable Laws. Contractor shall give all notices and comply with all
               Applicable Laws of any Government bearing on the performance of the Work. If
               Contractor observes that any terms or conditions of the Contract are at variance
               therewith in any respect, Contractor shall promptly notify Company's Representative in
               writing, and any necessary changes shall be adjusted by appropriate modification. If
               Contractor performs Work knowing it to be contrary to such Applicable Laws, Contractor


                                              Page 8 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 30 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

               shall assume full responsibility therefore and shall bear all costs attributable to the
               correction thereof.

       3.6     Contractor shall be solely and entirely responsible to Company for the acts and
               omissions of all Contractor's employees and of all Subcontractors and Sub
               Subcontractors, their respective agents and employees, and all other Persons performing
               any of the Work if delegation to such third party is approved by Company pursuant to
               Section 2.6. If any part of the Work depends for proper execution or results upon the
               work of any third Person not in privity of contract with or otherwise under the control of
               Contractor, Contractor shall inspect and promptly report to Company's Representative
               any apparent discrepancies or defects in such work that render it unsuitable for
               Contractor's proper execution and results.

       3.7     During the term of the Agreement, and for a period of five years following its expiration or
               termination, Contractor shall ensure that any and all of its employees, agents,
               consultants, and the like who work on a Company project are not permitted to work on
               similar projects for any third parties who perform, sell, or provide services in Company's
               Field of Use.

       3.8     If Contractor is obligated to prepare Documents and/or Contractor Specifications
               pursuant to the Contract, then Contractor shall prepare or otherwise obtain, approve in
               writing, and submit, with reasonable promptness and in orderly sequence so as to cause
               no delay in the Work or in the Work of any other contractor, all Documents and
               Contractor Specifications required by the Contract.

               A.       At the time of submission, Contractor shall inform Company's Representative in
                        writing of any deviation in the Documents or Contractor Specifications from the
                        requirements of the Contract.       Company's Representative will review and
                        approve Documents and Contractor Specifications with reasonable promptness
                        so as to cause no delay, but only for conformance with the design concept of the
                        Work and with the information given in the Contract. The approval of a separate
                        item or component shall not indicate approval of a system in which the item or
                        component functions.

               B.       Contractor shall make any corrections of Documents or Contractor Specifications
                        required by Company's Representative and shall resubmit the required number
                        of corrected copies of Documents or new Contractor Specifications until
                        approved.

               C.       The approval of Documents or Contractor Specifications by Company's
                        Representative shall not relieve Contractor of responsibility for any deviation from
                        the requirements of the Contract unless Contractor has informed Company's
                        Representative in writing of such deviation at the time of submission and
                        Company's Representative has given written approval in the form of a
                        Modification to the specific deviation, nor shall the approval relieve Contractor
                        from responsibility for errors or omissions in the Documents or Contractor
                        Specifications.

       3.9     Contractor shall be responsible, to the extent of applicable law or as required by
               Company, to perform drug screening of all Contractor Personnel that will perform Work
               on Company premises. All expenses related to drug screening pursuant to this
               agreement shall be the responsibility of Contractor.



                                               Page 9 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 31 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

               A.       Contractor will comply with all applicable legal requirements concerning the
                        procedures and methods to be used in testing its Personnel for drugs.

               B.       Company reserves the right to reject any individual whose drug test evidences
                        use of illegal drugs.

               C.       Company reserves the right to choose the provider who will perform drug tests.

       3.10    Contractor shall be responsible for a background screening on all its Personnel that will
               perform Work on Company premises according to Company's instructions.

       3.11    Contractor shall be responsible to ensure the conduct of all Personnel performing Work
               on Company premises is in accordance with Exhibits A-C.

       3.12    If a specific training at Company charge is deemed necessary for Contractor's Personnel,
               Company approval must be requested and obtained in writing in advance.

       3.13    Contractor acknowledges that it must strictly adhere to Company guidelines regarding
               use of Company trademarks and corporate identity. Contractor shall comply with
               instructions received from Company and Contractor shall remedy any noncompliance at
               no cost to Company and use its best efforts to remedy the noncompliance as fast as
               possible. Contractor shall not use in advertising, publicity, promotion, marketing, or other
               activity, any name, trade name, trademark, service mark or other designation of, or
               owned by, Company, except upon the prior written permission of Company.

4.     PAYMENT PRICE

       4.1     No escalations, reductions or modifications in Contract Price shall be made except as
               expressly provided for in the Contract. Unless otherwise agreed in writing, the Contract
               Price includes all applicable sales taxes, use taxes, excises, duties, and other like levies;
               and the cost of all permits and licenses. Unless otherwise agreed in writing, the Contract
               Price does not include the VAT.

       4.2     Approved invoices shall be paid 30 days end of month from date of receipt of the
               Applications for Payment by Company; providing the Applications for Payment are
               accompanied by duly approved supporting documentation.

       4.3     Intentionally Left Blank.

       4.4     Contractor warrants and guarantees that title to all completed Work, materials or
               equipment will pass to Company upon receipt of such payment by Contractor, free and
               clear of all Liens; and that no Work, materials or equipment will have been acquired by
               Contractor subject to an agreement under which an interest therein or Lien thereon is
               retained by the seller.

       4.5     No payment, nor any partial or entire use or occupancy of the Work by Company or
               Customer, shall constitute an acceptance of any Work not in accordance with the
               Contract.

       4.6     Company's Representative may decline to approve Payment in whole or in part, to such
               extent as may be necessary in such Representative's opinion to protect Company from
               loss because of:

               A.       Defective work;
                                              Page 10 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 32 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

               B.       Third party claims filed or reasonable evidence indicating probable filing of such
                        claims;

               C.       With respect to Fixed Price Work, reasonable doubt that the Work can be
                        completed for the unpaid balance of the Contract Price;

               D.       Reasonable indication that the Work will not be completed within the Contract
                        Time; or

               E.       Unsatisfactory prosecution of the Work by Contractor.

       4.7     When the above grounds in Section 4.6 are remedied or cured, any amounts withheld
               because of them shall be paid.

       4.8     With respect to Fixed Price Work, when Contractor determines that the Work is complete,
               Contractor shall request that Company's Representative review the Work and certify
               Final Completion.

               The acceptance by Contractor of final payment shall constitute full and complete
               satisfaction and discharge of Company's obligations under the Contract, and a waiver of
               all claims against Company by Contractor, then outstanding.

5.     TIME

       5.1     All time limits stated in the Contract are of the essence of the Contract. Contractor shall
               begin the Work on the date stipulated in the Contract. Contractor shall carry the Work
               forward expeditiously with adequate forces and in accordance with the Work Schedule
               and shall complete the Work within the Contract Time.

       5.2     Neither Company nor Contractor shall be considered in default of the Contract nor shall
               either Party be charged with resulting damage for delays if the delay arises from a Force
               Majeure. The term "Force Majeure" means an unforeseeable cause beyond the control
               and without fault or negligence of the Party whose performance is affected thereby,
               including acts of God, acts of the public enemy, acts of the Government in either its
               sovereign or contractual capacity, acts of another contractor in the performance of an
               agreement with Company, fires, floods, earthquakes, epidemics, quarantine restrictions,
               freight embargoes, unusually severe weather, and as to Contractor, delays of its Sub
               Contractors arising from unforeseeable causes beyond the control and without the fault
               or negligence of both Contractor and such Sub Contractors, and as to Company, delays
               encountered by its Customer arising from unforeseeable causes beyond the control and
               without the fault or negligence of the Customer.

       5.3     If Contractor is delayed at any time in the progress of the Work by any act of Force
               Majeure, then the Contract Time shall be extended by Change Order for such reasonable
               time as Company's Representative may determine. Delays due to labor disputes
               involving Contractor shall be the sole responsibility of Contractor. Nothing herein shall be
               construed so as to obligate any Party to settle any strike, work stoppage or other labor
               dispute or disturbance except in the sole discretion of the Party experiencing such
               difficulty.

       5.4     Neither Party shall be relieved of its obligation to perform if such failure is due to causes
               arising out of its own negligence or due to removable or remediable causes which it fails
               to remove or remedy within a reasonable time period.


                                              Page 11 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 33 of 143
Sold Turbines                                                                      Turbomach
A Caterpillar Company                                                              A Caterpillar Company
                                                                                         REV. 12 March 2014

       5.5     A Party rendered unable to fulfill any of its obligations under the Contract by reason of an
               event of Force Majeure shall give prompt, but in any event no later than fourteen (14)
               days from the occurrence of the Force Majeure, written notice of such fact to the other
               Party.

       5.6     For so long as the event of Force Majeure is continuing, the obligations of the Party
               affected by the event of Force Majeure (other than the obligation to make payments
               hereunder) shall be suspended to the extent made necessary by the event of Force
               Majeure. Such Party shall exercise commercially reasonable efforts to remedy the event
               of Force Majeure as soon as practicable and shall keep the other Party advised as to the
               continuance of the event of Force Majeure.

       5.7     If an event of Force Majeure persists for a continuous period of at least sixty (60)
               calendar days, then the Party to whom performance is owed shall have the option, upon
               three (3) calendar days' prior written notice, to terminate the Contract.

       5.8     An event of Force Majeure that only partially prevents performance by a Party shall not
               relieve such Party from performing its other obligations under the Contract to the fullest
               extent such Party is not prevented from performing such obligations as a result of the
               event of Force Majeure.

       5.9     This Section 5 does not exclude the recovery of damages for delay by either Party under
               any other provisions of the Contract.

6.     CHANGES IN THE WORK

       6.1     Company may at any time, by written Change Order, make reasonable changes in the
               scope of Work hereunder; provided that, upon such order, an equitable adjustment shall
               be made in the Contract Price and Work Schedule, subject to any conditions imposed by
               Company. Contractor may at any time propose changes in the scope of the Work. Such
               proposal shall be in writing and shall state the effect of the proposed change on the
               Contract Price and schedule. If such a change proposal is accepted by Company,
               Company shall issue a written Change Order to that effect.

       6.2     Upon receipt of a written Change Order for any change hereunder, Contractor shall
               proceed without delay to implement the change. Contractor shall make no changes to
               the Work which affect price and/or schedule without prior written authorization from
               Company.

       6.3     If Contractor wishes to make claim for an increase in the Contract Price, Contractor shall
               give Company's Representative written notice thereof within twenty (20) calendar days
               after the occurrence of the event giving rise to such claim. This notice shall be given by
               Contractor before proceeding to execute the Work. No such claim shall be valid unless
               so made. Any change in the Contract Price resulting from such claim shall be authorized
               only by Change Order.




7.     TERMINATION FOR CONVENIENCE

       7.1     Company may at any time, with 90 days termination notice and in its sole discretion, by
               written Termination Order, terminate any portion of, or all of, the Work. Upon receipt by
                                              Page 12 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 34 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                        REV. 12 March 2014

               Contractor of such Termination Order, Contractor shall promptly take all reasonable steps
               to comply with the Order, to preserve, protect, and safeguard the condition of materials
               and information in its possession or custody in which Company has or may have any
               interest or right, and, consistent with the foregoing, to minimize the incidence of further
               costs and expenses allocable to the Work covered by a Termination Order. Contractor
               shall hold any materials and information covered by a Termination Order in which
               Company has or may have an interest, for Company's account and disposition as
               Company may in due time direct.

       7.2     In the event of a termination for convenience hereunder, Company shall pay to
               Contractor and Contractor shall accept as its exclusive remedy under the Contract, in full
               settlement of all claims for monies due it, the following amounts, less any advances or
               progress payments already made on account and less any set off amount to which
               Company may be entitled:

               A.       For completed portions of the Work, that portion of the Contract Price specified
                        for, or if not so specified, as reasonably allocable to, completed Work which
                        conforms to the Contract;

               B.       For incomplete Work in progress, the actual total costs incurred by Contractor to
                        the date of termination which are properly allocable or apportionable, according
                        to generally accepted accounting practices, to any incomplete Work in progress,
                        plus a reasonable profit thereon; and

               C.       The reasonable expenses incurred by Contractor in carrying out the Termination
                        Order, but not including damages or lost profits in any case.

       7.3     The total amounts payable by Company to Contractor hereunder shall in no event exceed
               that portion of the total Contract Price, for or reasonably allocable to, the terminated
               portion of the Work performed.

       7.4     Prior to any payment hereunder, Company may in its sole discretion audit the books and
               records of Contractor pertaining to the terminated portion of the Work performed. Prior to
               final payment by Company of any amounts due Contractor hereunder, Contractor shall
               identify the Work for which such payment amounts are claimed. Contractor shall upon
               Company's demand, deliver all Work Product to Company or its designee as directed by
               Company. Contractor shall maintain and cause each of its subcontractors to maintain a
               true and correct set of records pertaining to all Work for a period of two years after
               completion of the Work under any Purchase Order and/or Work Authorization, which
               Company or its duly authorized representative shall have the right at all reasonable times
               to inspect. The parties agree that Company's scope of audit shall not extend to those of
               Contractor's records which reflect costs embodied in fixed fees, fixed rates, or expressed
               as percentages of other costs. Company shall have the right to obtain statements from
               any of Contractor's personnel to the extent it deems necessary to verify such
               performance and cost and Contractor shall make personnel available at their assigned
               locations if still under employment with Contractor to Company's representatives. Upon
               completion of such delivery, Company shall make final payment, subject to Section 4.



8.     CANCELLATION FOR CAUSE

       8.1     Company reserves the right to cancel at no cost to Company all or any part of the
               unperformed portion of the Contract if (a) Contractor fails to make progress or otherwise

                                              Page 13 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 35 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                 A Caterpillar Company
                                                                                            REV. 12 March 2014

               endangers performance of the Contract and does not cure such failure within a period of
               fifteen (15) days (or such longer period as may be mutually agreed upon) after receipt of
               notice from Company specifying such failure, or (b) Contractor breaches any of the terms
               of the Contract, or (c) in the event of the happening of any of the following: insolvency of
               Contractor; filing of a voluntary or involuntary petition in bankruptcy which is not vacated
               within 30 days from date of filing; the appointment of a receiver or trustee for Contractor;
               the execution of a composition with creditors of any agreement of like import. In any
               cancellation for cause hereunder, Company may take possession of and utilize in
               completing the Work all Documents, Plans and Specifications, work in progress and
               Work Product and such materials and information as may be necessary therefore.

       8.2     Contractor hereby expressly agrees and stipulates that its failure to deliver to Company
               possession of such materials and information, and work on demand, as provided herein,
               will cause and result in irreparable harm to Company for which there would be not
               adequate remedy at law. These provisions shall be cumulative and additional to any
               other or further remedies provided under the Contract at law or in equity. Any
               cancellation hereunder shall not thereby excuse Contractor from performing uncanceled
               Work on the Contract. If after any cancellation under this Section 8 it is determined that
               such cancellation was not proper hereunder, all rights and obligations of the Parties shall
               be governed as though such notice of cancellation had been given pursuant to the
               provisions of Section 7, "TERMINATION FOR CONVENIENCE".

       8.3     Contractor reserves the right to cancel all or any part of the unperformed portion of the
               Contract if Company breaches any of the terms of the Contract and does not cure such
               failure within a period of ninety (90) days (or such longer period as may be mutually
               agreed upon) after receipt of notice from Contractor.

9.     WARRANTY; INDEMNITY

       9.1     Contractor warrants that the Work performed hereunder shall be of good professional
               quality and in accordance with the requirements of the Contract. Contractor further
               warrants that all Work Product provided hereunder shall be free of defect in workmanship
               and materials and conform to good professional standards as well as all Applicable Laws,
               Applicable Permits and Government requirements. Company's approval of Contractor's
               Work Product shall not be deemed to relieve Contractor from any obligation hereunder.

       9.2     For any Work Product provided by Contractor to Company under the Contract, Contractor
               has full power and authority to transfer title or grant any license herein granted without
               the consent of any other Party, and any and all Work Product are delivered free of any
               rightful claim of any third party by way of infringement or otherwise arising from or related
               to the claimed rights in any Work Product or Company's exercise of its rights under the
               Contract. Contractor shall indemnify Company for any payments, royalties, costs, fees,
               expenses or otherwise that result from a breach of this Section 9.2.

       9.3     Any software delivered under the Contract shall perform in accordance with any and all
               documentation, prepared by Contractor or by any party and Contractor jointly, referencing
               in any manner the performance and functionality of the software; and the software, when
               delivered, will have no encryption functionality, will be free of viruses or other intentionally
               disabling code and the software shall be delivered free of "keys," "time bombs," "time
               locks," or other similar devices that could interfere with Company's uninterrupted and
               unfettered use of the software.

       9.4     No open source, shareware, software, code or firmware delivered to Company will
               contain any materials licensed under a license agreement that requires that derivative

                                               Page 14 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 36 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                  A Caterpillar Company
                                                                                             REV. 12 March 2014

               works of such materials be provided to the licensor or recipient of such derivative works
               with a right of use, redistribution or modification.

       9.5     To the maximum extent permitted under Applicable Law, Contractor hereby agrees that it
               shall defend, indemnify, and hold harmless Company, its Affiliates and their respective
               directors, officers, employees, and agents against any and all Losses on any basis
               whatsoever, which arise or may arise or result in whole or in part from (a) the
               performance of the Work (b) an intentional or negligent act or omission of Contractor or
               anyone directly or indirectly employed by, or responsible to Contractor or any
               Subcontractor of Contractor, or any other Person for whose acts Contractor may be liable
               (c) the death or injury of any employee or agent of Contractor, any of its affiliates, any
               subcontractor of Contractor, or any other person for whose acts the Contractor may be
               liable, regardless of how caused and regardless of whether or not it is caused in whole or
               in part by any of the persons indemnified hereunder, excepting only such Losses as are
               proximately caused by the sole act or omission of Company, its employees or agents,
               and (d) for any violation of Exhibits A-C. THE FOREGOING INDEMNITY SHALL APPLY
               REGARDLESS OF WHETHER SUCH LOSSES ARISE OUT OF THE NEGLIGENCE,
               GROSS NEGLIGENCE OR STRICT LIABILITY OF COMPANY.

       9.6     Contractor shall indemnify, defend and hold harmless Company and its Affiliates, and
               their respective directors, officers, employees and agents against any and all Losses
               based upon a claim of patent infringement, of the goods or designs provided or furnished
               by Contractor hereunder, and not originally furnished by Company. THE FOREGOING
               INDEMNITY SHALL APPLY REGARDLESS OF WHETHER SUCH LOSSES ARISE
               OUT OF THE NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY OF
               COMPANY.

       9.7     If Company brings an action to enforce the terms of the Contract, it may recover from
               Contractor its reasonable costs and attorneys' fees expended in connection with such an
               action.

       9.8     With respect to third-party claims and all other claims under this Section 9, Section 10,
               Section 11, Section 14 and Section 24, all claims for indemnification by any Indemnified
               Party hereunder shall be asserted and resolved as set forth in this Section 9.8.

               A.       In the event that any written claim or demand for which either Party, as the case
                        may be (an "Indemnifying Party"), would be liable to the other Party (an
                        "Indemnified Party") hereunder is asserted against or sought to be collected from
                        any Indemnified Party by a third party, such Indemnified Party shall promptly, but
                        in no event more than thirty (30) calendar days following such Indemnified
                        Party's receipt of such claim or demand, notify the Indemnifying Party of such
                        claim or demand and the amount or the estimated amount thereof to the extent
                        then feasible (which estimate shall not be conclusive of the final amount of such
                        claim or demand) (the "Claim Notice"); provided, however, that the Indemnified
                        Party's failure to provide such notice within thirty (30) calendar days shall not
                        preclude the Indemnified Party from being indemnified for such claim or demand,
                        except to the extent that the failure to give timely notice results in the forfeiture of
                        substantive defenses by the Indemnifying Party.

               B.       Unless the matter relating to the Claim Notice requires quicker action, the
                        Indemnifying Party shall have thirty (30) calendar days from the personal delivery
                        or mailing of the Claim Notice (the "Notice Period") to notify the Indemnified Party
                        (i) whether the Indemnifying Party disputes the liability of the Indemnifying Party


                                               Page 15 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 37 of 143
Sold Turbines                                                                        Turbomach
A Caterpillar Company                                                                A Caterpillar Company
                                                                                            REV. 12 March 2014

                        to the Indemnified Party hereunder with respect to such claim or demand and (ii)
                        whether it desires to defend the Indemnified Party against such claim or demand.

               C.       All costs and expenses incurred by the Indemnifying Party in defending such
                        claim or demand shall be a liability of, and shall be paid by, the Indemnifying
                        Party. Except as hereinafter provided, in the event that the Indemnifying Party
                        notifies the Indemnified Party within the Notice Period that it desires to defend
                        the Indemnified Party against such claim or demand, the Indemnifying Party shall
                        have the right to defend the Indemnified Party by appropriate proceedings and
                        shall have the sole power to direct and control such defense. If any Indemnified
                        Party desires to participate in any such defense, it may do so at its sole cost and
                        expense.

               D.       The Indemnified Party shall not settle a claim or demand without the consent of
                        the Indemnifying Party. The Indemnifying Party shall not, without the prior written
                        consent of the Indemnified Party, settle, compromise or offer to settle or
                        compromise any such claim or demand on a basis that would result in the
                        imposition of a consent order, injunction or decree that would restrict the future
                        activity or conduct of the Indemnified Party or any Affiliate thereof.

               E.       If the Indemnifying Party elects not to defend the Indemnified Party against such
                        claim or demand, whether by not giving the Indemnified Party timely notice as
                        provided above or otherwise, then the amount of any such claim or demand or, if
                        the same be contested by the Indemnified Party, then that portion thereof as to
                        which such defense is unsuccessful (and the reasonable costs and expenses
                        pertaining to such defense), shall be the liability and obligation of the
                        Indemnifying Party hereunder.

               F.       To the extent the Indemnifying Party shall direct, control or participate in the
                        defense or settlement of any third-party claim or demand, the Indemnified Party
                        shall give the Indemnifying Party and its counsel, without charge, access to,
                        during normal business hours, the relevant business records and other
                        documents, and shall permit them to consult with the employees and counsel of
                        the Indemnified Party. The Indemnified Party shall use its commercially
                        reasonable in the defense of all such claims or demands. Notwithstanding the
                        foregoing, the Indemnified Party shall have the right to employ separate counsel
                        at the Indemnifying Party's expense and solely to control its own defense of such
                        asserted liability, if in the reasonable written opinion of counsel to the Indemnified
                        Party, a conflict or potential conflict exists between the Indemnifying Party and
                        the Indemnified Party that would make such separate representation necessary
                        under the applicable canons of ethics; provided, however, that the Indemnified
                        Party shall not settle or compromise any claim or demand without the consent of
                        the Indemnifying Party, such consent not to be unreasonably withheld.

10.     INSURANCE

        10.1   Contractor agrees to maintain, at its sole cost and expense, Professional Liability
               Insurance from an insurer acceptable to Company for the benefit of Company in the face
               amount of no less than One Million Dollars ($1,000,000.00), to provide protection from
               claims arising out of performance of Contractor's Professional Services under the
               Contract caused by any errors, omissions, or other negligent acts for which Contractor
               may be legally liable. Contractor shall furnish Company on request acceptable insurance
               certificates evidencing such insurance. Such insurance shall be endorsed to include
               Company as a named insured and shall be kept in effect, and so evidenced by such

                                               Page 16 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 38 of 143
Sold Turbines                                                                        Turbomach
A Caterpillar Company                                                                A Caterpillar Company
                                                                                            REV. 12 March 2014

               certificates, through the term of Contractor's Work under the Contract and for a period of
               three (3) years thereafter. Any self insurance amounts shall be clearly indicated on
               certificates.

       10.2    If any Work will be performed at the Site or a Company site or facility, then unless a
               higher amount of coverage is specified in a Purchase Order or a higher amount is
               appropriate to protect Contractor from claims which may arise out of or result from
               Contractor's operations under the Contract, whether such operations be by Contractor or
               by a Subcontractor or by anyone directly or indirectly employed by any of them, or by
               anyone for whose acts any of them may be liable, Contractor shall obtain and maintain
               the coverages set forth below with insurance companies acceptable to Company. The
               limits set forth are minimum limits and shall not be construed to limit Contractor's liability.
               All costs and deductible amounts shall be for the sole account of Contractor, its Sub
               Contractors or its subcontractors. All policies required by Company pursuant to the
               Purchase Order (or otherwise) shall name Company as an additional insured (except
               Worker's Compensation and Professional Liability coverage, if required) (per ISO
               Endorsement #CG 2026 or its equivalent) and waive subrogation rights in favor of
               Company. All policies shall also be designated as primary coverage to any similar
               coverage carried by Company.

                        (i)     Worker's Compensation and Employers' Liability Insurance providing
                        benefits as required by Applicable Law; with a minimum limit of $1,000,000 per
                        occurrence or limits set by Applicable Law, which ever is greater;

                        (ii)      Commercial General Liability Insurance (Occurrence Coverage)
                        including products, completed operations, contractual liability coverage of
                        indemnities contained in the Contract (if applicable) and Contractor's contingent
                        liability for Subcontractors with a combined single limit of liability of $1,000,000
                        per occurrence for bodily injury or death and property damage;

                        (iii)   Business Automobile Liability Insurance (Occurrence Coverage) for
                        owned, non-owned, and hired automotive equipment with a minimum combined
                        single limit of liability of $1,000,000 for each occurrence for bodily injury and
                        property damage;

                        (iv)    Umbrella/Excess Liability Insurance (Occurrence Coverage) will be
                        required in excess of items (i) through (iii) above, depending upon the type of
                        work performed provided;

                        (v)    If the scope of Work under the Contract includes design or engineering
                        or other professional services, Company will have the option of requiring, by
                        notice to Contractor, an Errors or Omissions Liability policy with coverage
                        deemed appropriate by Company; and

                        (vi)   If designated on the face of a Purchase Order, Contractor must provide a
                        minimum limit of $2,000,000 per occurrence for Commercial General Liability
                        ("CGL") and Business Automobile Liability ("BAL"), or may provide $1,000,000
                        per occurrence coverage for CGL and BAL, with umbrella/excess coverage of
                        $1,000,000 per occurrence.

       10.3    Company shall not insure nor be responsible for any Loss or damage to property of any
               kind owned or leased by Contractor (including any Sub Contractor or Sub Subcontractor),
               its employees, servants or agents


                                               Page 17 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 39 of 143
Sold Turbines                                                                      Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

        10.4   Contractor shall not commence work or provide supplies or Services under the Purchase
               Order until all insurance as required hereunder has been obtained, and certified copies of
               such insurance policies or certificates of insurance have been submitted to and accepted
               by Company. Should Contractor commence performance of the Work, with or without the
               knowledge of Company, before providing such certificates of insurance to Company or
               before Company has approved the insurance coverage, it shall not constitute a waiver by
               Company of the requirement, and Company may require Contractor to stop work until
               satisfactory insurance has been acquired and certificates thereof furnished to Company.

        10.5   Each insurance policy required by the Contract shall be endorsed to state that coverage
               shall not be suspended, voided, canceled by either Party, reduced in coverage or in limits
               except after thirty (30) calendar days written notice by certified mail, return receipt
               requested, has been given to Company. Promptly following request by Company,
               Contractor shall deliver Certificates of Insurance in a form satisfactory to Company
               evidencing the existence of insurance required by the Contract.

        10.6   Any policy of insurance pertaining to the Work and submitted by Contractor must be
               acceptable to Company. Insurers must have a minimum rating of "A VII" (A7) as
               evaluated by the most current A.M. Best Rating Guide. If the insurer has a rating of less
               than A VII, Contractor must receive specific written approval from Company's
               Representative prior to proceeding with the Work.

        10.7   Contractor shall also comply with any insurance requirements imposed by Customer or
               any other Person owning or managing the Site.

        10.8   Contractor shall indemnify and hold Company harmless from and against any and all
               liabilities, claims, costs, expenses, penalties, sanctions or responsibilities of any kind
               which may be asserted at any time by reason of its breach of the foregoing warranties.

11.     TITLE TO WORK PRODUCT

               Contractor retains ownership and the unlimited right to the use of all of the Contractor IP.
               Contractor hereby grants to Company and its subsidiaries and affiliates a perpetual, paid
               up, royalty free, world-wide uncancellable license to use and make derivative works from
               the Contractor IP insofar as it is incorporated in the Work Product or needed, or helpful to
               use the Work Product. Contractor expressly acknowledges that any and all Work
               Product created under the Contract shall constitute a "work made for hire" as defined by
               Section 101 of the Copyright Act. All rights, title and interest in and to all Work Product
               (including intellectual property, trade secrets, patent rights or copyright interests) and or
               other subject matter prepared or produced by or on behalf of Contractor during the
               performance of the Work shall vest in Company. For any software constituting the Work
               Product under the Contract, Contractor shall provide to Company: (i) the machine
               readable object code version of the software; (ii) the software source code in both human
               and machine readable format; (iii) full documentation and annotations associated with the
               software; and (iv) any and all programmer notes, documentation, and software tools
               which are helpful or necessary to maintain, debug, modify, alter, or otherwise build,
               decompile, use and support the software. Contractor shall, at Company's request,
               execute (1) an assignment in a form satisfactory to Company assigning to Company such
               rights, title, and interests to any such subject matter so prepared or produced, and (2) all
               other documents which Company deems necessary for the preparation, issuance,
               procurement and maintenance of intellectual property (including copyright interests, trade
               secrets or patent rights) under Applicable Laws of the United States or foreign
               Governments. For all other materials and information provided to Company by or on
               behalf of Contractor, Contractor shall provide Company the right to the use of all such

                                              Page 18 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 40 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

               materials and information. Contractor agrees to indemnify Company and hold it harmless
               from and against any liability, costs and losses based upon infringement related to
               Company's use of materials or information furnished hereunder.

        11.2   Contractor warrants that it has executed all necessary documentation with its employees
               to ensure the licenses granted above.

12.     PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND

        Company shall have the right at any time to require Contractor to furnish bonds covering the
        faithful performance of the Contract and/or the payment of all obligations arising thereunder.

13.     INDEPENDENT CONTRACTOR

        13.1   It is understood that Contractor's Personnel assigned to perform Professional Services
               hereunder shall be and remain Personnel of Contractor whether Services are performed
               at Contractor's facilities or Company's facilities, and are not and shall not for any purpose
               be considered Company's Personnel. Each Party will be solely responsible for: (a)
               paying all wages and other compensation to its employees; (b) withholding and payment
               of federal and state individual income tax, Federal Insurance Contributions ("FICA"),
               Federal Unemployment Tax ("FUTA") and other taxes and applicable amounts with
               respect to payments made to its employees; (c) providing all insurance and other
               employment related benefits to its employees; and (d) making any overtime payments to
               its employees if required by Applicable Laws. Upon Company's request, Contractor shall
               provide Company with proof of unemployment insurance coverage and the immigration
               status of any persons Contractor employs for the performance of the Professional
               Services. Contractor indemnifies, defends, and holds Company harmless from and
               against any and all liabilities associated with Contractor's obligations as an employer
               hereunder.

        13.2   Contractor shall indemnify, defend, and hold Company harmless from and against any
               and all liabilities associated with Contractor's tax obligations related to any payments
               under the Agreement.

        13.3   Contractor's relationship to Company hereunder is one of independent contractor and
               nothing contained in this Contract, SOW(s), or Purchase Order(s) shall be construed to
               imply that Contractor or any of Contractor's Personnel is an employee or agent of
               Company for any purpose. Contractor shall have no right, power or authority to create
               any obligation, expressed or implied, or to make any representation on behalf of
               Company, except as may be expressly authorized from time to time by Company in
               writing and then only to the extent of such authorization. Nothing herein is to imply an
               agency, joint venture or partner relationship between the Parties.



14.     LIENS AND CLAIMS

        14.1   If at any time there shall be evidence of any Lien or claim for work or materials furnished
               in the performance of the Work, Company shall have the right to retain out of any
               payment due or thereafter to become due under the terms of this or any other current or
               future contract with Contractor an amount sufficient to completely indemnify Company or
               Customer or both against any such Lien or satisfy such claim, from such retention. If final
               payment has been made hereunder or if such retention is insufficient to provide such
               indemnity or to discharge such Lien or satisfy such claim, Contractor shall promptly either
                                              Page 19 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 41 of 143
Sold Turbines                                                                           Turbomach
A Caterpillar Company                                                                   A Caterpillar Company
                                                                                               REV. 12 March 2014

               pay Company such sum as is required to accomplish such provisions, discharge, or
               satisfaction, or obtain at Contractor's expense a bond as required to discharge such Lien
               or claim.

        14.2   Company also has the right to require from Contractor as a condition prior to final
               payment or after such payment satisfactory releases, satisfactions, or waivers of all
               claims, Liens, and claims for Liens and assignments of any sums due hereunder to
               Contractor's workers and material men, or any labor or furnished materials under, or in
               connection with performance of the Contract.

15.     NO CONSEQUENTIAL LOSSES, ETC.

        WITH THE EXPRESS EXCEPTION OF CONTRACTOR'S OBLIGATIONS UNDER SECTION 19
        (RELEASE OF INFORMATION), SECTION 24 (COMPLIANCE WITH LAWS) AND INDEMNITY
        OBLIGATIONS UNDER THE CONTRACT, NEITHER COMPANY NOR CONTRACTOR SHALL
        BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL LOSS ARISING FROM ANY
        BREACH OF ANY OBLIGATION UNDER THE CONTRACT. .

16.     NO WAIVER

        16.1   The failure of either Party to exercise a right provided it by the Contract shall not by itself
               be deemed a waiver of that right; nor shall waiver of a right in a particular circumstance
               by itself be deemed a waiver of that same right or any other right in any other
               circumstances.

        16.2   No custom or practice which may develop between the Parties in the administration of
               the Contract be construed to waive or lessen the right of a Party to insist upon the
               performance by the other Party in strict accordance with all of the provisions of the
               Contract.

17.     NOTICES

        17.1   All notices and other communications under the Contract shall be in writing and delivered
               (a) personally, (b) by registered or certified mail with postage prepaid, and return receipt
               requested, (c) by recognized overnight courier service with charges prepaid or (d) by
               facsimile transmission, directed to the person and address set forth on the Purchase
               Order. Otherwise, such attempted or purported notice shall be void and of no effect for
               any purposes whatsoever.

        17.2   Either Party may change the address to which notices and other communications
               hereunder can be delivered by giving the other Party notice in the manner herein set
               forth. A notice or other communication shall be deemed delivered on the earlier to occur
               of (i) its actual receipt, (ii) the third (31d) business day following its deposit in registered or
               certified mail, with postage prepaid and return receipt requested, (iii) the second business
               day following its deposit with a recognized overnight courier service, or (iv) the business
               day it is sent by confirmed facsimile transmission (if sent before 5:00 p.m. local time of
               the receiving Party) or the next business day (if sent after 5:00 p.m. of such local time).

18.     NO IMPLIED LICENSES

        18.1   The Contract shall not be construed to create any implied license or licenses and no
               rights are implied, inferred, or otherwise created hereby, except as expressly set forth
               herein, as consistent with Applicable Law.


                                                Page 20 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 42 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                           REV. 12 March 2014

        18.2   Without the prior express written consent of Company, Contractor shall not use the
               names of or make reference to "Solar" or "Caterpillar", except as provided elsewhere in
               the Contract to identify the property or interest of Company; nor shall Contractor use or
               trademark, any brand name of Company or Caterpillar Inc. in conjunction with its own
               business activities.

19.     RELEASE OF INFORMATION

        19.1   Contractor, its Sub Contractor(s), Affiliates, employee(s), agent(s) and/or consultant(s)
               shall not release for publication or dissemination any article, brochure, advertisement,
               engineering paper, prepared speech, or other information concerning the Contract,
               without having prior written consent from Company. Contractor shall not affix its name,
               nameplates, logos, decals, signs, or insignias to the Work without having the prior written
               consent of Company.

        19.2   The provisions of this Section 21 shall in no way restrict Contractor's obligation to
               conform with the requirements of Company's Plans and Specifications or codes
               applicable to the Work.

        19.3   In its preparation for or performance of a Purchase Order, Contractor may receive or
               become exposed to Company's proprietary information (or a third party's proprietary
               information, such as Company's customer specifications), including designs, Plans and
               Specifications, instructions, forecasts, trade secrets, data or "know how" pertaining to the
               Work covered by the Purchase Order or Contractor's performance of this Order
               (collectively, "Proprietary Information"). Proprietary Information shall not include
               information that (a) is already known by Contractor prior to the disclosure by the
               Company; (b) is or becomes available to the general public through no act or fault of
               Contractor; or (c) is rightfully disclosed to Contractor by a third Person not under a similar
               obligation to maintain the information in confidence. If Contractor wishes to rely on the
               exceptions contained in clauses (a), (b) or (c) above, then Contractor must demonstrate
               to the Company the facts underlying why the exception applies within thirty (30) calendar
               days of receipt of the Proprietary Information from Contractor. Contractor agrees to
               maintain the confidentiality of all Proprietary Information, and specifically agrees (i) to
               take all actions reasonably necessary under the circumstances to maintain the
               confidentiality of the Proprietary Information; (ii) to use Proprietary Information only in
               Contractor's preparation for or performance of the Purchase Order; (iii) to limit access to
               Proprietary Information to only those employees within Contractor's company who have a
               need to know, and inform these employees of the provisions of this clause; (iv) to
               conspicuously mark all documents and electronic files containing Proprietary Information
               as confidential and the property of the Company; (v) not to copy documents or electronic
               files that include Proprietary Information, or allow them to be copied, except as required
               for Contractor's efficient performance of the Purchase Order; (vi) not to use Proprietary
               Information for the benefit of any Person or entity other than the Company; and (vii) not to
               transmit or disclose Proprietary Information to others without the prior written consent of
               the Company.

20.     ASSIGNMENT; DELEGATION; CHANGE IN CONTROL.

        20.1   Contractor shall not assign its rights or delegate its duties under the Contract without the
               express prior written consent of Company and any purported assignment or delegation
               without such consent shall be void and of absolutely no legal force or effect.

        20.2   Contractor shall give notice to Company in the event of any Change of Control affecting
               Contractor. "Change of Control" means Contractor is no longer controlled or a significant

                                              Page 21 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 43 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                 A Caterpillar Company
                                                                                             REV. 12 March 2014

                portion of the assets of Contractor are no longer controlled (as such term is defined in the
                definition of Affiliate) by the same Persons who control Contractor on the date of the
                applicable Purchase Order.

21.     SUCCESSIONS

        Unless otherwise expressly agreed in writing, all rights, covenants, warranties, obligations, duties,
        and liabilities created by or arising under the Contract shall inure to the benefit of, or bind, as the
        case may be, the respective successors in interest of the Parties thereto.

22.     SET OFF

        Company shall have the right to set off any amount due and payable under the Contract against
        any claim(s) or disputed amounts under the Contract, another Contract or any other agreements
        or contracts existing between the Parties and their respective Affiliates.

23.     APPLICABLE LAW; VENUE; WAIVER OF JURY TRIAL

        23.1    The Parties agree that these General Terms and Conditions of Contract for Professional
                Services and the Contract bears a reasonable relationship to the State of Texas and that
                these General Terms and Conditions of Contract for Professional Services and the
                Contract shall be governed by the laws of the State of Texas, which shall apply in any
                dispute between the Parties relating to or arising out of these General Terms and
                Conditions of Contract for Professional Services or a Contract.    Contractor expressly
                agrees to the provisions of the Anti-Corruption Compliance Clause attached hereto as
                Exhibit C.

        23.2    ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
                CONNECTION WITH, THE CONTRACT, OR ANY COURSE OF CONDUCT, COURSE
                OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
                EITHER OF THE PARTIES MAY BE BROUGHT AND MAINTAINED IN THE COURTS
                OF THE STATE OF TEXAS SITTING IN THE HARRIS COUNTY, TEXAS OR IN THE
                UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS,
                HOUSTON DIVISION; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
                ENFORCEMENT AGAINST ANY PROPERTY IN WHICH COMPANY HAS A SECURITY
                INTEREST MAY BE BROUGHT, AT COMPANY'S OPTION, IN THE COURTS OF ANY
                JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND. EACH OF THE
                PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
                NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
                SITTING IN THE HARRIS COUNTY, TEXAS AND OF THE UNITED STATES DISTRICT
                COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION FOR THE
                PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY
                AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
                CONNECTION WITH SUCH LITIGATION.

        23.3    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
                REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
                WITHOUT THE STATE OF TEXAS. EACH OF THE PARTIES HERETO HEREBY
                EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
                BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO
                THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
                COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
                BEEN BROUGHT IN AN INCONVENIENT FORUM.


                                                Page 22 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 44 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                 A Caterpillar Company
                                                                                            REV. 12 March 2014

        23.4   EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
               ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
               LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
               WITH, THE CONTRACT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
               STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY.

24.     COMPLIANCE WITH LAW

        24.1   Contractor, for itself and its Sub Contractor(s), expressly warrants that it and they shall
               comply with all Applicable Laws during the performance of the Work hereunder.
               Contractor shall promptly indemnify and hold harmless Company against any and all
               Losses which may be asserted by any Person at any time by reason of Contractor's
               breach of the foregoing warranties. THE FOREGOING INDEMNITY SHALL APPLY
               REGARDLESS OF WHETHER SUCH LOSSES ARISE OUT OF THE NEGLIGENCE,
               GROSS NEGLIGENCE OR STRICT LIABILITY OF COMPANY.

        24.2   Contractor shall at its sole expense obtain and maintain all Applicable Permits required
               by Applicable Law for the performance of its obligations under the Contract. Contractor's
               Personnel will meet the same standards as apply to Contractor.

        24.3   Contractor shall provide, or cause to be provided, to Company, upon written request, a
               copy of any Applicable Permit or other documentary evidence as reasonably required by
               any Government having jurisdiction, to demonstrate Contractor's compliance herewith.

        24.4   Contractor further warrants that it has made and shall make no payment in money or
               money's worth for any reason whatsoever to any director, officer, employee, agent or
               customer of Company.            Contractor understands that in the course of providing
               Professional Services under the Contract, Contractor shall receive, handle, store, or
               otherwise be granted access to Company information. Contractor agrees that it shall
               comply with all Applicable Laws of the United States and any other applicable countries
               with regard to the receipt, handling, storage, dissemination, transfer or release of such
               information. Without limiting the generality of the foregoing, Contractor understands and
               accepts that the transfer, release, export, deemed export, re-export, dissemination, or
               distribution, whether direct or indirect, of any such information may be subject to
               regulation under U.S. Laws. Contractor agrees that it will not make, cause, or facilitate
               any release, export, re-export, deemed export, dissemination, distribution, or other form
               of transfer, directly or indirectly, of any information to any destination or person, or for any
               use, restricted under U.S. Laws, unless Contractor first obtains all required government
               authorizations, such as from the U.S. Department of State, U.S. Department of
               Commerce, the U.S. Department of Treasury, or any other governmental agencies, as
               applicable. Contractor shall have sole responsibility for obtaining all such government
               authorizations, if any, unless otherwise agreed to by Company in writing. Contractor
               shall promptly notify Company in accordance with Section 19 of this Contract, of any
               known or suspected breach of this section.

        24.5   Any time it performs Professional Services that: (1) neither Contractor, nor any of its
               principals used in the course of providing Professional Services to Company are
               presently debarred, suspended, or proposed for debarment by the U.S. government (see
               Federal Acquisition Regulation ("FAR") 52.209-6); (2) Contractor has filed all compliance
               reports required by the Equal Opportunity clause (see FAR 52.222-22); and (3)
               Contractor's representations to Company about U.S. Small Business Administration or
               state and local classifications, including but not limited to size standards, ownership, and
               control, are accurate and complete. Contractor recognizes that it has a duty to maintain


                                               Page 23 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 45 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                 A Caterpillar Company
                                                                                             REV. 12 March 2014

                its size requirements for the duration of the Contract and must immediately notify
                Company if there is a change in its size standard, ownership, or control.

        24.6    Contractor has not acted, will not act, and has not and will not cause, directly or indirectly,
                any other party to act, in any manner that would cause Company and its Affiliates, and its
                and their directors, officers, employees and agents, to violate any Applicable Laws and
                agrees that it will ensure that all Export Authorizations are obtained prior to the provision
                of Professional Services, including but not limited to obtaining any Export Authorizations
                necessary for the export, re-export, deemed export or deemed re-exports by or to any
                non-U.S. persons in the U.S., or persons located outside of the U.S., that will perform
                Professional Services, at its sole cost and expense. Upon Company's request,
                Contractor shall at its expense provide to Company in a timely manner any and all
                material, documentation, information, data, or certification(s) regarding Contractor's
                compliance with any Applicable Laws and this section.

25.     ASSURANCE OF PERFORMANCE

        25.1    Contractor agrees that, upon request by Company, Contractor shall execute and deliver
                those documents, and will do any and all such acts and things, as may reasonably be
                required to carry out its obligations hereunder and to consummate the transactions
                contemplated hereby.

        25.2    When reasonable grounds for insecurity arise with respect to the performance by
                Contractor of any obligations under the Contract, Company may in writing demand
                adequate assurance of due performance and, until it receives such assurance, may if
                commercially reasonable, suspend any payment for which it has not received the agreed
                performance. After receipt of a justified demand, failure to provide within a reasonable
                time not exceeding thirty (30) calendar days such assurance of due performance as is
                adequate under the particular circumstances may be deemed at the option of Company
                to be a repudiation and material breach of the Contract.

        25.3    For the purposes hereof, insolvency, the filing of a petition in bankruptcy, or the entering
                into of an arrangement for the benefit of creditors shall be deemed to be a "reasonable
                grounds for insecurity".

26.     SPECIFICATIONS; DESIGNS

        26.1    If applicable, Contractor shall submit to Company prior to receiving final payment "As
                Built" documents and all documentation required.

         26.2   Contractor expressly agrees that all Work Product are commissioned at Company's
                request and direction shall be considered a "work-made-for-hire" under the copyright laws
                of the United States and are the property of Company. Contractor shall not use or
                disclose to others, without the express prior written consent of Company, any Work
                Product or any such information and material furnished by Company or developed by
                Contractor in the course of the Work.26.3           Contractor agrees to: (a) promptly and
                fully inform Company in writing of any Inventions developed hereunder; (b) assign, and
                Contractor hereby assigns to Company all rights and interests in and to such Inventions
                including, without limitation, patent applications and patents granted upon such
                Inventions; and (c) execute all papers and to perform such other proper acts as Company
                may deem necessary to perfect the rights, interests and titles in Inventions granted under
                the Contractor. 26.4    Contractor, in exchange for valuable consideration, the receipt
                and sufficiency are hereby acknowledged by Contractor, hereby irrevocably assigns and
                transfers to Company all right, title and interest worldwide in and to the Work Product and

                                                Page 24 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 46 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                        REV. 12 March 2014

               Inventions, whether or not patentable or copyrighted, made or conceived or reduced to
               practice under a Purchase Order, and to all modifications and derivative works thereof
               and to all intellectual property rights related thereto.

27.     PERSONNEL.

        27.1   Removal. In the event that any services are unsatisfactory in the sole discretion of
               Company, then Company shall have the option to (i) request the replacement of any
               Contractor Personnel in which case Contractor shall replace such individual(s) at its own
               cost. Company will not be liable for the removed personnel's time for any period after the
               demand for removal, nor for any time that Company (in good faith) believes to have been
               falsely or otherwise improperly billed to Company. If the replacement request has not
               been resolved to Company's satisfaction within sixty (60) days after Company submits
               the request to Contractor, Company may terminate this Contract or the applicable
               SOW(s) or Purchase Order(s) at any time thereafter by providing written notice to
               Contractor, such notice to be effective as of the date indicated in the notice.

        27.2   Key Personnel. The parties agree that the services of the Contractor's personnel
               designated as "key personnel" in the applicable SOW are essential to the satisfactory
               performance by Contractor of the services to be provided thereunder. Company reserves
               the right to approve the appointment of and replacements for all key personnel. Except
               for disability, death or involuntary termination, key personnel will not be removed by
               Contractor from the applicable Company project without Company's consent. If Key
               Personnel leave the project (for any reason), and are not replaced within thirty (30)
               business days by personnel acceptable to Company, Company may replace such key
               personnel with Company employee(s) or third party personnel.

        27.3   Sensitive Projects.     For specific projects requiring access to highly confidential
               information or projects deemed sensitive by Company, Contractor will identify in the
               applicable SOW each of Contractor's personnel who will provide services for the project.
               Upon request by Company, Contractor will restrict such personnel from working on
               projects for identified Company competitors for the period of time identified in such
               schedule(s). Company may require such personnel to sign additional confidentiality and
               non-compete agreements as a condition of their assignment on the project.

28.     OTHER PROVISIONS

        28.1   The Contract constitutes the entire agreement between the Parties pertaining to the
               subject matter thereof, and supersedes any and all prior and contemporaneous
               agreements, understandings, negotiations, discussions, written and oral, between the
               Parties pertaining to the Work.

        28.2   The agreement to be bound by these General Terms and Conditions of Contract for
               Professional Services may be executed by the Parties in several counterparts, each of
               which shall be deemed to be an original and all of which shall constitute together but one
               and the same agreement.

        28.3   The Contract is made and entered into for the sole protection and legal benefit of the
               Company, Customers and Contractor, and the Persons indemnified hereunder, and their
               permitted successors and assigns, and no other Person shall be a direct or indirect legal
               beneficiary of, or have any direct or indirect cause of action or claim in connection with,
               the Contract.



                                             Page 25 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 47 of 143
Sold Turbines                                                                              Turbomach
A Caterpillar Company                                                                      A Caterpillar Company
                                                                                                 REV. 12 March 2014

        28.4     If any provision or provisions hereof shall be deemed by any court of competent
                 jurisdiction to be for any reason unenforceable, the balance of the Contract shall be given
                 effect consistent with the Applicable Law of that jurisdiction.

        28.5     The headings of sections of the Contract are included only for the convenience of the
                 reader, and shall not affect the construction or interpretation of any of the provisions of
                 the Contract.

        28.6     No amendment, addendum, modification, variation, or alterations of the Contract or of
                 any provisions thereof shall be binding unless in writing executed by the Party to be
                 bound thereby.

        28.7     The Contract is the result of arms-length negotiations between two commercial Persons
                 and any ambiguities or uncertainties in it shall not be construed for or against either
                 Party, but shall be construed in a manner that most accurately reflects the intent of the
                 Parties when the Contract was executed.

        28.8     The Parties each agree to execute, acknowledge, deliver and file or cause to be
                 executed, acknowledged, delivered, and filed such further documents or other papers
                 and to do all such things and acts, as may be reasonably requested by the other Party, in
                 order to carry out the provisions and purposes of the Contract and the Work.

        28.9     The duties and obligations imposed by the Contract and the rights and remedies
                 available thereunder shall be in addition to and not a limitation of any duties, obligations,
                 rights and remedies otherwise imposed or available by law or in equity.

        28.10    Contractor shall pay all royalties and license fees and shall defend all suits or claims for
                 infringement of any patent rights and shall save Company harmless from loss on account
                 thereof, but if Contractor has reason to believe that the design, process or product
                 specified is an infringement of a patent, then it shall be responsible for such loss unless it
                 promptly gives such information to Company's Representative28.11             Nothing herein
                 shall prevent Company from hiring Contractor Personnel who respond to a general or
                 public advertisement by Company.

29.     LIST OF EXHIBITS

        Exhibit A: CONTRACT/AGENCY WORKER GUIDELINES

        Exhibit B: AGREEMENT (To be filled out and signed by each Contractor employee performing work under a Purchase Order)

        Exhibit C: COMPLIANCE



The person signing on behalf of Supplier below represents and warrants that he or she is authorized to
bind Supplier to the Terms and Conditions.



AGREED TO AND ACCEPTED:
                                           Ness Deutschland GmbH
SUPPLIER COMPLETE LEGAL NAME:



                                                  Page 26 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 48 of 143
Sold Turbines                                             Turbomach
A Caterpillar Company                                     A Caterpillar Company
                                                                REV. 12 March 2014

SIGNATURE: /oCCo Cozzet


PRINT NAME: Rocco Cozza


TITLE:         Managing Director


DATE:
              Mar 14, 2014


             pm/Loth/4
             Paul Lombardo
             President
              Mar 14, 2014




                                   Page 27 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 49 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                        REV. 12 March 2014

EXHIBIT A

                            CONTRACT/AGENCY WORKER GUIDELINES

Rules of Conduct
Company has developed certain rules to ensure a safe, efficient operation. Violations of these rules by a
Company employee may result in disciplinary action, up to and including termination from employment.
Contract/Agency Workers are not only expected to follow the guidelines established by their employer,
but should also be in compliance with Company guidelines. Company has established rules of conduct for
employees that include, but are not limited to, those listed below. All those working on Company
property, employees and all others are expected to adhere to these and all Company guidelines. Further
explanation of these guidelines may be found on Company bulletin boards. Violation of any of the
following guidelines may result in the Agency Worker's assignment at Company being terminated:

•       Violations of Company safety rules as applicable to the specific facility.
•       Failure to wear safety glasses or other required protective equipment in factory areas.
•       Violations of Company harassment policies.
•       Failure to comply with environmental requirements as applicable to the specific facility.
•       Engaging in any unprofessional behavior or language.
•       Unauthorized use of Company equipment and material which includes, but is not limited to
        vehicles, telephones, computer systems, etc.
•       Fighting on the job or on Company property.
•       Deliberately causing damage or defacing Company property.
•       Falsifying Company documents or records, or any documents or records intended for or used by
        Company.
•       Bringing alcoholic beverages, consuming alcohol, or being under the influence of alcohol on
        Company property.
•       Possession of illegal drugs or drug paraphernalia, use or sale of drugs, or being under the
        influence of drugs, or contributing to the use of drugs by others while on Company property.
•       Removing or attempting to remove, without permission or appropriate authorization, Company
        property or personal property of others from Company premises.
•       Using or allowing the use of issued identification by persons other than those for whom the
        identification was intended.
•       Smoking in restricted areas.
•       Solicitation on Company premises without permission.
•       Possessing a camera on Company property or taking photographs of Company property without
        authorization.
•       Possessing a weapon on Company property. Weapons will include not only those items normally
        and commonly defined as weapons which can injure a person, but will also include any item that
        a person intends to use, threatens to use, or does use to inflict physical harm upon a person,
        regardless of the general intended purpose or use of that item.

Personal Property
Personal property that is not related to the employee's job performance may be disruptive to the work
environment and pose safety risks to other employees, thus Company has the right to restrict personal
items brought into the workplace.

Contract/Agency Workers are expected to exercise reasonable care to safeguard personal items brought
to work. Company is not responsible for the loss, damage, or theft of personal belongings, and workers
are advised not to carry unnecessary amounts of cash or other valuables with them when they come to
work.




                                              Page 28 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 50 of 143
Sold Turbines                                                                       Turbomach
A Caterpillar Company                                                               A Caterpillar Company
                                                                                          REV. 12 March 2014

Contract/Agency Workers are permitted to bring storage containers such as purses, briefcases, and lunch
pails for the transportation of appropriate personal items to and from the work area, but will be subject to
random checks.

Searches
To maintain security and protect against theft, Company reserves the right to inspect all personal effects
brought onto Company property, including vehicles, briefcases, purses, and lunch boxes. In addition,
Company may inspect the contents of lockers, storage areas, file cabinets, desks, and work stations at
any time and remove all Company property and other items which are in violation of company rules and
policies. This policy will be administered according to the following procedures:

•       Searches of personal property may be conducted as workers enter the facility, during their shift,
or as they exit the facility. Lockers, desks, file cabinets, and closets may be searched at any time.

•       Workers may be required to open briefcases, purses, and lunch boxes for inspection.

•        Workers may be asked to open their coat or jacket and may be required to remove their coat or
jacket for a more thorough inspection of its contents.

•       Contract/Agency Workers may be asked to submit to a search of their personal or company
vehicle while the vehicle is on Company property.

Any individual refusing to participate in a search of personal property as described by the procedures
stated above, will be immediately removed from Company property and their access privileges to
Company property will be removed.




                                               Page 29 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 51 of 143
Sold Turbines                                                                         Turbomach
A Caterpillar Company                                                                 A Caterpillar Company
                                                                                             REV. 12 March 2014

                                                   EXHIBIT B

                                              AGREEMENT
   (To be filled out and signed by each Contractor employee performing work under a Purchase Order)




Last Name        First Name       Middle Initial

I agree to comply with the following ELECTRONIC COMMUNICATION GUIDELINES of COMPANY.

Electronic communications — including any access to or exchange of data via e-mail, the Internet or
Intranet, voice mail, or otherwise — are a vital and growing segment of our business communications.
Users of these systems are responsible for the communications in which they engage and for the
resulting COMPANY records that they create, send forward or save - and for doing so only in accordance
with these guidelines.

1.        The electronic communications and information systems and related equipment (the "Systems")
are provided by and are the property of COMPANY, as is all information residing on or carried by these
Systems. As a condition of your use of the Systems, you acknowledge and agree that COMPANY may,
at its discretion and for legitimate business purposes, inspect, use, or disclose your communications and
related information without further notice. You should have no expectation of personal privacy associated
with your use of the Systems.
2.        Unauthorized access to the Systems is prohibited, and COMPANY takes reasonable precautions
to secure the systems from such access. Authorized users must exercise reasonable care to maintain
the security of the Systems, including the use and management of required passwords. However,
password protection is for the security of COMPANY and the Systems, and does not imply that
communications are private or confidential to individuals.
3.        The Systems are intended for COMPANY business. You may not use the Systems for personal
gain, for purposes not reasonably related to the conduct of COMPANY business, or in any manner that
harms other individuals or COMPANY.
4.        Use of the Systems should be businesslike, courteous, and civil, and must comply with laws and
regulations such as those regulating trademarks, copyrighted material, threatening or obscene material,
and confidential, proprietary, or trade secret information. Use that is harassing, discriminatory,
defamatory, disruptive or offense to others, illegal or criminal, or that involves obscene, vulgar, or sexually
explicit content, is prohibited. Although your use of the Systems indicates your consent that COMPANY
may, at its discretion, inspect, use, or disclose any resulting information, such inspection is not systematic
or guaranteed. COMPANY depends upon users to report inappropriate, offensive, illegal material to
COMPANY management.
5.        Communication must clearly disclose the originator, sender, and intended recipient. If you
receive a communication by mistake, you should stop reading as soon as you realize it was not meant for
you and notify the sender or your system administrator immediately. It is impermissible, and may be
illegal, to purposely read communications intended for another person without permission of that person
or of COMPANY. If you forward a communication originated by someone else, do not make changes
without clearly disclosing that you have done so.
6.        Communications out side of COMPANY, for example, via the Internet, Electronic Data
Interchanges, direct modem connections, or otherwise, often travel through systems not under the control
of COMPANY, and might be intercepted and misused. Therefore, confidential information must not be
communicated outside of COMPANY unless clearly marked as to its confidential status. Privileged
information, such as communications between an attorney and COMPANY, must not be shared without
Legal Services approval.


                                                   Page 30 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 52 of 143
Sold Turbines                                                                     Turbomach
A Caterpillar Company                                                             A Caterpillar Company
                                                                                         REV. 12 March 2014

7.       Marketing communications as confidential does not necessarily protect them for disclosure or
misuse, and COMPANY guidelines might require the use of encryption. However, encryption may be
employed only where COMPANY has authorized its use and has been provided with all the keys
necessary for decryption. You may not intentionally encode or encrypt files to make them unreadable by
authorized COMPANY representatives.
8.       Use of the Systems creates records that can be difficult to eliminate. Communications or related
information might be printed or saved and might exist on backup media or otherwise be retrievable from
the Systems for indeterminate periods of time. Therefore, you should be aware that mere "deletion" of a
communication does not ensure removal of it or of related information from the Systems. Consider this
when drafting and sending communications.
9.       Various other COMPANY policies, procedures, and practices apply to electronic communications
and Systems. Examples include guidelines established by the Corporate Records Management
Program, Corporate Information Services, Corporate Travel Services, Corporate Identity, and your facility
and business unit. It is your responsibility to manage your electronic communications in accordance with
all such direction.

Use of the COMPANY Systems is a privilege. Inappropriate use may result in disciplinary action, up to
and including termination. In addition, failure to follow these guidelines could subject both COMPANY
and you, the individual user, to legal liabilities and embarrassment. You should report any misuse to your
supervisor, your facility Human Resources or Information Services manager, or to Security.




Signature




Date




                                              Page 31 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 53 of 143
Sold Turbines                                                                          Turbomach
A Caterpillar Company                                                                  A Caterpillar Company
                                                                                              REV. 12 March 2014

                                                EXHIBIT C
                                               COMPLIANCE

Contractor represents and warrants that it has read, understands, and has been in compliance, and
agrees that it shall comply, with all applicable laws, rules, regulations, directives, ordinances, orders, or
statutes (collectively, the "Laws"), including, but not limited to, the U.S. Foreign Corrupt Practices Act and
any applicable anti-bribery Laws of other countries, the U.S. Export Administration Regulations, the
International Traffic in Arms Regulations, and the sanctions regulations administered by the U.S.
Treasury Department Office of Foreign Assets Control.

Further, Contractor represents and warrants that it has not acted, will not act, and has not and will not
cause, directly or indirectly, any other party to act, in any manner that would cause Company, Caterpillar
Inc. or any other Caterpillar entity organized under U.S. law, or any U.S. persons employed by Caterpillar
(hereinafter, collectively "Caterpillar"), to violate the Laws. Upon Caterpillar's request, Contractor shall at
its expense provide to Caterpillar in a timely manner any and all material, documentation, information,
data, or certification(s) regarding Contractor's compliance with the Laws and this Exhibit C.

If Caterpillar, in its sole discretion, has reason to believe that Contractor is not in compliance with the
Laws or this Exhibit C, Caterpillar reserves the right to audit, or to have Caterpillar's authorized
representatives conduct audits, to ascertain the extent of Contractor's non-compliance with the Laws and
this Article. Contractor agrees to cooperate with Caterpillar's audit. Contractor agrees that a violation of
the Laws or this Article by Contractor shall constitute a material breach of the Agreement and shall relieve
Caterpillar of all its performance obligations under this Agreement including, but not limited to, all
payment obligations to Contractor.

Contractor agrees to indemnify, defend, and hold harmless Caterpillar, Caterpillar's affiliates, and
Caterpillar's and Caterpillar's affiliates' respective directors, officers, employees, agents, successors, and
assigns, against demands, liabilities, fines, penalties, losses, and damages (including costs, investigation
and litigation expenses and counsel fees incurred in connection therewith) arising out of or related to
Contractor's obligations under this Exhibit C.

In the event of any enforcement action against Contractor relating to Contractor's non-compliance with
the Laws that reasonably relate to Contractor's performance under this Agreement, Contractor shall
provide to Caterpillar written notice of such enforcement action prior to any publication or disclosure of
such enforcement action, and in no event later than ten (10) business days following such enforcement
action.




                                                 Page 32 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 54 of 143


                  2021-34085 / Court: 189




                          Exhibit 1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 55 of 143



NESS KE, s.r.o.
                               Contract of Employment
       concluded according to § 42 and f. of Law No. 311/2001 Coll. Labor Code as amended
                 (hereinafter as Labor Code) on bellow mentioned day between:

The Employer:

 Commercial Name:         NESS KE, s.r.o.
 Place of Seat:           Tovarenska 8, 040 01 KoSice
 Company entered in the Companies Register kept with District Court KoSice I, section Sro, file No.
 37939/V
 Company Reg. No.:        48 325 830
 Tax Identification No.:  2120133103
 VAT Identification No.:  5K2120133103
 Bank connection:         Tatra banka, a.s.,
 I BAN:                   SK66 1100 0000 0029 4601 1148
 Managers acting on       RNDr. TonnaS FutaS, PhD., Executive Manager of the Company
 behalf of the Company:   I ng. Zuzana 2elinska, PhD., Executive Manager of the Company



(hereinafter as „the Employer")

and

The Employee:

 Name and Surname:            )0000000000(
 Permanent Address:           xxxxxxxxxxxxxxxxxxxx
 Date of birth:               xxxxxxxxxxxxxx
 ID Card No.:                 xxxxxxxxxxxxxx


(hereinafter as „the Employee")

                                             Article I
                                     Kind of Work Performed
1.    The Employer employs the Employee as
2.    The Employee will perform following work for the Employer:
3.    Detailed specification of kind of work and its short characteristics/ scope of employment is
      described in Annex No. 1 to this Contract.


                                             Article II
                                       Day of Entering a Job


      Day of entering a job of the employee was agreed for ..................... From this day a Labor
      relation between the Employee and the Employer rises.


10762-00001/12756614.1 F_HR_PRACOVNA_ZMLUVA                                                Page 1of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 56 of 143



NESS KE, s.r.o.

                                              Article III
                                           Place of Work


     The place of work is a place of seat of the Employer: Tovarenska 8, 040 01 KoSice.

                                             Article IV
                                      Duration of Employment


   Employment has been agreed for indefinite period.


                                             Article V
                                         Probational Period


      Probational period has been agreed for three months. Probational period will be extended
      accordingly to period of obstacles to work on the side of the Employee.


                                             Article VI
                                           Working Hours


      Working hours are set according to § 85 of Labor Code in length of 40 (forty) hours a week
      Working hours do not include break for rest and meal-break in duration of 30 minutes. The
      employer determines the beginning and the end of working hours in the form of an internal
      regulation.
                                                Article VII
                                                 Holiday


     Under the conditions laid down by the Labor Code in accordance with the provisions of
     Section 103 et seq. of the Labor Code, the Employee is entitled to leave. Under the conditions
     laid down by the Labor Code in accordance with the provisions of Section 103 et seq. of the
     Labor Code, the Employee is entitled to a leave.

                                            Article VIII
                                    Wage Conditions and Pay-days


1. The Employee is entitled to wage for work performed. Monthly wage is set with respect to
   the fact that according to § 121 section 2, the wage also includes remuneration for overtime
   work in maximum duration allowed by law. Detailed specification and amount of wage is in a
   Wage Decree forming Annex No. 2 to this Contract.
2. The wage is payable for the previous monthly period always within the 15th calendar day of
   the following calendar month, transferring funds to the Employee's account.


10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                             Page2of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 57 of 143



NESS KE, s.r.o.

3. Employee acknowledges that the Employer sha II pay the tax adva nce and statutory payments
   to the Social Insurance Company and the Health Insurance Company in accordance with legal
   regulations in force in the Slovak Republic from any payment of the monetary value (in-kind
   wage) provided by the Employer to the Employee for the work .

                                              Article IX
                                     Obligations of the Employer


1.   Since the day of Labor relation rise, the Employer is obliged to assign work to the Employee
     according to contract of employment, to pay him/her wage for work performed a to observe
     other conditions set by legal regulations or contract of employment as well as by addendums
     to this Employment Contract.
2.   The Employer is in Labor-law relations obliged to treat the Employees according to the
     principle of equal treatment set for the field of Labor-law relations by special law on equal
     treatment in some fields and on protection against discrimination and on change and
     amendment of some laws (anti-discrimination act).


                                               Article X
                                     Obligations of the Employee


1.   The Employee is obliged, in accordance with the instructions of the statutory bodies of the
     Employer and managers, to carry out in person all the work assigned under a contract of
     employment in the specified working time, following the instructions of the direct superiors,
     the rules of employment, the organizational rules, the rules on safety and health at work,
     regulations laid down by the Employer and other regulations applicable to his / her work, to
     maintain the discipline of work and rules on the protection of classified facts. The Employee
     declares that he informed the employer about all the facts that would hinder the
     performance of the work or which could cause damage to the Employer.
2.   The Contracting Parties have agreed that the Employer is entitled to order overtime work for
     a maximum of 150 hours a year. Overtime work and its scheduling are governed by the needs
     of the Employer and ordered in a form of the superior's order.
3.   The Employee is required to keep secret and not to provide third parties with information
     regarding the activities of the Employer without the prior written consent of the Employer.
     This information includes any information regarding his business activities, "know-how", but
     also any other information regarding the Employer. The Employee undertakes not to disclose
     the actual amount of his / her salary and will not request such information from other
     employees. The Employee is only allowed to publish the amount of his/her wage with the
     written consent of the Employer.
4.   Breach of the duty of secrecy on the facts referred to in paragraph 3 of this article of the
     contract is considered a serious violation of the job discipline and is the reason (provision of
     § 68 of the Labor Code) for immediate termination of employment by the Employer, without
     prejudice to the Employer's right to compensation as a result of a breach of the duty of
     secrecy. This obligation persists even after termination of the employment relationship.




10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                             Page3of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 58 of 143



NESS KE, s.r.o.
5. The Employee is obliged to notify in advance the Employer in writing of his/her interest in
    carrying out a further gainful activity which has a competitive character before the start of
    the activity. The employee may, in addition to his/her employment performed in the
    employment relationship, perform other gainful activity which is of a competitive nature to
    the subject of the Employer's activity only with the prior written consent of the Employer.
    When signing this employment contract, the Employee provides the employer with a
    complete list of the work activities existing in addition to the agreed employment
    relationship.
6. In the event of failure to inform the Employer under the paragraph 5 of this Article of the
    contract about the other the employment relationship, the employment relationship
    established by this contract may be terminated by an immediate termination for a serious
    breach of the employment discipline.
7. The Employee is not entitled to receive personal gifts or other benefits from other
    organization or natural person in connection with his/ her work performed for the Employer.
8. The Employee may not use alcoholic beverages or other narcotic drugs in the workplace or
    outside the workplace or start working under their influence.
9. The Employee is obliged to behave and act in such a way that, by his/her acting, behaving
    and overall conduct that does not damage the reputation of the Employer, take care of
    his/her good looks, go to work adequately dressed, physically and mentally prepared and
    fully capable of performing work properly.
10. The Employee will take maximum care of the Employer's property not to cause harm to the
    Employer and to protect him from damage, loss, destruction and abuse and shall not act
    contrary to the Employer's legitimate interests.
11. The Employee agrees with sending him/her to business trips for the necessary period, even
    repeatedly and outside the territory of the Slovak Republic.
12. In the event of the employment relationship termination, the Employee is obliged to return
    all records containing confidential information, regardless of whether such records have been
    prepared or created by the Employee, as well as all the work equipment and other values
    assigned to the Employee by the Employer during the period and are the property of the
    Employer, to the Employer.
13. If the Employee receives work equipment and things belonging to the Employer (e.g.
    computer, mobile phone, car, etc.), the Employee undertakes to confirm to the Employer in
    writing, in accordance with § 185 of the Labor Code, the acceptance of these values. During
    the assignment of such items to an Employee, the Employee is liable for damage of the
    equipment and things and their loss. In the case of private use of work equipment without
    the consent of the Employer, the Employee is obliged to compensate the employer for the
    costs associated with it in full, in particular, the Employee undertakes to pay the Employer
    the cost of telephone calls made for private purposes using the Employer's devices.
14. The Employee is responsible for the damage caused to the extent stated in the Labor Code.
15. The Employee undertakes that if he / she is involved in a traffic accident and the competent
    body decides on his / her fault, he / she will replace the difference between the insurance
    claim and the actual damage caused to the service motor vehicle to the Employer in
    accordance with the provisions of the Labor Code.




10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                         Page4of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 59 of 143



NESS KE, s.r.o.
                                               Article XI
                                      Intellectual Property Right

1.   The results of the Employee's own creative intellectual activity created by the Employee to
     fulfill his obligations arising from the employment relationship established by the
     employment contract are an Employee's piece of work in terms of § 90 of the Act No.
     185/2015 Coll. - Copyright Act as amended (hereinafter referred to as the "Copyright Act").
     The rights and obligations of the Employee and the Employer in creation of the Employee's
     pieces of work are governed by the provisions of Section 90 par. 4 and following ones of the
     Copyright Act. Proprietary copyrights are applied by the Employer in his own name and on
     his behalf. The Employee agrees with assigning the Employer's right to exercise his property
     rights to a third party.
2.   The Employee gives the Employer his/her consent to first publication of his/her piece of
     work and agrees with presentation of this piece of work to t he public by the Employer under
     his business name or other name of his choice without mentioning the name of the Employee
     at the same time. The Employee grants the Employer permission to complete the piece of
     work in progress, to change and to process the piece of work. This consent also covers the
     completion, modification and processing of other intellectual property objects created within
     his/her employment relationship.
3.   The Employee gra nts the Employer permission to register his piece of work for industrial and
     legal protection. At the same time, he/she agrees that the Employer grants this right to a
     third party.
4.   The rights and obligations of the Employee and the Employer in creation of industrial or
     other intellectual property objects shall be governed by the relevant provisions of specific
     industrial property legislation, with rights to the results of creative intellectual activity being
     passed on to the Employer.
5.   The Employee is obliged to follow instructions of the Employer when creating intellectual
     property items. The Employee is not responsible for the defects and legal defects of the
     intellectual property created which were caused by the use of the documents and the things
     provided by the Employer, and the Employee, even taking his/her maximum care, could not
     find out their inappropriateness or he/she advised the Employer of them and the Employer
     insisted on their use.
6.   The Employee is responsible for the fact that the intellectual property created is the result of
     his own creative intellectual activity a nd does not interfere with the rights of third parties. If
     theEemployee himself/herself uses the intellectual property objects belonging to third
     parties, he/she is responsible for having settled relations with the holders of these rights.
7.   The Employee is not entitled to carryout a self-employed activity for the Employer's clients
     during the duration of the employment relationship. In the event of breach of this obligation,
     the Employer is entitled to ask the Employe to provide him with the benefit from a trade at
     which he/she breached the ban on competition or transfer the corresponding rights to him.
     This activity is considered to be a reason for which the Employer can immediately terminate
     the employment. This does not affect the Employer's right to compensation.
8.   The Employee is entitled to wage under the employment contract for creation and use of the
     employment pieces of work and other intellectual property items and the Employee is not
     entitled to ask from the Employer of third persons any special remuneration or additional
     compensation for the creation and use of pieces of work and other intellectual property
     items.



10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                               Page5of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 60 of 143



NESS KE, s.r.o.
9. The Employee is not authorized to provide any information about the Employer's clients for
    the purposes of self-representation vis-a-vis third parties without the written consent of the
    Employer or to use the results of his / her creative activity created during the duration of
    employment with the Employer as a reference to third parties, even after termination of
    employment with the Employer. Breaching this ban is a serious violation of the work
    discipline.
10. In the event that an Employee is temporarily assigned for work perfromance to a third party,
    he/she agrees that the third party shall exercise all the rights to the Employee's piece of work
    done during the assignment belonging to the Employer according to the provision of Section
    90 of the Copyright Act and that the Employer can transfer these rights to such third person.
    They Employee's remuneration for such handling with the items of intellectual property
    rights is included in the basic wage of the Employee.

                                                 XII
                                         Non-compete Clause

1. The Employee undertakes that he will not, directly or indirectly, perform any gainful activity
   a nature that is competitive or could be competitive with the Employer's line of business,
   either as self-employed or for another employer, without the explicit written consent of the
   Employer. The Employee undertakes to refrain from any activities that are contrary to the
   legitimate interests of the Employer.
2. The Employer and the Employee have agreed that the Employee will not perform any gainful
   activity which is of a competitive nature towards the subject of the Employer's activity, the
   Employer's customers and the end customers of the Employer's customers for a period of 6
   months after termination of the employment relationship.
3. In accordance with the preceding sentence, the Employer and the Employee agree that the
   Employee will not work, directly or indirectly, on projects he worked for during the
   employment relationship with the Employer for 6 months after the termination of his
   employment.
4. The employer will provide the employee with a cash refund equal to 50% of the average
   monthly wage of the Employee for each month of meeting this provision of limitation.
5. If the Employee violates this limitation, he/she will pay the Employer cash compensation
   equivalent to cash compensation agreed upon for compliance with this limitation.

                                              Article XIII
                             Termination of Employment and Notice Period

1. The employment relationship ends by the expiry of the period referred to in Article IV. of this
   contract or in other ways specified in the Labor Code. The length of the notice period is
   governed by the relevant provisions of §62 of the Labor Code.
2. The Employee is entitled to severance and termination pay under the relevant provisions of
   the Labor Code applicable at the time of such entitlement.
3. In accordance with the provisions of Section 62 8 of the Labor Code, the Employer and the
   Employee have agreed that if the Employee does not stay with the Employer during the period
   of notice, the Employer has the right to monetary compensation at most in the amount that
   is the product of the average monthly wage of this Employee and the length of the period of
   notice. The calculation of the amount of compensation depends on the number of working



10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                            Page6of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 61 of 143



NESS KE, s.r.o.
   days at the time of the period of notice during which the Employee did not stay with the
   Employer and did not work for him in accordance with this employment contract.

                                              Article XIV
                           Execution and Changes of Contract of Employment
1.   Contract of Employment has been executed in two copies. Both, the Employer and the
     Employee will receive one copy.
2.   This contract can be changed only after agreement of both parties, namely by written
     amendment approved and signed by both parties. The parties exclude any diversion from this
     requirement in oral or implied way. There are no collateral oral agreements.


                                              Article XV
                                      Provision of Personal Data

1.   An Employee who meets with personal data during the performance of his/her or these data
     are processed in any way in the course of his / her work, he/she is obliged to comply with the
     relevant provisions of Regulation (EU) 2016/679 of the European Parliament and of the
     Council on the protection of natural persons with regard to the processing of personal data
     and on the free movement of such data and of Act 18/2018 Coll. of the National Council of
     the Slovak Republic on the personal data protection.
2.   By signing this Work Contract, the Employee declares that he/she was aware of the
     information under Article 13 of Regulation (EU) 2016/679 of the European Parliament and of
     the Council on the protection of natural persons with regard to t he personal data processing.
3.   By signing this agreement, the Employee declares that the Personal Data provided by him/her
     to the Employer's information system are true and informs the employer of their change in
     writing without any delay.

                                             Article XVI
                                           Final Provisions


1. By signing this contract, the Employee certifies that before concluding this contract, the
   Employer informed him/her of rights and duties resulting for him/her from this contract of
   employment as well as of working and wage conditions upon which he/she wil l work upon
   this contract of employment.
2. Rights and duties of the Employee result from the respective legal regulations, binding
   instructions of the Employer, internal rules issued by the Employer, instructions of direct
   superior and from provisions of this contract.
3. By signing this contract, the Employee also certifies that he was duly acquainted with rules of
   organization, legal and other regulations for provision of safety and protection of health that
   must be observed during his/her work.
4. Contractual relations, rights and duties of parties at this contract execution not regulated by
   this contract are governed by the respective provisions of Law No. 311/2001 Coll. of Labor
   Code as amended and connected regulations valid in the Slovak Republic.



10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                           Page7of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 62 of 143



NESS KE, s.r.o.
5. In the event of a change in the data contained in the title of this contract, the Contracting
   Pa rtyto which the change relates shall promptly notify the other Contracting Party in writing
   without delay, together with the actual details.
6. If any of provisions of this contract is declared null and void or unenforceable, validity or
   enforceability of other provisions of this contract remains unaffected. For such case the
   parties agreed to conclude an amendment to the contract and provisions losing their va lidity
   or becoming unenforceable will be replaced by provisions as much as possible similar to
   original intent so that the purpose and goal of this contract would remain preserved
   respecting new facts, without any prejudice for both parties.
7. The participants to this contract declare that they are fully legally competent for legal acts,
   that this contract was concluded in accordance with their rea I will, on the basis of true data,
   was read by them, understood its vontent and in witness thereof they signed it. The parties
   to this agreement also decla re that this contract was not concluded in distress or under other
   disadvantageous conditions and at signing this contract, no pressure was exerted on them
   in any form and that their free will and expression of their will were not limited by anything.
8. ract of employment comes into force and effect from the day of its signing by both contracting
   parties.
9. Annexes No. 1 to 4 form an inseparable part of this contract.

    Annex No. 1- Specification of kind of work and its short characteristics/ workload
    Annex No. 2 - Wage Decree
    Annex No. 3 - Confidentiality Agreement
    Annex No. 4 - The Employee statement of becoming familiar with the normative
                   documentation

In Kogice, on

          The Employer                     The Employer                 The Employee




   RNDr. Tonnag Futag, PhD.          I ng. Zuzana 2elinska, PhD.             Name
         Executive of                        Executive of
       NESS KE, s.r.o.                      NESS KE, s.r.o.

The Employee confirms with his/her signature that he/she received one copy of the Contract of
Employment from the Employer.

                                                                          The Employee




                                                                               Name




10762-00001/12756614.1   F_HR_PRACOVNA_ZMLUVA                                            Page8of9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 63 of 143


                  2021-34085 / Court: 189




                          Exhibit 2
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 64 of 143
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 65 of 143


                  2021-34085 / Court: 189




                          Exhibit 2
             Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 66 of 143




From: Stinson McElhinney <McElhinney Stinson X@selarturbines.com>
Sent: 26 May 2021 19:03
To: Peter Rogers <Pet.E.    ;.1,'3rs@ness.con-1>; Marco Leon <L,     MARCO Eesolarturblnes.com>
Cc: Berthold Puchta <Ber•                     ss.corn>; Ketan Karia <Ketan,Kariatness.corn>
Subject: RE: Solar/Ness - Sync Up

  EXTERNAL EMAIL: USE CAUTMN Before Replying, Clicking Links, Opening Attachments etc.; Could be a
Phishing Attempt



Pete,

Thanks for the call today. As discussed, it sounds like there was a misinterpretation and incorrect assumptions of our
objectives and plans. As this is still an ongoing dialog, we are supportive of additional meetings as necessary.

While it is important for Solar to take a more conservative approach, and to be more independent with our own
organization, insourcing significant parts of our operations, our desire and intent is to continue to work with Ness in a
positive way as we have done in the past. We plan to reduce Ness resources over time as we successfully post positions
publicly into the market and hire suitable candidates to be Solar employees. Our business is evolving and digital is
important, so things will continue to change.

Personal styles and approaches aside, we are an independent business seeking to employee people in our business and
believe we are acting and operating appropriately. Other parts of your engagements with Solar/Cat are currently not in
scope.

Looking forward to further conversations.

Stinson




Caterpiiier: ConficlentieA Green
From: Peter Rogers <f.'l   actilnengf?.s,corn>
Sent: Wednesday, May 26, 2021 2:32 PM
To: Stinson McElhinney              Stinson XgPsolarturNnes.corn>; Marco Leon
                         . ,
                                   ..... _S,COrn>
Cc: Berthold Puchta <BeN—      Puc:hta@ness.com>; Ketan Karia <Ketan.Karia@ness.con->
Subject: Re: Solar/Ness - Sync Up
            Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 67 of 143

                              CAUTION: EXTERNAL EMAIL
                   This is a message from peterAoiersAnesscom.
       Use caution when opening unexpected emits and do not click on links or
                          attachments from unknown senders.
                 For more resources, visit At,,,EtL

Adding Ketan

Stinson,

Yes, it is difficult to hear your news given our longstanding relationship. To be clear Ness is unwilling to transfer any of
our employees to Solar Turbines.

We are OK with an initial call later today. Ness is still finalising its position but, as I am sure you can appreciate, our
number one concern is our employees.

We need to appropriately communicate to our employees who are currently working on the Solar Turbines' account—as
we plan to reassign them to other clients to the extent we are not working on your account. You need to coordinate any
communication to our employees through us and must have no direct or indirect communications with our employees
regarding their employment relationship with us without our specific consent.

As you may be aware, the large majority of our employees working on the Solar Turbine account are subject to
restrictive covenants that restrict them from any activities that are contrary to Ness's legitimate interests, including not
to perform activities of a competitive nature for 6 months after termination of employment. Moreover, such employees
have contracted that they will not work, directly or indirectly, on projects they worked for during the employment
relationship with us for 6 months after the termination of their employment.

I trust you will respect and have respected our contractual relations with our employees. In order that we can have a
productive discussion, we request that you confirm that you have not had any conversations with our current
employees (or former employees who recently left) in any way interfering with our employment arrangements with
such employees or former employees.

For your information Ness reserves all its rights in connection with this matter.

Speak soon.


Pete
+44 773 098 1750



From: Stinson McEthinney <McElhinney Stinson "XCPsolarturbines.com>
Date: Tuesday, 25 May 2021 at 22:00
To: Peter Rogers <Peter.Rogets@ness.com?, Marco Leon <LEON MARCO Ef@solartu€bines.com>
Cc: Berthold Puchta <Btrthold.Pu$A1_ R
                                     , ilm,svrl>
Subject: RE: Solar/Ness - Sync Up

" EXTIRNAL EMSR.; USE CAUTiON Beith'e Replying, Ciickin                      Orenin                   ek‘          be
Rhishin Attempt
                             Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 68 of 143


 Pete,

 We understand this was a surprise and difficult news to hear. There will undoubtably be multiple meetings needed over
 the course of the next months while we reduce volumes.

 While we appreciate the challenge to coordinate an executive team on short notice, we're happy to keep our meeting
 tomorrow and support additional meetings Friday or Monday as people become available.

 As discussed Monday, we will be communicating to the broader team later this week.

 Thanks

 Stinson




 ..........................................................................................................................................................................................................................................................................................
 From: Peter Rogers <Peter..Roilers'ii?nemco.m>
 Sent: Tuesday, May 25, 20219:40 PM
 To: Stinson McElhinney <McElhinnev Stinson XIDsolarturbines corn›; Marco Leon
 <LEON MARCO fiPsolarturbines,com>
 Cc: Berthold Puchta <Berthold,PuchtaPnessscoin>
 Subject: Re: Solar/Ness - Sync Up



                                         CAUTION: EXTERNAL EMAIL
                              This is a message from seitUKB2mEgiim&z.
                  Use caution when opening unexpected m ails and donot click on links o
                                     attachments from unknown senders.
                            For more resources, visit lit  tsitsa. oaktp_

 Marco, Stinson,

It was a complete surprise to hear your proposal yesterday. Furthermore Ranjit, our CEO is on vacation and off-grid in
California this week. I will need to confer with him before we can respond.

 Can we delay our follow-up call until Friday afternoon or, preferably, Monday?

 thx


 Pete
 +44 773 09 1750

...................p...........................}.3..................................}..........................................................................................................................................................................................................
  From: McElhinnev' Stinson X@solartuirbinec..com
  When: 14:00 - 14:30 24 May 2021
  Subject: Solar/Ness - Sync Up
  Location: Microsoft Teams Meeting
               Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 69 of 143



  EXTERNAL EMAIL: USE CAUTION Before Replying, Clicking Links, Opening Attachments etc.; Could be a
Phishing Attempt *'"


Pete, Berthold,

Scheduling a follow up to our last call to close out open items identified during that discussion and discuss any additional
relevant business updates.

Added Marco to join if he is available.

Thanks

Stinson




Microsoft Teams meeting
Join on your computer or mobile app
Click here to join the meeting

Join with a video conferencing device
 02390680Pt.picm.vc
Video Conference ID: 116 953 067 4
Alternate VTC dialing instructions

Or call in (audio only)
+1 312-270-1925„412196439# United States, Chicago
Phone Conference ID: 412 196 439#
Find a local number I Reset PIN

Learn More I Meeting options




Powered By Office365

The information contained in this communication is intended solely for the use of the individual or entity to whom it is addressed and others authorized to
receive it.
It may contain confidential or legally privileged information.
If you are not the intended recipient you are hereby notified that any disclosure, copying, distribution or taking any action in reliance on the contents of
this information is strictly prohibited and may be unlawful.
If you have received this communication in error, please notify us immediately by forwarding this email to WilAdmin*ness.00rn and then delete it from
your system.
Ness technologies is neither liable for the proper and complete transmission of the information contained in this communication nor for any delay in its
receipt.
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 70 of 143


                  2021-34085 / Court: 189




                          Exhibit 3
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 71 of 143

                                                                                   ray                                 •Isa.t




                                                ;

                                                                                       It .                           5
                                             '..                                       It.        -
                                                                                       • -1:..i                      .Z, A,
                                                                                                                         ....,..i),
                                                                                                                              4b. 6' .-42'
                                                                                       ••:.: •
                                                                                 tps-,..E.:::.          1 -. - -,..,...-...?.
                                                   .-:-....
                               :-,..:$0-ir - .-:•,..                                  it;::4!4
                                          : - --- :-----                                                 4,
                                                                                                        It).
                                                                                                             ....:
                                            -....,i4z
                                            ---,..:,-                                                 - .„..-.,"--
                                                   „.,..          •
                                             t.k


                                                                                                                                                   r.


                                                                                                                                                   a

                                                                                                                     Os-
                                                                  7: 44




                                                                                                                                                             SIO.tp0110+4, pcivakia s.r.tx
                                                                                                                     . :
          Q
                                                                  A: 0                                               ' •                               4
                                                                                                                      ":.                            sz
                                                                                                                      sa....                 g:      4
                                              "..t;
                                               2.:
                                              ........                     isl                                        ••:: :.v.          g
                                                                                                                      a,.!,.: -0.        •:,           .
                                                                                                                       44'
                                               t:,
                                              .55                                      •':.?
                                                                                                                                       et,


                                                                                                                         •A`
                                                                                                                                     „r•:••„, ,




                                                                                                                                                                   .
                                                                                                        ..?, .1.7,                             „..,.....
                                                                      h.
                                                                            c›, .                             .g...z
                                                                                                                ,s,
                                                                                                                                               zsl:.




                                      ..
                                             -AA

                                                                                                                                                       5.•




                                                              •
 Solar Turbines




                  CG   •   •
 Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 72 of 143



                                       CAUSE NO.

 NESS DEUTSCHLAND GMBH and                                  IN THE DISTRICT COURT OF
 NESS KE, S.R.O.,

            PLAINTIFFS,
                                                            HARRISCOUNTY, TEXAS
 VS.

 SOLAR TURBINES INC. and SOLAR
 TURBINES SLOVAKIA S.R.O.,
                                                                  JUDICIAL DISTRICT
            DEFENDANTS.

                         UNSWORN DECLARATION OF PETER DEVINSKY

          1.        My name is Peter Devinsky. My date of birth is 22 March 1981, and my business

address is Fra►ha Krafa 17, 811 05 Bratislava I, Slovak Republic .

          2.         I am an attorney at law, associated with the Bratislava, Slovakia office of

SchOnherr Rechtsanwalte GmbH, a full-service law firm with offices throughout Central and

Eastern Europe that advises local and international companies on complex commercial matters. I

am fluent in Slovak, English and German.

          3.        I received my undergraduate degree in law from Charles University in Prague,

Czech Republic in 2006, and received an LL.M. from McGill University in Montreal, Canada in

2009. I also hold a JUDr. Degree from Danubius College in the Slovak Republic in 2014, which

was awarded to me for a thesis on employee privacy.

          4.        Prior to joining SchOnherr in 2015, I was with the office of Squire Patton Boggs,

at major locally ranked law firm.

          5.        My practice focuses on employment law. I have significant experience in

employment-related disputes involving employees on all levels up to senior executives. My

experience has included matters involving unfair dismissal, redundancy (including collective



99998-09223/12748577.1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 73 of 143



redundancy), terminations of employment of managerial employees, transfer of employees,

bonus and target agreements, collective employment law matters on both national and European

levels, negotiation of collective agreements, white collar crime and disciplinary investigations

and proceedings. I am a member of the European Employment Lawyers Association and

regularly speak at conferences and seminars on topics related to the field of employment law. A

copy of my C.V. is attached as Exhibit 1.

          6.        I have been retained by Ness Digital Engineering Group to provide legal advice

and services relating to a recently-arisen dispute with Solar Turbines, Inc. and Solar Turbines

Slovakia s.r.o. regarding their efforts to hire away employees from Ness KE, s.r.o. ("NICE") by

unlawful means. My hourly rate for this engagement, including for my work on this declaration,

is EUR 220.

          7.        The fiduciary duties of a managing director of a Slovak company such as NKE

are governed by Slovak Act No. 513/1991 Coll. the Commercial Code, as amended (the

"Commercial Code"). They include the duty to perform directorial activities with professional

care and in accordance with the interests of the company and all its shareholders. In particular,

managing directors are obliged to procure and take into account all available information

regarding the subject of a specific decision to be adopted within his/her powers and are also

obliged to maintain the confidentiality of confidential information and facts, the disclosure of

which to third parties could harm or jeopardize interests of the company or those of its

shareholders. While exercising directorial powers, directors may not give priority to their own

interests or the interests of third parties over the interests of the company. These duties can be

summarized as duties of care and loyalty.




99998-09223/12748577.1
  Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 74 of 143



          8.        The duties owed by an employee to his or her employer are governed by Slovak

Act No. 311/2001 Coll. the Labor Code, as amended (the "Labor Code"). Under the Labor

Code, the substantial obligations of employees include the following: (i) be present at his or her

workplace at the beginning of working time, use working time for work, and leave the workplace

only after the end of working time; (ii) comply with legal regulations and other regulations

applicable to the work he or she carries out, insofar as the employee was properly informed

thereof (iii); use any means entrusted to him or her by the employer in a due and economical

manner, and protect the employer's assets against damage, loss, destruction and misuse, and

refrain from any conduct'conflicting with the employer's lawful interests; and (iv) keep in

confidence any matters that the employee has learnt of during the pursuit of his or her occupation

and which in the employer's interest must not be disclosed to third parties.

          9.            The duty not to act in conflict with employer's lawful interests applies to both

standard and managerial employees and covers any activity of the employee that could cause

competitive harm to the employer. There are many types of activities which constitute breach of

employee's obligations not to act in conflict with employer's lawful interests, including soliciting

or encouraging employees or clients to terminate a relationship with the employer and misuse of

internal information.

          10.           Section 62 Subsection 6 of the Labor Code specifies (with limited exceptions not

applicable here) that an employee who wishes to terminate an employment relationship that has

lasted more than one year must provide the employer with at least two months' notice. The

notice period commences on the first day of the calendar month following delivery of the

termination notice.




99998-09223/12748577A
 Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 75 of 143



          11.       The interpretation of employment contracts in Slovakia is governed by the

following provision of the Slovak Act No. 40/1964 Coll. the Civil Code, as amended which

provides in Section 35 Subsection 2: "Legal acts expressed in words shall be construed not only

on the basis of the verbal expression but also, in particular, on the basis of the will of the person

making the legal act unless it is in conflict with the verbal expression." In other words, the

written terms of an employment agreement shall be enforced according to their plain meaning,

and, while the parties' intent may be considered in resolving the meaning of ambiguous written

terms, the parties' intent cannot be a basis to change or disregard unambiguous written terms.

Moreover according to the• Section 15 of the Labor Code ,"[wlith regard to the circumstances

under which it was made, an expression of will shall be interpreted consistently with good

morals."

           12.      Section 83a of the Labor Code authorizes the use of post-employment restrictive

 covenants to protect against competitive harm. Specifically, Section 83a provides that, in

 circumstances where an employee "is able during employment to acquire information or

 knowledge that is not normally available and the use of which could cause substantial harm to

 the employer," the employer and employee "may agree in the employment contract that after

 termination of employment the employee shall not pursue, for certain period, but no longer than

 one year, any gainful activity which is competitive in character with the subject of the

 employer's activity."




99998-09223/12748577.1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 76 of 143




I declare under penalty of perjury that the foregoing is true and correct.

Executed in Bratislava, on this 2nd day of June, 2021.




                                                               e r Devinsky




99998-09223112748577.1
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 77 of 143




                                      CAUSE NO.

 NESS DEUTSCHLAND GMBH and                                    IN THE DISTRICT COURT OF
 NESS ICE, S.R.O.,

           PLAINTIFFS,
                                                              HARRIS COUNTY, TEXAS
 VS.

 SOLAR TURBINES INC. and SOLAR
 TURBINES SLOVAKIA S.R.O.,
                                                                 JUDICIAL DISTRICT
           DEFENDANTS.

          VERIFICATION AND UNSWORN DECLARATION OF PETER ROGERS


          1.        My name is Peter John Rogers, my date of birth is 26'
                                                                       1' November 1953 and my

business address is 198 High Holborn, London, WC IV 7BD, UK

          2.         I currently serve as Executive Vice President and General Manager of Ness Global

Services Ltd and and Geschaftsfiihrer of Ness Deutschland GmbH.' I have held this position for

approximately 8 years.

          3.        Ness Deutschland GmbH ("NDG") is a German Corporation with its headquarters

in Hamburg, Germany.

          4.        Ness KE, s.r.o. ("NICE," and collectively with NDG, "Ness") is a Slovakian

Corporation with its headquarters in Kofice, Slovakia.

          5.        The facts set forth in this Declaration are based upon my personal knowledge. I am

over the age of eighteen and am competent to make this Declaration.

          6.        I submit this Declaration in support of Plaintiffs' Original Verified Petition and

Application for a Temporary Restraining Order and Temporary Injunction.




  "Geschaftsfithrer" translates to "Manager" in English

99998-09223/12748537.1                                    1
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 78 of 143




          Ness' Business and Employees

          7.        NDG and NKE are part of a group of affiliated companies comprising a business

that provides outsourced software engineering services from offices located around the world. The

business works through the model of an extended development center, which involves software

engineers employed by Ness and its affiliates working under the guidance of their clients to create

software solutions specified by the clients.

          8.        As a business that sells software engineering and development services, Ness' key

assets are its employees. Ness thus devotes substantial resources to recruiting and retaining the

employees needed to provide the services for which Ness is known. It also devotes substantial

resources to training its employees and developing their skills to enable them to provide the highest

level of service. Such training includes on-line courses, paid attendance at conferences, and

support in obtaining industry-relevant certifications.

          9.        The talent pool in and around Kofice is relatively small, and people with the skills

and qualifications Ness requires are in high demand. Consequently, when employees leave, they

are difficult to replace. Time is required to fmd suitable replacements and, once they are hired,

further time is required to train them to meet Ness' standards.

          10.       Since in or about 2013, Ness has provided software development services to Solar

Turbines Inc. ("STI") under an overarching general terms and conditions agreement ("Master

Agreement"), with specific purchase orders and scopes of work ("SOW") issued under that Master

Agreement. A true and correct copy of the current General Terms and Conditions of Contract for

Professional Services between Ness and STI, dated March 14, 2014 (the "Master Agreement"), is

attached as Exhibit 1.




99998-09223/12748537.1                               2
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 79 of 143




          11.       Ness provides services to STI under the Master Agreement through employees

working at NKE in Kosice. STI is and has been fully aware that this is the case as its personnel

regularly visit NKE and direct and manage work performed by the NKE employees assigned to its

account. NKE was established in 2005 and, at 600 employees, is one of the largest engineering

companies in the region.

          12.       At least 160 of Ness' 600 Kosice-based employees are currently engaged on STI

projects. While the specifics of the work are confidential, at a general level some of the projects

on which Ness works for STI involve developing and maintaining Solar Turbines' core business

platform InSight; working on Condition Based Lifting, which involves the calculation of

remaining useful lifetime of turbines and parts thereof in order to optimize service intervals and

avoid downtimes; and building applications to help STI's clients save energy in their turbine

operation, and manage the supply and distribution of turbine parts.

          13.       The projects on which Ness works for STI are highly complex and span years. To

maximize quality and efficiency for STI, Ness maintains the same teams of employees on the

projects throughout their lifespan as much as possible. Indeed, STI expects Ness to do this.

          14.       Though the SOWs that detail the work to be performed on the STI projects

periodically expire, this is primarily an accounting mechanism, and new SOWs are issued as the

old ones expire so that the work remains ongoing. As recently as four weeks ago, STI indicated

that it intended for Ness to continuing working on the current projects through the remainder of

2021.

          15.       On May 24, 2021, STI informed Ness that STI intended to in-source at least

70 percent of the services Ness had been providing to STI.




99998-09223/12748537.1                             3
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 80 of 143




          16.       Given the complexity of the projects STI is in-sourcing, the Ness employees' long-

term experience on them, and the tightness of the labor market in Slovakia, hiring and training new

personnel to replace Ness' employees would require substantial time and likely disrupt the ongoing

work. Accordingly, upon hearing of STI's insourcing plan, Ness became concerned that STI

intended to execute its plan by hiring away the Ness employees that had been performing the

services STI intended to in-source.

          17.       Acting on those concerns, I sent STI an email in which it: (1) instructed STI not to

communicate with Ness' employees about STI's in-sourcing plans; (2) reminded STI that Ness'

employees were subject to non-compete clauses that precluded them from w orking on STI's

projects, or otherwise engaging in competitive activity vis-a-vis Ness for six months following the

termination of their employment with Ness; and (3) requested that STI confirm that it had not and

would not interfere in Ness' contractual relationships with its employees. A copy of my email is

attached as Exhibit 2.

          18.       STI responded with an email (see Exhibit 2) asserting that Ness had "a

misinterpretation and incorrect assumptions of our objectives," that STI intended to hire 10-20

people per month through general advertising, and that STI wanted to maintain good relations with

Ness.

          19.       On May 24, 2021, Ness learned that STI had established a Slovakian entity, Solar

Turbines Slovakis s.r.o. ("STS" and with STI, "ST"), in late March 2021, two months before it

disclosed its "in-sourcing" plan.

          20.       Ness also observed that, not later than May 26, 2021, STI's website included a page

advertising open positions for software engineers and developers at STS, with a listed address in

the very same building where NKE has its offices. A true and correct print-out of that website



99998-09223 12748537 1                               4
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 81 of 143




page is attached as Exhibit 3. I have been informed that the landlord of that building was told by

NKE managing director Marek Uhrin (referenced below) that Ness consented to the landlord

renting space to STI and was, in fact, in favor of such an arrangement. Any such representations

were false. Ness had not consented to the landlord renting space to STI and did not favor such an

arrangement.

          21.       The building where NKE has its offices has five floors, and NKE fully occupies

four of them. The fifth floor is mostly occupied by other tenants, with only roughly 200 square

meters available for lease. The only logical reason for STI to have procured the small remaining

amount of space in NKE's building for STS is that STI acquired that space as a foothold and

intended to expand into the space leased by NKE after hiring away a substantial portion of Ness'

employees and forcing NKE to reduce its footprint.

          22.       On May 27, 2021, the newly-announced head of STS, Stinson McElhinney,

attended a previously scheduled all-hands meeting of the Ness employees in KoSIce assigned to

STI's projects. According to his LinkedIn page, prior to being named head of STS, McElhinney

was Global Technology Manager, Connected Product & Solar Digital at STI. I do not know if he

still holds that position.

          23.       All-hands meetings between STI and the Ness employees assigned to STI's projects

are regularly conducted as part of the management of those projects. As noted above, prior to the

meeting on May 27, 2021, Ness had expressly instructed McElhinney not to communicate with

Ness' employees about STI's expansion into KoSIce. In defiance of those instructions, I am

advised that McElhinney not only informed Ness' employees of the expansion but also told them

that open positions at STI's KoS'ice office would be posted on STI's website. Prior to the meeting,




99998-09223/12748537.1                              5
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 82 of 143




McElhinney sent me a written copy of the announcement he intended to make at the meeting. A

true and correct copy of that announcement is attached as Exhibit 4.

          24.       I am aware that Marek Uhrin resigned from NKE in late April 2021 and left his

employment on or about May 7, 2021. Uhrin effectively functioned as the CEO of NKE. In that

position, he had overall P&L responsibility for the office and unfettered access to virtually all

information concerning the office and its business. Of particular relevance here, Uhrin had access

to information about the salary and other compensation paid to all of the employees, as well as the

office's pricing and target margins. Knowledge of this information would permit a customer, such

as ST, to determine how much (and how little) it needed to pay particular employees in order to

lure them away. Uhrin also has information about the strengths and weaknesses of individual

employees, which information would enable a customer such, such as ST, to know which

employees to target and prioritize in a recruiting effort.

          25.       I am also aware that Vedran Houdek resigned from NKE on May 27, 2021. Houdek

was one of Uhrin's key lieutenants and was the day-to-day lead on Ness' relationship with STI.

Like Uhrin, Houdek has detailed knowledge of the salary and other benefits paid to the Ness

employees assigned to work for STI, as well as the relative strengths and weaknesses of those

employees. Like Uhrin, Houdek is well positioned to advise STI on which of Ness' employees it

should recruit and how much it needs to offer to lure them away.

          26.       Based on STI's stated intention to insource 70 percent of the services provided by

Ness, and ST's demonstrated intention to have those services performed by the same people that

have been performing them under Ness' umbrella, Ness stands to lose more than 100 of the 600

employees in its Kosice office. Further, to the extent Ness refuses to accede to ST's scheme (which

it will) and ceases to provide the remaining 30 percent of the services, there is every reason to fear



99998-09223/12748537.1                              6
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 83 of 143




that ST will seek to hire all of the remaining employees on the STI team. Ness thus faces the

imminent threat that ST will, by interfering in its contractual relationships, poach more than 25

percent of the NKE workforce. The rapid outflow of such a large number of employees in a

relatively small and tight labor market will damages Ness' reputation and goodwill in the market,

both among customers and potential employees.

          27.       Additionally, due to the difficulty of hiring qualified engineers, Ness estimates that

it could take six months or longer to fill the vacancies left by the employees departing for STS and

even longer to have the replacements trained to perform to Ness' high standards. During that time,

Ness would be at risk of losing clients, goodwill and a significant amount of revenue.

          28.       Ness will also incur substantial costs in the recruitment, hiring, and training of the

large number of employees needed to replace those poached by STI

          29.       I declare under penalty of perjury that the foregoing is true and correct.




99998-09223/12748537.1                                7
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 84 of 143




Executed in Kingston Upon Thames, UK on this 2nd day of June, 2021.


                                                  etel- gyerf
                                                Peter Rogers




99998-09223/12748537.1                      8
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 85 of 143




                          Exhibit 1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 86 of 143


                                                         FORM 4001-A MODIFIED
                                                           REV 12 MARCH 2014




           GENERAL TERMS AND CONDITIONS OF CONTRACT

                   FOR PROFESSIONAL SERVICES

                                  BY


               Ness Deutschland GmbH (“CONTRACTOR”)




                              Page 1 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 87 of 143
                                                        TABLE OF CONTENTS
                                                                                                                                                 Page




1.      DEFINITIONS ............................................................................................................................ 3
2.      SCOPE OF WORK; CONFLICTS; REPRESENTATIVES ........................................................... 7
3.      CONTRACTOR RESPONSIBILITIES ......................................................................................... 8
4.      PAYMENT PRICE .................................................................................................................... 10
5.      TIME ........................................................................................................................................ 11
6.      CHANGES IN THE WORK ....................................................................................................... 12
7.      TERMINATION FOR CONVENIENCE...................................................................................... 13
8.      CANCELLATION FOR CAUSE ................................................................................................ 14
9.      WARRANTY ............................................................................................................................ 14
10.     INSURANCE ............................................................................................................................ 16
11.     TITLE TO WORK PRODUCT ................................................................................................... 18
12.     PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND .............................. 19
13.     INDEPENDENT CONTRACTOR .............................................................................................. 19
14.     LIENS AND CLAIMS ................................................................................................................ 20
15.     NO CONSEQUENTIAL DAMAGES, ETC ................................................................................. 20
16.     NO WAIVER ............................................................................................................................ 20
17.     NOTICES ................................................................................................................................. 20
18.     NO IMPLIED LICENSES .......................................................................................................... 21
19.     RELEASE OF INFORMATION ................................................................................................. 21
20.     ASSIGNMENT; DELEGATION; CHANGE IN CONTROL .......................................................... 22
21.     SUCCESSIONS ....................................................................................................................... 22
22.     SET OFF.................................................................................................................................. 22
23.     APPLICABLE LAW; VENUE; WAIVER OF JURY TRIAL .......................................................... 22
24.     COMPLIANCE WITH LAW ....................................................................................................... 23
25.     ASSURANCE OF PERFORMANCE ......................................................................................... 24
26.     SPECIFICATIONS; DESIGNS .................................................................................................. 24
27.     PERSONNEL ........................................................................................................................... 25
28.     OTHER PROVISIONS ............................................................................................................. 25
29.     LIST OF EXHIBITS;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;..26




                                                                 Page 2 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 88 of 143


                                                                                        REV. 12 March 2014

1.     DEFINITIONS

       As used in or pertaining to these General Terms and Conditions of Contract for Professional
       Services, the following terms shall be interpreted as having the meanings respectively set forth
       below:

       1.1    “Affiliate” of any Person means any other Person which, directly or indirectly, controls, is
              controlled by or is under common control with such Person. A Person shall be deemed
              to be “controlled” by any other Person if such other Person possesses, directly or
              indirectly, power

                     (a)     to vote 10% or more of the securities (on a fully diluted basis) of such
              Person having ordinary voting power for the election of directors or managers; or

                     (b)     to direct or cause the direction of the management and policies of such
              Person whether by contract or otherwise.

       1.2     “Applicable Laws” means all laws, statutes, ordinances, building codes, rules,
              regulations, or orders of any Government having jurisdiction over the performance of the
              Work, as may be in effect at the time the Work is undertaken.

       1.3    “Applicable Permits” means all permits, waivers, authorizations, exemptions, franchises,
              clearances or licenses issued or required to be issued by any Government having
              jurisdiction over the performance of the Work, as may be in effect at the time the Work is
              undertaken.

       1.4     “Change Order” means a written order signed by Company’s Representative, which
              order changes the Work, Contract Price, payment terms, Work Schedule, delivery, or any
              special term or condition of the Contract.

       1.5     “Company” means Solar Turbines Incorporated, having offices at, among other places,
              2200 Pacific Highway, San Diego, California and Turbomach SA, Via Campagna 15,
              6595 Riazzino, Switzerland, and any of its and their affiliates and subsidiaries who issue
              a Purchase Order to Contractor, which references these terms.

       1.6    “Consequential Loss” means any loss or anticipated loss of profit, loss or anticipated loss
              of revenue, business interruption, loss of use of any Company or Contractor equipment,
              or loss of any contract or other business opportunity.

       1.7    “Contract” means these General Terms and Conditions of Contract for Professional
              Services as applied to a particular Order together with any Purchase Order and Work
              Order(s) and all Plans and Specifications, and other documents which are integrated
              herewith or incorporated herein by reference, as well as any Modifications (including
              Change Orders), Suspension Orders, Reinstatement Orders and Termination Orders that
              may be in effect from time to time.

       1.8    “Contractor” means the Person entering into these General Terms and Conditions of
              Contract for Professional Services or a particular Contract with Company.

       1.9    “Contractor IP” means Contractor’s intellectual property including, but not limited to,
              patents, trademarks, copyrights, trade secrets, works of authorship, background
              software, concepts, methodologies and processes developed or existing prior to the start
              of the Work that is incorporated into the Work.


                                             Page 3 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 89 of 143


                                                                                    REV. 12 March 2014

  1.10   “Contractor Specifications” means and specifications created by Contractor pursuant to
         the Contract.

  1.11   “Contract Time” means the period of time provided in the Contract for completion of the
         Work. It is anticipated that some Purchase Orders will not have a Contract Time.

  1.12   “Contract Price” means the total amount that Company shall be obligated to pay to
         Contractor upon the performance of all of Contractor’s duties and obligations pursuant to
         the Contract which shall not exceed the rates as set forth in the applicable SOW.

  1.13   “Customer” means Company’s customer, whether one or more, unless otherwise
         specified.

  1.14   “Date of Final Completion” means the date on which Contractor has successfully
         achieved Final Completion.

  1.15   “Documents” means documents designs, diagrams, illustrations, schedules, sketches,
         charts, , technical specifications, software, source code, test plans, test scripts and other
         data which are prepared by Contractor or any Subcontractor, manufacturer, contractor or
         distributor in performance of the Work.

  1.16   “Engineering” means all specifications, designs, calculations, analysis, plans, data,
         reports, process diagrams, , sketches, software development, programming, test plan
         development, testing and the like created or provided by it in the performance of the
         Work.

  1.17   “Export Authorizations” means all applicable export permits, licenses, authorizations,
         certification, notifications, or other required or necessary government approvals or
         submissions.

  1.18   “Field of Use” means software, networks, hardware, or systems for the purpose of
         condition monitoring, remote monitoring and diagnostics, data analytics, health
         management, or related systems that use data acquired from turbo-machinery
         equipment, gas turbine engines, compressors, reciprocating engines or electric motor
         drives.

  1.19   “Final Completion” shall be deemed to have occurred when (i) the Work has been
         completed in accordance with the Contract, (ii) all deliverables required to be submitted
         to Company on or before the Date of Final Completion have been submitted, including all
         Work Product, and such other items as are required by the Contract and (iii) all other
         duties and obligations of Contractor under the Contract have been fully performed.

  1.20   “Fixed Price Work” means work for which Contractor is paid based on specific
         deliverables. Unless otherwise specified in the Contract, Firm Business Project
         Execution shall be Fixed Price Work.

  1.21   “Government” means any United States or foreign, federal, state, regional, tribal or local
         government or governmental agency, department, court, tribunal or other entity charged
         with the administration, interpretation or enforcement of any Applicable Law.

  1.22   “Hourly Work” means Work for which Contractor is paid based on the number of hours of
         service provided in accordance with the Contract. Unless otherwise specified in the
         Contract, General Work and Manpower Work shall be Hourly Work.


                                         Page 4 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 90 of 143


                                                                                    REV. 12 March 2014

  1.23   “Inventions” means all intangible property, ideas, conceptions, know-how, inventions,
         improvements, devices, methods, products, processes and discoveries, whether
         patentable or unpatentable, and whether in a written, graphic and/or machine readable
         form or format, that arise out of Contractor's or Contractor’s Personnel, performance of
         the Contract or resulting from or based on Company Proprietary Information.

  1.24   “Key Personnel” means any member of Contractor’s Personnel designated as essential
         to the satisfactory performance by Contractor of the services to be performed under the
         Contract.

  1.25   “Lien” means any lien, charge, mortgage, pledge, claim, security interest or encumbrance
         of any kind, arising by contract or under Applicable Law.

  1.26   “Losses” means claims, actions, damages, losses, liabilities, penalties, interest, costs,
         and/or expenses including reasonable attorney’s fees. Losses include loss of or damage
         to property and injury to or death of natural Persons.

  1.27   “Modification” means (1) a written amendment to the Contract signed by both Parties, or
         (2) a Change Order.

  1.28   “Onsite” shall mean Company’s Premises

  1.29   “Offsite” shall mean Contractor’s development offices

  1.30   “Parties” means Company and Contractor, and “Party” means either of them.

  1.31   “Person” means any natural person, corporation, partnership, joint venture, limited liability
         company, firm, association, trust, Government or any other entity.

  1.32   “Personnel” means the employees, agents, contractors, and representatives of the
         applicable Party and, in the case of Contractor, its subcontractors, whether or not
         Affiliates of such Party. For the avoidance of doubt, subcontractors of Contractor include
         notably any freelance consultant who would perform services for Company under the
         Contract. Contractor shall execute a written subcontract with such freelance consultants
         on terms no less stringent to those contained in the Contract

  1.33   “Plans and Specifications” means any technical requirements, specifications, codes,
         inspection methods, fabrication methods, application check sheet or documents provided
         by Company, which are applicable to the Work.

  1.34   “Professional Services” means the consulting, software development, maintenance and
         software installation and other support services as described in a SOW or as otherwise set
         forth in a Purchase Order.

  1.35   “Purchase Order” or “Order” means Company’s document(s) describing the Work to be
         performed by Contractor under the Contract. The Parties anticipate that more than one
         Purchase Order may be outstanding and in effect at any time.

  1.36    “SOW” of “Statement of Work” means a description of the Work and/or deliverables to be
         provided under a Purchase Order.

  1.37   “Site” means the location or locations where the Work is to be performed, which may be a
         site owned or controlled by Company, Contractor or a third Person.


                                         Page 5 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 91 of 143


                                                                                    REV. 12 March 2014

  1.38    “Suspension Order” means a written order signed by Company’s Representative, which
          order suspends Contractor’s effort on that portion of the Work covered by the Suspension
          Order, as specifically set forth therein.

  1.39    “Subcontractor” means a Person who has a direct contract with Contractor to perform or
          supply any part of the Work, including without limitation the supply or lease of any
          materials or equipment.

  1.40    “Sub Subcontractor” means a Person who has a direct contract with a Subcontractor to
          perform or supply any of the Work.

  1.41    “Termination Order” means a written order signed by Company’s Representative, which
          order terminates Contractor’s effort on that portion of the Work covered by the order, as
          specifically set forth therein.

  1.42     “Work” means all training, professional, consulting or similar services and goods ancillary
          thereto provided or to be provided by Contractor under the Contract, including without
          limitation software, documentation, engineering, design, project management, drafting
          and other technical or similar service activities, all labor, material, equipment, services
          and supplies necessary to provide and deliver the Professional Services required under a
          Purchase Order, and all materials and incorporated or to be incorporated into the product
          of such professional services. Work includes General Work, Firm Business Project Work
          and Manpower Work, each of which is further described in Section 2.3.

  1.43    “Work Product” means any work of authorship including without limitation software and
          related documentation Engineering, Documents, Contractor Specifications and Inventions
          and other work product provided or developed by Contractor in its performance of the
          Work.

  1.44    “Work Authorization” means a document issued by Company pursuant to a blanket
          Purchase Order describing the Work to be performed by Contractor under the Contract.
          The Parties anticipate that more than one Work Authorization may be outstanding and in
          effect at any time. A Work Authorization is accepted by Contractor when Contractor has
          provided Acknowledgment.

  The following rules of interpretation apply to these General Terms and Conditions of Contract for
  Professional Services:

  (a)     Defined terms include the plural as well as the singular. Any reference to an Article,
  Section, Exhibit, Attachment, or Appendix shall be deemed to refer to an Article, Section, Exhibit,
  Attachment or Appendix of the Contract unless otherwise specified. The terms “hereof”, “herein”,
  “hereunder”, and comparable terms refer to the entire Contract and not to any particular Article or
  other subdivision hereof. The words “include”, “includes”, and “including” are not limiting.

  (b)     Any agreement defined or referred to herein shall include each amendment, modification,
  restatement, and supplement thereto and waiver thereof as may become effective from time to
  time (provided that such amendment, modification, restatement, or supplement after the effective
  date of a Purchase Order may constitute a basis for a Change Order).

  (c)     A reference to any Applicable Law includes any amendment or modification to such
  Applicable Law (provided that such amendment or modification after the effective date of a
  Purchase Order may constitute a basis for a Change Order).



                                         Page 6 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 92 of 143


                                                                                           REV. 12 March 2014

       (d)     A reference to any Person or Party includes its permitted successors and permitted
       assigns.

       (e)     A reference to any Government shall include any agency or authority succeeding to such
       agency’s or authority’s functions and capabilities.

2.     USE OF GENERAL TERMS AND CONDITIONS; SCOPE OF WORK; CONFLICTS;
       REPRESENTATIVES

       2.1     These General Terms and Conditions of Contract for Professional Services are intended
               to be applicable to multiple Purchase Orders, each of which will be a separate Contract.

       2.2     Company may from time to time issue a Purchase Order for the performance of services
               generally described below and more specifically described in the SOW. Company may
               also from time to time issue an annual Purchaser Order which authorizes the issuance of
               multiple Work Authorizations in accordance with the rates as set forth in the SOW for the
               performance of services generally described below and more specifically described in the
               SOW.

       2.3     The Work provided under the Contract may consist of engineering, design, project
               management, drafting and other technical or similar service activities in the following two
               categories:

               A.      General Work

                       Where Company requires Contractor’s services for proposed or project work that
                       is for short time periods and for specific tasks.

               B.      Manpower

                       Where Contractor provides individuals of certain job qualifications for Work as
                       directed by Company.

       2.4     In exchange for the Work, Company shall pay Contractor in accordance with the rates set
               forth in the applicable Purchase Order.

       2.5     Contractor shall provide the Professional Services comprising the Work as described in
               the specific Work Authorization and/or Purchase Order. Contractor represents and
               warrants that Contractor is professionally qualified to perform the Work, and will utilize all
               necessary and appropriate skill, judgment and expertise in the performance of the Work
               and will satisfactorily carry out and complete the same.

       2.6     The Professional Services comprising the Work are personal to and non delegable by
               Contractor. Any purported delegation of duties hereunder without Company’s prior
               written consent shall be a breach of the Contract and shall be void.

       2.7     Prior to the commencement of the Work, each Party shall identify to the other Party, in
               writing, the name(s) and respective scope of authority of its one or more Persons (each,
               a “Representative”) having responsibility for performance of its obligations hereunder,
               and having authority to agree to Modifications in its rights and obligations hereunder.
               Each Party shall promptly notify the other Party in writing of any change in the name(s) or
               scope of authority of its Representative(s) hereunder during the term of the Contract.



                                               Page 7 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 93 of 143


                                                                                       REV. 12 March 2014

       2.8    Company’s Representative will provide general administration of the Contract, including
              performance of the functions hereinafter described. All of Company’s instructions to
              Contractor pertaining to the Contract shall be issued through Company’s Representative.

       2.9    Contractor shall forward all communications to Company through Company’s
              Representative.

       2.10   For Fixed Price Work, based on Company’s Representative’s observations of the
              progress of the Work and Contractor’s Applications for Payment, Company’s
              Representative will determine the amounts owing to Contractor.

       2.11   Company’s Representative shall have authority to reject Work which does not conform to
              the Contract and Company shall not be responsible to make any payments to Contractor
              with regard to such rejected Work.         Whenever, in Company’s Representative’s
              reasonable opinion, such Representative considers it necessary or advisable to insure
              the proper implementation of the intent of the Contract, such Representative will have
              authority to require further review of the Work in accordance with this Section 2 and
              Section 3, whether or not such Work be then completed.

       2.12   Company’s Representative will prepare Change Orders in accordance with Section 6.

       2.13   Company’s Representative will review the Work to determine the Date of Final
              Completion and will receive the review documents required by the Contract and
              assembled by Contractor.

3.     CONTRACTOR RESPONSIBILITIES

       3.1    Contractor shall carefully study the documents comprising the Contract and shall
              immediately report to Company’s Representative any error, inconsistency or omission
              Contractor may discover.

       3.2    Contractor shall perform the Work, using Contractor’s best skill and attention, as an
              independent contractor, and not as an employee of Company, and shall be solely
              responsible for all portions of the Work.

       3.3    Unless otherwise as specifically provided under the SOW, Contractor shall provide all
              labor, materials, equipment, tools and other facilities and services necessary for the full
              and proper execution and completion of the Work Onsite.

       3.4    Contractor shall pay all sales, consumer, use, payroll, unemployment, disability and any
              other Federal, State, or local taxes required by any Applicable Law to be paid in respect
              to the performance of Contractor’s duties and obligations hereunder.

       3.5    Contractor shall secure and apply for all Applicable Permits, fees, and licenses necessary
              for the proper execution and completion of the Work, which are applicable at the time the
              Purchase Order is executed, or at any time thereafter, until completion of the Work. It is
              the responsibility of Contractor to make certain that the Plans and Specifications are in
              accordance with Applicable Laws. Contractor shall give all notices and comply with all
              Applicable Laws of any Government bearing on the performance of the Work. If
              Contractor observes that any terms or conditions of the Contract are at variance
              therewith in any respect, Contractor shall promptly notify Company’s Representative in
              writing, and any necessary changes shall be adjusted by appropriate modification. If
              Contractor performs Work knowing it to be contrary to such Applicable Laws, Contractor


                                             Page 8 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 94 of 143


                                                                                  REV. 12 March 2014

        shall assume full responsibility therefore and shall bear all costs attributable to the
        correction thereof.

  3.6   Contractor shall be solely and entirely responsible to Company for the acts and
        omissions of all Contractor’s employees and of all Subcontractors and Sub
        Subcontractors, their respective agents and employees, and all other Persons performing
        any of the Work if delegation to such third party is approved by Company pursuant to
        Section 2.6. If any part of the Work depends for proper execution or results upon the
        work of any third Person not in privity of contract with or otherwise under the control of
        Contractor, Contractor shall inspect and promptly report to Company’s Representative
        any apparent discrepancies or defects in such work that render it unsuitable for
        Contractor’s proper execution and results.

  3.7   During the term of the Agreement, and for a period of five years following its expiration or
        termination, Contractor shall ensure that any and all of its employees, agents,
        consultants, and the like who work on a Company project are not permitted to work on
        similar projects for any third parties who perform, sell, or provide services in Company’s
        Field of Use.

  3.8   If Contractor is obligated to prepare Documents and/or Contractor Specifications
        pursuant to the Contract, then Contractor shall prepare or otherwise obtain, approve in
        writing, and submit, with reasonable promptness and in orderly sequence so as to cause
        no delay in the Work or in the Work of any other contractor, all Documents and
        Contractor Specifications required by the Contract.

        A.      At the time of submission, Contractor shall inform Company’s Representative in
                writing of any deviation in the Documents or Contractor Specifications from the
                requirements of the Contract.        Company’s Representative will review and
                approve Documents and Contractor Specifications with reasonable promptness
                so as to cause no delay, but only for conformance with the design concept of the
                Work and with the information given in the Contract. The approval of a separate
                item or component shall not indicate approval of a system in which the item or
                component functions.

        B.      Contractor shall make any corrections of Documents or Contractor Specifications
                required by Company’s Representative and shall resubmit the required number
                of corrected copies of Documents or new Contractor Specifications until
                approved.

        C.      The approval of Documents or Contractor Specifications by Company’s
                Representative shall not relieve Contractor of responsibility for any deviation from
                the requirements of the Contract unless Contractor has informed Company’s
                Representative in writing of such deviation at the time of submission and
                Company’s Representative has given written approval in the form of a
                Modification to the specific deviation, nor shall the approval relieve Contractor
                from responsibility for errors or omissions in the Documents or Contractor
                Specifications.

  3.9   Contractor shall be responsible, to the extent of applicable law or as required by
        Company, to perform drug screening of all Contractor Personnel that will perform Work
        on Company premises. All expenses related to drug screening pursuant to this
        agreement shall be the responsibility of Contractor.



                                       Page 9 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 95 of 143


                                                                                         REV. 12 March 2014

              A.      Contractor will comply with all applicable legal requirements concerning the
                      procedures and methods to be used in testing its Personnel for drugs.

              B.      Company reserves the right to reject any individual whose drug test evidences
                      use of illegal drugs.

              C.      Company reserves the right to choose the provider who will perform drug tests.

       3.10   Contractor shall be responsible for a background screening on all its Personnel that will
              perform Work on Company premises according to Company’s instructions.

       3.11   Contractor shall be responsible to ensure the conduct of all Personnel performing Work
              on Company premises is in accordance with Exhibits A-C.

       3.12   If a specific training at Company charge is deemed necessary for Contractor’s Personnel,
              Company approval must be requested and obtained in writing in advance.

       3.13   Contractor acknowledges that it must strictly adhere to Company guidelines regarding
              use of Company trademarks and corporate identity. Contractor shall comply with
              instructions received from Company and Contractor shall remedy any noncompliance at
              no cost to Company and use its best efforts to remedy the noncompliance as fast as
              possible. Contractor shall not use in advertising, publicity, promotion, marketing, or other
              activity, any name, trade name, trademark, service mark or other designation of, or
              owned by, Company, except upon the prior written permission of Company.

4.     PAYMENT PRICE

       4.1    No escalations, reductions or modifications in Contract Price shall be made except as
              expressly provided for in the Contract. Unless otherwise agreed in writing, the Contract
              Price includes all applicable sales taxes, use taxes, excises, duties, and other like levies;
              and the cost of all permits and licenses. Unless otherwise agreed in writing, the Contract
              Price does not include the VAT.

       4.2    Approved invoices shall be paid 30 days end of month from date of receipt of the
              Applications for Payment by Company; providing the Applications for Payment are
              accompanied by duly approved supporting documentation.

       4.3    Intentionally Left Blank.

       4.4    Contractor warrants and guarantees that title to all completed Work, materials or
              equipment will pass to Company upon receipt of such payment by Contractor, free and
              clear of all Liens; and that no Work, materials or equipment will have been acquired by
              Contractor subject to an agreement under which an interest therein or Lien thereon is
              retained by the seller.

       4.5    No payment, nor any partial or entire use or occupancy of the Work by Company or
              Customer, shall constitute an acceptance of any Work not in accordance with the
              Contract.

       4.6    Company’s Representative may decline to approve Payment in whole or in part, to such
              extent as may be necessary in such Representative’s opinion to protect Company from
              loss because of:

              A.      Defective work;
                                             Page 10 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 96 of 143


                                                                                         REV. 12 March 2014

              B.      Third party claims filed or reasonable evidence indicating probable filing of such
                      claims;

              C.      With respect to Fixed Price Work, reasonable doubt that the Work can be
                      completed for the unpaid balance of the Contract Price;

              D.      Reasonable indication that the Work will not be completed within the Contract
                      Time; or

              E.      Unsatisfactory prosecution of the Work by Contractor.

       4.7    When the above grounds in Section 4.6 are remedied or cured, any amounts withheld
              because of them shall be paid.

       4.8    With respect to Fixed Price Work, when Contractor determines that the Work is complete,
              Contractor shall request that Company’s Representative review the Work and certify
              Final Completion.

              The acceptance by Contractor of final payment shall constitute full and complete
              satisfaction and discharge of Company’s obligations under the Contract, and a waiver of
              all claims against Company by Contractor, then outstanding.

5.     TIME

       5.1    All time limits stated in the Contract are of the essence of the Contract. Contractor shall
              begin the Work on the date stipulated in the Contract. Contractor shall carry the Work
              forward expeditiously with adequate forces and in accordance with the Work Schedule
              and shall complete the Work within the Contract Time.

       5.2    Neither Company nor Contractor shall be considered in default of the Contract nor shall
              either Party be charged with resulting damage for delays if the delay arises from a Force
              Majeure. The term “Force Majeure” means an unforeseeable cause beyond the control
              and without fault or negligence of the Party whose performance is affected thereby,
              including acts of God, acts of the public enemy, acts of the Government in either its
              sovereign or contractual capacity, acts of another contractor in the performance of an
              agreement with Company, fires, floods, earthquakes, epidemics, quarantine restrictions,
              freight embargoes, unusually severe weather, and as to Contractor, delays of its Sub
              Contractors arising from unforeseeable causes beyond the control and without the fault
              or negligence of both Contractor and such Sub Contractors, and as to Company, delays
              encountered by its Customer arising from unforeseeable causes beyond the control and
              without the fault or negligence of the Customer.

       5.3    If Contractor is delayed at any time in the progress of the Work by any act of Force
              Majeure, then the Contract Time shall be extended by Change Order for such reasonable
              time as Company’s Representative may determine. Delays due to labor disputes
              involving Contractor shall be the sole responsibility of Contractor. Nothing herein shall be
              construed so as to obligate any Party to settle any strike, work stoppage or other labor
              dispute or disturbance except in the sole discretion of the Party experiencing such
              difficulty.

       5.4    Neither Party shall be relieved of its obligation to perform if such failure is due to causes
              arising out of its own negligence or due to removable or remediable causes which it fails
              to remove or remedy within a reasonable time period.


                                             Page 11 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 97 of 143


                                                                                       REV. 12 March 2014

       5.5   A Party rendered unable to fulfill any of its obligations under the Contract by reason of an
             event of Force Majeure shall give prompt, but in any event no later than fourteen (14)
             days from the occurrence of the Force Majeure, written notice of such fact to the other
             Party.

       5.6   For so long as the event of Force Majeure is continuing, the obligations of the Party
             affected by the event of Force Majeure (other than the obligation to make payments
             hereunder) shall be suspended to the extent made necessary by the event of Force
             Majeure. Such Party shall exercise commercially reasonable efforts to remedy the event
             of Force Majeure as soon as practicable and shall keep the other Party advised as to the
             continuance of the event of Force Majeure.

       5.7   If an event of Force Majeure persists for a continuous period of at least sixty (60)
             calendar days, then the Party to whom performance is owed shall have the option, upon
             three (3) calendar days’ prior written notice, to terminate the Contract.

       5.8   An event of Force Majeure that only partially prevents performance by a Party shall not
             relieve such Party from performing its other obligations under the Contract to the fullest
             extent such Party is not prevented from performing such obligations as a result of the
             event of Force Majeure.

       5.9   This Section 5 does not exclude the recovery of damages for delay by either Party under
             any other provisions of the Contract.

6.     CHANGES IN THE WORK

       6.1   Company may at any time, by written Change Order, make reasonable changes in the
             scope of Work hereunder; provided that, upon such order, an equitable adjustment shall
             be made in the Contract Price and Work Schedule, subject to any conditions imposed by
             Company. Contractor may at any time propose changes in the scope of the Work. Such
             proposal shall be in writing and shall state the effect of the proposed change on the
             Contract Price and schedule. If such a change proposal is accepted by Company,
             Company shall issue a written Change Order to that effect.

       6.2   Upon receipt of a written Change Order for any change hereunder, Contractor shall
             proceed without delay to implement the change. Contractor shall make no changes to
             the Work which affect price and/or schedule without prior written authorization from
             Company.

       6.3   If Contractor wishes to make claim for an increase in the Contract Price, Contractor shall
             give Company’s Representative written notice thereof within twenty (20) calendar days
             after the occurrence of the event giving rise to such claim. This notice shall be given by
             Contractor before proceeding to execute the Work. No such claim shall be valid unless
             so made. Any change in the Contract Price resulting from such claim shall be authorized
             only by Change Order.




7.     TERMINATION FOR CONVENIENCE

       7.1   Company may at any time, with 90 days termination notice and in its sole discretion, by
             written Termination Order, terminate any portion of, or all of, the Work. Upon receipt by
                                            Page 12 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 98 of 143


                                                                                      REV. 12 March 2014

             Contractor of such Termination Order, Contractor shall promptly take all reasonable steps
             to comply with the Order, to preserve, protect, and safeguard the condition of materials
             and information in its possession or custody in which Company has or may have any
             interest or right, and, consistent with the foregoing, to minimize the incidence of further
             costs and expenses allocable to the Work covered by a Termination Order. Contractor
             shall hold any materials and information covered by a Termination Order in which
             Company has or may have an interest, for Company’s account and disposition as
             Company may in due time direct.

       7.2   In the event of a termination for convenience hereunder, Company shall pay to
             Contractor and Contractor shall accept as its exclusive remedy under the Contract, in full
             settlement of all claims for monies due it, the following amounts, less any advances or
             progress payments already made on account and less any set off amount to which
             Company may be entitled:

             A.      For completed portions of the Work, that portion of the Contract Price specified
                     for, or if not so specified, as reasonably allocable to, completed Work which
                     conforms to the Contract;

             B.      For incomplete Work in progress, the actual total costs incurred by Contractor to
                     the date of termination which are properly allocable or apportionable, according
                     to generally accepted accounting practices, to any incomplete Work in progress,
                     plus a reasonable profit thereon; and

             C.      The reasonable expenses incurred by Contractor in carrying out the Termination
                     Order, but not including damages or lost profits in any case.

       7.3   The total amounts payable by Company to Contractor hereunder shall in no event exceed
             that portion of the total Contract Price, for or reasonably allocable to, the terminated
             portion of the Work performed.

       7.4   Prior to any payment hereunder, Company may in its sole discretion audit the books and
             records of Contractor pertaining to the terminated portion of the Work performed. Prior to
             final payment by Company of any amounts due Contractor hereunder, Contractor shall
             identify the Work for which such payment amounts are claimed. Contractor shall upon
             Company’s demand, deliver all Work Product to Company or its designee as directed by
             Company. Contractor shall maintain and cause each of its subcontractors to maintain a
             true and correct set of records pertaining to all Work for a period of two years after
             completion of the Work under any Purchase Order and/or Work Authorization, which
             Company or its duly authorized representative shall have the right at all reasonable times
             to inspect. The parties agree that Company’s scope of audit shall not extend to those of
             Contractor’s records which reflect costs embodied in fixed fees, fixed rates, or expressed
             as percentages of other costs. Company shall have the right to obtain statements from
             any of Contractor’s personnel to the extent it deems necessary to verify such
             performance and cost and Contractor shall make personnel available at their assigned
             locations if still under employment with Contractor to Company’s representatives. Upon
             completion of such delivery, Company shall make final payment, subject to Section 4.



8.     CANCELLATION FOR CAUSE

       8.1   Company reserves the right to cancel at no cost to Company all or any part of the
             unperformed portion of the Contract if (a) Contractor fails to make progress or otherwise

                                           Page 13 of 32
     Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 99 of 143


                                                                                          REV. 12 March 2014

             endangers performance of the Contract and does not cure such failure within a period of
             fifteen (15) days (or such longer period as may be mutually agreed upon) after receipt of
             notice from Company specifying such failure, or (b) Contractor breaches any of the terms
             of the Contract, or (c) in the event of the happening of any of the following: insolvency of
             Contractor; filing of a voluntary or involuntary petition in bankruptcy which is not vacated
             within 30 days from date of filing; the appointment of a receiver or trustee for Contractor;
             the execution of a composition with creditors of any agreement of like import. In any
             cancellation for cause hereunder, Company may take possession of and utilize in
             completing the Work all Documents, Plans and Specifications, work in progress and
             Work Product and such materials and information as may be necessary therefore.

       8.2   Contractor hereby expressly agrees and stipulates that its failure to deliver to Company
             possession of such materials and information, and work on demand, as provided herein,
             will cause and result in irreparable harm to Company for which there would be not
             adequate remedy at law. These provisions shall be cumulative and additional to any
             other or further remedies provided under the Contract at law or in equity. Any
             cancellation hereunder shall not thereby excuse Contractor from performing uncanceled
             Work on the Contract. If after any cancellation under this Section 8 it is determined that
             such cancellation was not proper hereunder, all rights and obligations of the Parties shall
             be governed as though such notice of cancellation had been given pursuant to the
             provisions of Section 7, “TERMINATION FOR CONVENIENCE”.

       8.3   Contractor reserves the right to cancel all or any part of the unperformed portion of the
             Contract if Company breaches any of the terms of the Contract and does not cure such
             failure within a period of ninety (90) days (or such longer period as may be mutually
             agreed upon) after receipt of notice from Contractor.

9.     WARRANTY; INDEMNITY

       9.1   Contractor warrants that the Work performed hereunder shall be of good professional
             quality and in accordance with the requirements of the Contract. Contractor further
             warrants that all Work Product provided hereunder shall be free of defect in workmanship
             and materials and conform to good professional standards as well as all Applicable Laws,
             Applicable Permits and Government requirements. Company’s approval of Contractor’s
             Work Product shall not be deemed to relieve Contractor from any obligation hereunder.

       9.2   For any Work Product provided by Contractor to Company under the Contract, Contractor
             has full power and authority to transfer title or grant any license herein granted without
             the consent of any other Party, and any and all Work Product are delivered free of any
             rightful claim of any third party by way of infringement or otherwise arising from or related
             to the claimed rights in any Work Product or Company’s exercise of its rights under the
             Contract. Contractor shall indemnify Company for any payments, royalties, costs, fees,
             expenses or otherwise that result from a breach of this Section 9.2.

       9.3   Any software delivered under the Contract shall perform in accordance with any and all
             documentation, prepared by Contractor or by any party and Contractor jointly, referencing
             in any manner the performance and functionality of the software; and the software, when
             delivered, will have no encryption functionality, will be free of viruses or other intentionally
             disabling code and the software shall be delivered free of “keys,” “time bombs,” “time
             locks,” or other similar devices that could interfere with Company’s uninterrupted and
             unfettered use of the software.

       9.4   No open source, shareware, software, code or firmware delivered to Company will
             contain any materials licensed under a license agreement that requires that derivative

                                             Page 14 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 100 of 143


                                                                                      REV. 12 March 2014

         works of such materials be provided to the licensor or recipient of such derivative works
         with a right of use, redistribution or modification.

   9.5   To the maximum extent permitted under Applicable Law, Contractor hereby agrees that it
         shall defend, indemnify, and hold harmless Company, its Affiliates and their respective
         directors, officers, employees, and agents against any and all Losses on any basis
         whatsoever, which arise or may arise or result in whole or in part from (a) the
         performance of the Work (b) an intentional or negligent act or omission of Contractor or
         anyone directly or indirectly employed by, or responsible to Contractor or any
         Subcontractor of Contractor, or any other Person for whose acts Contractor may be liable
         (c) the death or injury of any employee or agent of Contractor, any of its affiliates, any
         subcontractor of Contractor, or any other person for whose acts the Contractor may be
         liable, regardless of how caused and regardless of whether or not it is caused in whole or
         in part by any of the persons indemnified hereunder, excepting only such Losses as are
         proximately caused by the sole act or omission of Company, its employees or agents,
         and (d) for any violation of Exhibits A-C. THE FOREGOING INDEMNITY SHALL APPLY
         REGARDLESS OF WHETHER SUCH LOSSES ARISE OUT OF THE NEGLIGENCE,
         GROSS NEGLIGENCE OR STRICT LIABILITY OF COMPANY.

   9.6   Contractor shall indemnify, defend and hold harmless Company and its Affiliates, and
         their respective directors, officers, employees and agents against any and all Losses
         based upon a claim of patent infringement, of the goods or designs provided or furnished
         by Contractor hereunder, and not originally furnished by Company. THE FOREGOING
         INDEMNITY SHALL APPLY REGARDLESS OF WHETHER SUCH LOSSES ARISE
         OUT OF THE NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY OF
         COMPANY.

   9.7   If Company brings an action to enforce the terms of the Contract, it may recover from
         Contractor its reasonable costs and attorneys’ fees expended in connection with such an
         action.

   9.8   With respect to third-party claims and all other claims under this Section 9, Section 10,
         Section 11, Section 14 and Section 24, all claims for indemnification by any Indemnified
         Party hereunder shall be asserted and resolved as set forth in this Section 9.8.

         A.      In the event that any written claim or demand for which either Party, as the case
                 may be (an “Indemnifying Party”), would be liable to the other Party (an
                 “Indemnified Party”) hereunder is asserted against or sought to be collected from
                 any Indemnified Party by a third party, such Indemnified Party shall promptly, but
                 in no event more than thirty (30) calendar days following such Indemnified
                 Party’s receipt of such claim or demand, notify the Indemnifying Party of such
                 claim or demand and the amount or the estimated amount thereof to the extent
                 then feasible (which estimate shall not be conclusive of the final amount of such
                 claim or demand) (the “Claim Notice”); provided, however, that the Indemnified
                 Party’s failure to provide such notice within thirty (30) calendar days shall not
                 preclude the Indemnified Party from being indemnified for such claim or demand,
                 except to the extent that the failure to give timely notice results in the forfeiture of
                 substantive defenses by the Indemnifying Party.

         B.      Unless the matter relating to the Claim Notice requires quicker action, the
                 Indemnifying Party shall have thirty (30) calendar days from the personal delivery
                 or mailing of the Claim Notice (the “Notice Period”) to notify the Indemnified Party
                 (i) whether the Indemnifying Party disputes the liability of the Indemnifying Party


                                        Page 15 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 101 of 143


                                                                                           REV. 12 March 2014

                       to the Indemnified Party hereunder with respect to such claim or demand and (ii)
                       whether it desires to defend the Indemnified Party against such claim or demand.

                C.     All costs and expenses incurred by the Indemnifying Party in defending such
                       claim or demand shall be a liability of, and shall be paid by, the Indemnifying
                       Party. Except as hereinafter provided, in the event that the Indemnifying Party
                       notifies the Indemnified Party within the Notice Period that it desires to defend
                       the Indemnified Party against such claim or demand, the Indemnifying Party shall
                       have the right to defend the Indemnified Party by appropriate proceedings and
                       shall have the sole power to direct and control such defense. If any Indemnified
                       Party desires to participate in any such defense, it may do so at its sole cost and
                       expense.

                D.     The Indemnified Party shall not settle a claim or demand without the consent of
                       the Indemnifying Party. The Indemnifying Party shall not, without the prior written
                       consent of the Indemnified Party, settle, compromise or offer to settle or
                       compromise any such claim or demand on a basis that would result in the
                       imposition of a consent order, injunction or decree that would restrict the future
                       activity or conduct of the Indemnified Party or any Affiliate thereof.

                E.     If the Indemnifying Party elects not to defend the Indemnified Party against such
                       claim or demand, whether by not giving the Indemnified Party timely notice as
                       provided above or otherwise, then the amount of any such claim or demand or, if
                       the same be contested by the Indemnified Party, then that portion thereof as to
                       which such defense is unsuccessful (and the reasonable costs and expenses
                       pertaining to such defense), shall be the liability and obligation of the
                       Indemnifying Party hereunder.

                F.     To the extent the Indemnifying Party shall direct, control or participate in the
                       defense or settlement of any third-party claim or demand, the Indemnified Party
                       shall give the Indemnifying Party and its counsel, without charge, access to,
                       during normal business hours, the relevant business records and other
                       documents, and shall permit them to consult with the employees and counsel of
                       the Indemnified Party. The Indemnified Party shall use its commercially
                       reasonable in the defense of all such claims or demands. Notwithstanding the
                       foregoing, the Indemnified Party shall have the right to employ separate counsel
                       at the Indemnifying Party’s expense and solely to control its own defense of such
                       asserted liability, if in the reasonable written opinion of counsel to the Indemnified
                       Party, a conflict or potential conflict exists between the Indemnifying Party and
                       the Indemnified Party that would make such separate representation necessary
                       under the applicable canons of ethics; provided, however, that the Indemnified
                       Party shall not settle or compromise any claim or demand without the consent of
                       the Indemnifying Party, such consent not to be unreasonably withheld.

10.      INSURANCE

         10.1   Contractor agrees to maintain, at its sole cost and expense, Professional Liability
                Insurance from an insurer acceptable to Company for the benefit of Company in the face
                amount of no less than One Million Dollars ($1,000,000.00), to provide protection from
                claims arising out of performance of Contractor’s Professional Services under the
                Contract caused by any errors, omissions, or other negligent acts for which Contractor
                may be legally liable. Contractor shall furnish Company on request acceptable insurance
                certificates evidencing such insurance. Such insurance shall be endorsed to include
                Company as a named insured and shall be kept in effect, and so evidenced by such

                                              Page 16 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 102 of 143


                                                                                       REV. 12 March 2014

          certificates, through the term of Contractor’s Work under the Contract and for a period of
          three (3) years thereafter. Any self insurance amounts shall be clearly indicated on
          certificates.

   10.2   If any Work will be performed at the Site or a Company site or facility, then unless a
          higher amount of coverage is specified in a Purchase Order or a higher amount is
          appropriate to protect Contractor from claims which may arise out of or result from
          Contractor’s operations under the Contract, whether such operations be by Contractor or
          by a Subcontractor or by anyone directly or indirectly employed by any of them, or by
          anyone for whose acts any of them may be liable, Contractor shall obtain and maintain
          the coverages set forth below with insurance companies acceptable to Company. The
          limits set forth are minimum limits and shall not be construed to limit Contractor's liability.
          All costs and deductible amounts shall be for the sole account of Contractor, its Sub
          Contractors or its subcontractors. All policies required by Company pursuant to the
          Purchase Order (or otherwise) shall name Company as an additional insured (except
          Worker’s Compensation and Professional Liability coverage, if required) (per ISO
          Endorsement #CG 2026 or its equivalent) and waive subrogation rights in favor of
          Company. All policies shall also be designated as primary coverage to any similar
          coverage carried by Company.

                   (i)     Worker's Compensation and Employers' Liability Insurance providing
                   benefits as required by Applicable Law; with a minimum limit of $1,000,000 per
                   occurrence or limits set by Applicable Law, which ever is greater;

                   (ii)      Commercial General Liability Insurance (Occurrence Coverage)
                   including products, completed operations, contractual liability coverage of
                   indemnities contained in the Contract (if applicable) and Contractor's contingent
                   liability for Subcontractors with a combined single limit of liability of $1,000,000
                   per occurrence for bodily injury or death and property damage;

                   (iii)   Business Automobile Liability Insurance (Occurrence Coverage) for
                   owned, non-owned, and hired automotive equipment with a minimum combined
                   single limit of liability of $1,000,000 for each occurrence for bodily injury and
                   property damage;

                   (iv)    Umbrella/Excess Liability Insurance (Occurrence Coverage) will be
                   required in excess of items (i) through (iii) above, depending upon the type of
                   work performed provided;

                   (v)    If the scope of Work under the Contract includes design or engineering
                   or other professional services, Company will have the option of requiring, by
                   notice to Contractor, an Errors or Omissions Liability policy with coverage
                   deemed appropriate by Company; and

                   (vi)   If designated on the face of a Purchase Order, Contractor must provide a
                   minimum limit of $2,000,000 per occurrence for Commercial General Liability
                   (“CGL”) and Business Automobile Liability (“BAL”), or may provide $1,000,000
                   per occurrence coverage for CGL and BAL, with umbrella/excess coverage of
                   $1,000,000 per occurrence.

   10.3   Company shall not insure nor be responsible for any Loss or damage to property of any
          kind owned or leased by Contractor (including any Sub Contractor or Sub Subcontractor),
          its employees, servants or agents


                                          Page 17 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 103 of 143


                                                                                           REV. 12 March 2014

         10.4   Contractor shall not commence work or provide supplies or Services under the Purchase
                Order until all insurance as required hereunder has been obtained, and certified copies of
                such insurance policies or certificates of insurance have been submitted to and accepted
                by Company. Should Contractor commence performance of the Work, with or without the
                knowledge of Company, before providing such certificates of insurance to Company or
                before Company has approved the insurance coverage, it shall not constitute a waiver by
                Company of the requirement, and Company may require Contractor to stop work until
                satisfactory insurance has been acquired and certificates thereof furnished to Company.

         10.5   Each insurance policy required by the Contract shall be endorsed to state that coverage
                shall not be suspended, voided, canceled by either Party, reduced in coverage or in limits
                except after thirty (30) calendar days written notice by certified mail, return receipt
                requested, has been given to Company. Promptly following request by Company,
                Contractor shall deliver Certificates of Insurance in a form satisfactory to Company
                evidencing the existence of insurance required by the Contract.

         10.6   Any policy of insurance pertaining to the Work and submitted by Contractor must be
                acceptable to Company. Insurers must have a minimum rating of “A VII” (A7) as
                evaluated by the most current A.M. Best Rating Guide. If the insurer has a rating of less
                than A VII, Contractor must receive specific written approval from Company’s
                Representative prior to proceeding with the Work.

         10.7   Contractor shall also comply with any insurance requirements imposed by Customer or
                any other Person owning or managing the Site.

         10.8   Contractor shall indemnify and hold Company harmless from and against any and all
                liabilities, claims, costs, expenses, penalties, sanctions or responsibilities of any kind
                which may be asserted at any time by reason of its breach of the foregoing warranties.

11.      TITLE TO WORK PRODUCT

         11.1   Contractor retains ownership and the unlimited right to the use of all of the Contractor IP.
                Contractor hereby grants to Company and its subsidiaries and affiliates a perpetual, paid
                up, royalty free, world-wide uncancellable license to use and make derivative works from
                the Contractor IP insofar as it is incorporated in the Work Product or needed, or helpful to
                use the Work Product. Contractor expressly acknowledges that any and all Work
                Product created under the Contract shall constitute a “work made for hire” as defined by
                Section 101 of the Copyright Act. All rights, title and interest in and to all Work Product
                (including intellectual property, trade secrets, patent rights or copyright interests) and or
                other subject matter prepared or produced by or on behalf of Contractor during the
                performance of the Work shall vest in Company. For any software constituting the Work
                Product under the Contract, Contractor shall provide to Company: (i) the machine
                readable object code version of the software; (ii) the software source code in both human
                and machine readable format; (iii) full documentation and annotations associated with the
                software; and (iv) any and all programmer notes, documentation, and software tools
                which are helpful or necessary to maintain, debug, modify, alter, or otherwise build,
                decompile, use and support the software. Contractor shall, at Company’s request,
                execute (1) an assignment in a form satisfactory to Company assigning to Company such
                rights, title, and interests to any such subject matter so prepared or produced, and (2) all
                other documents which Company deems necessary for the preparation, issuance,
                procurement and maintenance of intellectual property (including copyright interests, trade
                secrets or patent rights) under Applicable Laws of the United States or foreign
                Governments. For all other materials and information provided to Company by or on
                behalf of Contractor, Contractor shall provide Company the right to the use of all such

                                               Page 18 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 104 of 143


                                                                                           REV. 12 March 2014

                materials and information. Contractor agrees to indemnify Company and hold it harmless
                from and against any liability, costs and losses based upon infringement related to
                Company’s use of materials or information furnished hereunder.

         11.2   Contractor warrants that it has executed all necessary documentation with its employees
                to ensure the licenses granted above.

12.      PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND

         Company shall have the right at any time to require Contractor to furnish bonds covering the
         faithful performance of the Contract and/or the payment of all obligations arising thereunder.

13.      INDEPENDENT CONTRACTOR

         13.1   It is understood that Contractor’s Personnel assigned to perform Professional Services
                hereunder shall be and remain Personnel of Contractor whether Services are performed
                at Contractor's facilities or Company’s facilities, and are not and shall not for any purpose
                be considered Company’s Personnel. Each Party will be solely responsible for: (a)
                paying all wages and other compensation to its employees; (b) withholding and payment
                of federal and state individual income tax, Federal Insurance Contributions (“FICA”),
                Federal Unemployment Tax (“FUTA”) and other taxes and applicable amounts with
                respect to payments made to its employees; (c) providing all insurance and other
                employment related benefits to its employees; and (d) making any overtime payments to
                its employees if required by Applicable Laws. Upon Company’s request, Contractor shall
                provide Company with proof of unemployment insurance coverage and the immigration
                status of any persons Contractor employs for the performance of the Professional
                Services. Contractor indemnifies, defends, and holds Company harmless from and
                against any and all liabilities associated with Contractor’s obligations as an employer
                hereunder.

         13.2   Contractor shall indemnify, defend, and hold Company harmless from and against any
                and all liabilities associated with Contractor’s tax obligations related to any payments
                under the Agreement.

         13.3   Contractor’s relationship to Company hereunder is one of independent contractor and
                nothing contained in this Contract, SOW(s), or Purchase Order(s) shall be construed to
                imply that Contractor or any of Contractor’s Personnel is an employee or agent of
                Company for any purpose. Contractor shall have no right, power or authority to create
                any obligation, expressed or implied, or to make any representation on behalf of
                Company, except as may be expressly authorized from time to time by Company in
                writing and then only to the extent of such authorization. Nothing herein is to imply an
                agency, joint venture or partner relationship between the Parties.



14.      LIENS AND CLAIMS

         14.1   If at any time there shall be evidence of any Lien or claim for work or materials furnished
                in the performance of the Work, Company shall have the right to retain out of any
                payment due or thereafter to become due under the terms of this or any other current or
                future contract with Contractor an amount sufficient to completely indemnify Company or
                Customer or both against any such Lien or satisfy such claim, from such retention. If final
                payment has been made hereunder or if such retention is insufficient to provide such
                indemnity or to discharge such Lien or satisfy such claim, Contractor shall promptly either
                                               Page 19 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 105 of 143


                                                                                               REV. 12 March 2014

                pay Company such sum as is required to accomplish such provisions, discharge, or
                satisfaction, or obtain at Contractor’s expense a bond as required to discharge such Lien
                or claim.

         14.2   Company also has the right to require from Contractor as a condition prior to final
                payment or after such payment satisfactory releases, satisfactions, or waivers of all
                claims, Liens, and claims for Liens and assignments of any sums due hereunder to
                Contractor’s workers and material men, or any labor or furnished materials under, or in
                connection with performance of the Contract.

15.      NO CONSEQUENTIAL LOSSES, ETC.

         WITH THE EXPRESS EXCEPTION OF CONTRACTOR’S OBLIGATIONS UNDER SECTION 19
         (RELEASE OF INFORMATION), SECTION 24 (COMPLIANCE WITH LAWS) AND INDEMNITY
         OBLIGATIONS UNDER THE CONTRACT, NEITHER COMPANY NOR CONTRACTOR SHALL
         BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL LOSS ARISING FROM ANY
         BREACH OF ANY OBLIGATION UNDER THE CONTRACT. .

16.      NO WAIVER

         16.1   The failure of either Party to exercise a right provided it by the Contract shall not by itself
                be deemed a waiver of that right; nor shall waiver of a right in a particular circumstance
                by itself be deemed a waiver of that same right or any other right in any other
                circumstances.

         16.2   No custom or practice which may develop between the Parties in the administration of
                the Contract be construed to waive or lessen the right of a Party to insist upon the
                performance by the other Party in strict accordance with all of the provisions of the
                Contract.

17.      NOTICES

         17.1   All notices and other communications under the Contract shall be in writing and delivered
                (a) personally, (b) by registered or certified mail with postage prepaid, and return receipt
                requested, (c) by recognized overnight courier service with charges prepaid or (d) by
                facsimile transmission, directed to the person and address set forth on the Purchase
                Order. Otherwise, such attempted or purported notice shall be void and of no effect for
                any purposes whatsoever.

         17.2   Either Party may change the address to which notices and other communications
                hereunder can be delivered by giving the other Party notice in the manner herein set
                forth. A notice or other communication shall be deemed delivered on the earlier to occur
                                                            rd
                of (i) its actual receipt, (ii) the third (3 ) business day following its deposit in registered or
                certified mail, with postage prepaid and return receipt requested, (iii) the second business
                day following its deposit with a recognized overnight courier service, or (iv) the business
                day it is sent by confirmed facsimile transmission (if sent before 5:00 p.m. local time of
                the receiving Party) or the next business day (if sent after 5:00 p.m. of such local time).

18.      NO IMPLIED LICENSES

         18.1   The Contract shall not be construed to create any implied license or licenses and no
                rights are implied, inferred, or otherwise created hereby, except as expressly set forth
                herein, as consistent with Applicable Law.


                                                 Page 20 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 106 of 143


                                                                                            REV. 12 March 2014

         18.2   Without the prior express written consent of Company, Contractor shall not use the
                names of or make reference to “Solar” or “Caterpillar”, except as provided elsewhere in
                the Contract to identify the property or interest of Company; nor shall Contractor use or
                trademark, any brand name of Company or Caterpillar Inc. in conjunction with its own
                business activities.

19.      RELEASE OF INFORMATION

         19.1   Contractor, its Sub Contractor(s), Affiliates, employee(s), agent(s) and/or consultant(s)
                shall not release for publication or dissemination any article, brochure, advertisement,
                engineering paper, prepared speech, or other information concerning the Contract,
                without having prior written consent from Company. Contractor shall not affix its name,
                nameplates, logos, decals, signs, or insignias to the Work without having the prior written
                consent of Company.

         19.2   The provisions of this Section 21 shall in no way restrict Contractor’s obligation to
                conform with the requirements of Company’s Plans and Specifications or codes
                applicable to the Work.

         19.3   In its preparation for or performance of a Purchase Order, Contractor may receive or
                become exposed to Company's proprietary information (or a third party’s proprietary
                information, such as Company’s customer specifications), including designs, Plans and
                Specifications, instructions, forecasts, trade secrets, data or “know how” pertaining to the
                Work covered by the Purchase Order or Contractor's performance of this Order
                (collectively, “Proprietary Information”). Proprietary Information shall not include
                information that (a) is already known by Contractor prior to the disclosure by the
                Company; (b) is or becomes available to the general public through no act or fault of
                Contractor; or (c) is rightfully disclosed to Contractor by a third Person not under a similar
                obligation to maintain the information in confidence. If Contractor wishes to rely on the
                exceptions contained in clauses (a), (b) or (c) above, then Contractor must demonstrate
                to the Company the facts underlying why the exception applies within thirty (30) calendar
                days of receipt of the Proprietary Information from Contractor. Contractor agrees to
                maintain the confidentiality of all Proprietary Information, and specifically agrees (i) to
                take all actions reasonably necessary under the circumstances to maintain the
                confidentiality of the Proprietary Information; (ii) to use Proprietary Information only in
                Contractor’s preparation for or performance of the Purchase Order; (iii) to limit access to
                Proprietary Information to only those employees within Contractor's company who have a
                need to know, and inform these employees of the provisions of this clause; (iv) to
                conspicuously mark all documents and electronic files containing Proprietary Information
                as confidential and the property of the Company; (v) not to copy documents or electronic
                files that include Proprietary Information, or allow them to be copied, except as required
                for Contractor's efficient performance of the Purchase Order; (vi) not to use Proprietary
                Information for the benefit of any Person or entity other than the Company; and (vii) not to
                transmit or disclose Proprietary Information to others without the prior written consent of
                the Company.

20.      ASSIGNMENT; DELEGATION; CHANGE IN CONTROL.

         20.1   Contractor shall not assign its rights or delegate its duties under the Contract without the
                express prior written consent of Company and any purported assignment or delegation
                without such consent shall be void and of absolutely no legal force or effect.

         20.2   Contractor shall give notice to Company in the event of any Change of Control affecting
                Contractor. “Change of Control” means Contractor is no longer controlled or a significant

                                               Page 21 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 107 of 143


                                                                                              REV. 12 March 2014

                 portion of the assets of Contractor are no longer controlled (as such term is defined in the
                 definition of Affiliate) by the same Persons who control Contractor on the date of the
                 applicable Purchase Order.

21.      SUCCESSIONS

         Unless otherwise expressly agreed in writing, all rights, covenants, warranties, obligations, duties,
         and liabilities created by or arising under the Contract shall inure to the benefit of, or bind, as the
         case may be, the respective successors in interest of the Parties thereto.

22.      SET OFF

         Company shall have the right to set off any amount due and payable under the Contract against
         any claim(s) or disputed amounts under the Contract, another Contract or any other agreements
         or contracts existing between the Parties and their respective Affiliates.

23.      APPLICABLE LAW; VENUE; WAIVER OF JURY TRIAL

         23.1    The Parties agree that these General Terms and Conditions of Contract for Professional
                 Services and the Contract bears a reasonable relationship to the State of Texas and that
                 these General Terms and Conditions of Contract for Professional Services and the
                 Contract shall be governed by the laws of the State of Texas, which shall apply in any
                 dispute between the Parties relating to or arising out of these General Terms and
                 Conditions of Contract for Professional Services or a Contract.    Contractor expressly
                 agrees to the provisions of the Anti-Corruption Compliance Clause attached hereto as
                 Exhibit C.

         23.2    ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
                 CONNECTION WITH, THE CONTRACT, OR ANY COURSE OF CONDUCT, COURSE
                 OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
                 EITHER OF THE PARTIES MAY BE BROUGHT AND MAINTAINED IN THE COURTS
                 OF THE STATE OF TEXAS SITTING IN THE HARRIS COUNTY, TEXAS OR IN THE
                 UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS,
                 HOUSTON DIVISION; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
                 ENFORCEMENT AGAINST ANY PROPERTY IN WHICH COMPANY HAS A SECURITY
                 INTEREST MAY BE BROUGHT, AT COMPANY’S OPTION, IN THE COURTS OF ANY
                 JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND. EACH OF THE
                 PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
                 NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
                 SITTING IN THE HARRIS COUNTY, TEXAS AND OF THE UNITED STATES DISTRICT
                 COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION FOR THE
                 PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY
                 AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
                 CONNECTION WITH SUCH LITIGATION.

         23.3    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
                 REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
                 WITHOUT THE STATE OF TEXAS. EACH OF THE PARTIES HERETO HEREBY
                 EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
                 BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO
                 THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
                 COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
                 BEEN BROUGHT IN AN INCONVENIENT FORUM.


                                                 Page 22 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 108 of 143


                                                                                             REV. 12 March 2014

         23.4   EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
                ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
                LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
                WITH, THE CONTRACT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
                STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY.

24.      COMPLIANCE WITH LAW

         24.1   Contractor, for itself and its Sub Contractor(s), expressly warrants that it and they shall
                comply with all Applicable Laws during the performance of the Work hereunder.
                Contractor shall promptly indemnify and hold harmless Company against any and all
                Losses which may be asserted by any Person at any time by reason of Contractor’s
                breach of the foregoing warranties. THE FOREGOING INDEMNITY SHALL APPLY
                REGARDLESS OF WHETHER SUCH LOSSES ARISE OUT OF THE NEGLIGENCE,
                GROSS NEGLIGENCE OR STRICT LIABILITY OF COMPANY.

         24.2   Contractor shall at its sole expense obtain and maintain all Applicable Permits required
                by Applicable Law for the performance of its obligations under the Contract. Contractor’s
                Personnel will meet the same standards as apply to Contractor.

         24.3   Contractor shall provide, or cause to be provided, to Company, upon written request, a
                copy of any Applicable Permit or other documentary evidence as reasonably required by
                any Government having jurisdiction, to demonstrate Contractor’s compliance herewith.

         24.4   Contractor further warrants that it has made and shall make no payment in money or
                money’s worth for any reason whatsoever to any director, officer, employee, agent or
                customer of Company.            Contractor understands that in the course of providing
                Professional Services under the Contract, Contractor shall receive, handle, store, or
                otherwise be granted access to Company information. Contractor agrees that it shall
                comply with all Applicable Laws of the United States and any other applicable countries
                with regard to the receipt, handling, storage, dissemination, transfer or release of such
                information. Without limiting the generality of the foregoing, Contractor understands and
                accepts that the transfer, release, export, deemed export, re-export, dissemination, or
                distribution, whether direct or indirect, of any such information may be subject to
                regulation under U.S. Laws. Contractor agrees that it will not make, cause, or facilitate
                any release, export, re-export, deemed export, dissemination, distribution, or other form
                of transfer, directly or indirectly, of any information to any destination or person, or for any
                use, restricted under U.S. Laws, unless Contractor first obtains all required government
                authorizations, such as from the U.S. Department of State, U.S. Department of
                Commerce, the U.S. Department of Treasury, or any other governmental agencies, as
                applicable. Contractor shall have sole responsibility for obtaining all such government
                authorizations, if any, unless otherwise agreed to by Company in writing. Contractor
                shall promptly notify Company in accordance with Section 19 of this Contract, of any
                known or suspected breach of this section.

         24.5   Any time it performs Professional Services that: (1) neither Contractor, nor any of its
                principals used in the course of providing Professional Services to Company are
                presently debarred, suspended, or proposed for debarment by the U.S. government (see
                Federal Acquisition Regulation (“FAR”) 52.209-6); (2) Contractor has filed all compliance
                reports required by the Equal Opportunity clause (see FAR 52.222-22); and (3)
                Contractor’s representations to Company about U.S. Small Business Administration or
                state and local classifications, including but not limited to size standards, ownership, and
                control, are accurate and complete. Contractor recognizes that it has a duty to maintain


                                                Page 23 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 109 of 143


                                                                                             REV. 12 March 2014

                its size requirements for the duration of the Contract and must immediately notify
                Company if there is a change in its size standard, ownership, or control.

         24.6   Contractor has not acted, will not act, and has not and will not cause, directly or indirectly,
                any other party to act, in any manner that would cause Company and its Affiliates, and its
                and their directors, officers, employees and agents, to violate any Applicable Laws and
                agrees that it will ensure that all Export Authorizations are obtained prior to the provision
                of Professional Services, including but not limited to obtaining any Export Authorizations
                necessary for the export, re-export, deemed export or deemed re-exports by or to any
                non-U.S. persons in the U.S., or persons located outside of the U.S., that will perform
                Professional Services, at its sole cost and expense. Upon Company’s request,
                Contractor shall at its expense provide to Company in a timely manner any and all
                material, documentation, information, data, or certification(s) regarding Contractor’s
                compliance with any Applicable Laws and this section.

25.      ASSURANCE OF PERFORMANCE

         25.1   Contractor agrees that, upon request by Company, Contractor shall execute and deliver
                those documents, and will do any and all such acts and things, as may reasonably be
                required to carry out its obligations hereunder and to consummate the transactions
                contemplated hereby.

         25.2   When reasonable grounds for insecurity arise with respect to the performance by
                Contractor of any obligations under the Contract, Company may in writing demand
                adequate assurance of due performance and, until it receives such assurance, may if
                commercially reasonable, suspend any payment for which it has not received the agreed
                performance. After receipt of a justified demand, failure to provide within a reasonable
                time not exceeding thirty (30) calendar days such assurance of due performance as is
                adequate under the particular circumstances may be deemed at the option of Company
                to be a repudiation and material breach of the Contract.

         25.3   For the purposes hereof, insolvency, the filing of a petition in bankruptcy, or the entering
                into of an arrangement for the benefit of creditors shall be deemed to be a “reasonable
                grounds for insecurity”.

26.      SPECIFICATIONS; DESIGNS

         26.1   If applicable, Contractor shall submit to Company prior to receiving final payment “As
                Built” documents and all documentation required.

         26.2   Contractor expressly agrees that all Work Product are commissioned at Company’s
                request and direction shall be considered a “work-made-for-hire” under the copyright laws
                of the United States and are the property of Company. Contractor shall not use or
                disclose to others, without the express prior written consent of Company, any Work
                Product or any such information and material furnished by Company or developed by
                Contractor in the course of the Work.26.3           Contractor agrees to: (a) promptly and
                fully inform Company in writing of any Inventions developed hereunder; (b) assign, and
                Contractor hereby assigns to Company all rights and interests in and to such Inventions
                including, without limitation, patent applications and patents granted upon such
                Inventions; and (c) execute all papers and to perform such other proper acts as Company
                may deem necessary to perfect the rights, interests and titles in Inventions granted under
                the Contractor. 26.4    Contractor, in exchange for valuable consideration, the receipt
                and sufficiency are hereby acknowledged by Contractor, hereby irrevocably assigns and
                transfers to Company all right, title and interest worldwide in and to the Work Product and

                                                Page 24 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 110 of 143


                                                                                         REV. 12 March 2014

                Inventions, whether or not patentable or copyrighted, made or conceived or reduced to
                practice under a Purchase Order, and to all modifications and derivative works thereof
                and to all intellectual property rights related thereto.

27.      PERSONNEL.

         27.1   Removal. In the event that any services are unsatisfactory in the sole discretion of
                Company, then Company shall have the option to (i) request the replacement of any
                Contractor Personnel in which case Contractor shall replace such individual(s) at its own
                cost. Company will not be liable for the removed personnel’s time for any period after the
                demand for removal, nor for any time that Company (in good faith) believes to have been
                falsely or otherwise improperly billed to Company. If the replacement request has not
                been resolved to Company’s satisfaction within sixty (60) days after Company submits
                the request to Contractor, Company may terminate this Contract or the applicable
                SOW(s) or Purchase Order(s) at any time thereafter by providing written notice to
                Contractor, such notice to be effective as of the date indicated in the notice.

         27.2   Key Personnel. The parties agree that the services of the Contractor’s personnel
                designated as “key personnel” in the applicable SOW are essential to the satisfactory
                performance by Contractor of the services to be provided thereunder. Company reserves
                the right to approve the appointment of and replacements for all key personnel. Except
                for disability, death or involuntary termination, key personnel will not be removed by
                Contractor from the applicable Company project without Company’s consent. If Key
                Personnel leave the project (for any reason), and are not replaced within thirty (30)
                business days by personnel acceptable to Company, Company may replace such key
                personnel with Company employee(s) or third party personnel.

         27.3   Sensitive Projects.     For specific projects requiring access to highly confidential
                information or projects deemed sensitive by Company, Contractor will identify in the
                applicable SOW each of Contractor’s personnel who will provide services for the project.
                Upon request by Company, Contractor will restrict such personnel from working on
                projects for identified Company competitors for the period of time identified in such
                schedule(s). Company may require such personnel to sign additional confidentiality and
                non-compete agreements as a condition of their assignment on the project.

28.      OTHER PROVISIONS

         28.1   The Contract constitutes the entire agreement between the Parties pertaining to the
                subject matter thereof, and supersedes any and all prior and contemporaneous
                agreements, understandings, negotiations, discussions, written and oral, between the
                Parties pertaining to the Work.

         28.2   The agreement to be bound by these General Terms and Conditions of Contract for
                Professional Services may be executed by the Parties in several counterparts, each of
                which shall be deemed to be an original and all of which shall constitute together but one
                and the same agreement.

         28.3   The Contract is made and entered into for the sole protection and legal benefit of the
                Company, Customers and Contractor, and the Persons indemnified hereunder, and their
                permitted successors and assigns, and no other Person shall be a direct or indirect legal
                beneficiary of, or have any direct or indirect cause of action or claim in connection with,
                the Contract.



                                              Page 25 of 32
      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 111 of 143


                                                                                                   REV. 12 March 2014

         28.4     If any provision or provisions hereof shall be deemed by any court of competent
                  jurisdiction to be for any reason unenforceable, the balance of the Contract shall be given
                  effect consistent with the Applicable Law of that jurisdiction.

         28.5     The headings of sections of the Contract are included only for the convenience of the
                  reader, and shall not affect the construction or interpretation of any of the provisions of
                  the Contract.

         28.6     No amendment, addendum, modification, variation, or alterations of the Contract or of
                  any provisions thereof shall be binding unless in writing executed by the Party to be
                  bound thereby.

         28.7     The Contract is the result of arms-length negotiations between two commercial Persons
                  and any ambiguities or uncertainties in it shall not be construed for or against either
                  Party, but shall be construed in a manner that most accurately reflects the intent of the
                  Parties when the Contract was executed.

         28.8     The Parties each agree to execute, acknowledge, deliver and file or cause to be
                  executed, acknowledged, delivered, and filed such further documents or other papers
                  and to do all such things and acts, as may be reasonably requested by the other Party, in
                  order to carry out the provisions and purposes of the Contract and the Work.

         28.9     The duties and obligations imposed by the Contract and the rights and remedies
                  available thereunder shall be in addition to and not a limitation of any duties, obligations,
                  rights and remedies otherwise imposed or available by law or in equity.

         28.10    Contractor shall pay all royalties and license fees and shall defend all suits or claims for
                  infringement of any patent rights and shall save Company harmless from loss on account
                  thereof, but if Contractor has reason to believe that the design, process or product
                  specified is an infringement of a patent, then it shall be responsible for such loss unless it
                  promptly gives such information to Company’s Representative28.11             Nothing herein
                  shall prevent Company from hiring Contractor Personnel who respond to a general or
                  public advertisement by Company.

29.      LIST OF EXHIBITS

         Exhibit A: CONTRACT/AGENCY WORKER GUIDELINES

         Exhibit B: AGREEMENT (To be filled out and signed by each Contractor employee performing work under a Purchase Order)

         Exhibit C: COMPLIANCE



The person signing on behalf of Supplier below represents and warrants that he or she is authorized to
bind Supplier to the Terms and Conditions.
_____________________________________


AGREED TO AND ACCEPTED:
                                            Ness Deutschland GmbH
SUPPLIER COMPLETE LEGAL NAME:



                                                   Page 26 of 32
  Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 112 of 143


                                                              REV. 12 March 2014

SIGNATURE:    Rocco Cozza

PRINT NAME: Rocco Cozza


TITLE:        Managing Director


DATE:         Mar 14, 2014


             Paul Lombardo
             Paul Lombardo
             President
             Mar 14, 2014




                                  Page 27 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 113 of 143


                                                                                        REV. 12 March 2014

EXHIBIT A

                            CONTRACT/AGENCY WORKER GUIDELINES

Rules of Conduct
Company has developed certain rules to ensure a safe, efficient operation. Violations of these rules by a
Company employee may result in disciplinary action, up to and including termination from employment.
Contract/Agency Workers are not only expected to follow the guidelines established by their employer,
but should also be in compliance with Company guidelines. Company has established rules of conduct for
employees that include, but are not limited to, those listed below. All those working on Company
property, employees and all others are expected to adhere to these and all Company guidelines. Further
explanation of these guidelines may be found on Company bulletin boards. Violation of any of the
following guidelines may result in the Agency Worker’s assignment at Company being terminated:

•       Violations of Company safety rules as applicable to the specific facility.
•       Failure to wear safety glasses or other required protective equipment in factory areas.
•       Violations of Company harassment policies.
•       Failure to comply with environmental requirements as applicable to the specific facility.
•       Engaging in any unprofessional behavior or language.
•       Unauthorized use of Company equipment and material which includes, but is not limited to
        vehicles, telephones, computer systems, etc.
•       Fighting on the job or on Company property.
•       Deliberately causing damage or defacing Company property.
•       Falsifying Company documents or records, or any documents or records intended for or used by
        Company.
•       Bringing alcoholic beverages, consuming alcohol, or being under the influence of alcohol on
        Company property.
•       Possession of illegal drugs or drug paraphernalia, use or sale of drugs, or being under the
        influence of drugs, or contributing to the use of drugs by others while on Company property.
•       Removing or attempting to remove, without permission or appropriate authorization, Company
        property or personal property of others from Company premises.
•       Using or allowing the use of issued identification by persons other than those for whom the
        identification was intended.
•       Smoking in restricted areas.
•       Solicitation on Company premises without permission.
•       Possessing a camera on Company property or taking photographs of Company property without
        authorization.
•       Possessing a weapon on Company property. Weapons will include not only those items normally
        and commonly defined as weapons which can injure a person, but will also include any item that
        a person intends to use, threatens to use, or does use to inflict physical harm upon a person,
        regardless of the general intended purpose or use of that item.

Personal Property
Personal property that is not related to the employee’s job performance may be disruptive to the work
environment and pose safety risks to other employees, thus Company has the right to restrict personal
items brought into the workplace.

Contract/Agency Workers are expected to exercise reasonable care to safeguard personal items brought
to work. Company is not responsible for the loss, damage, or theft of personal belongings, and workers
are advised not to carry unnecessary amounts of cash or other valuables with them when they come to
work.




                                              Page 28 of 32
    Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 114 of 143


                                                                                          REV. 12 March 2014

Contract/Agency Workers are permitted to bring storage containers such as purses, briefcases, and lunch
pails for the transportation of appropriate personal items to and from the work area, but will be subject to
random checks.

Searches
To maintain security and protect against theft, Company reserves the right to inspect all personal effects
brought onto Company property, including vehicles, briefcases, purses, and lunch boxes. In addition,
Company may inspect the contents of lockers, storage areas, file cabinets, desks, and work stations at
any time and remove all Company property and other items which are in violation of company rules and
policies. This policy will be administered according to the following procedures:

•       Searches of personal property may be conducted as workers enter the facility, during their shift,
or as they exit the facility. Lockers, desks, file cabinets, and closets may be searched at any time.

•       Workers may be required to open briefcases, purses, and lunch boxes for inspection.

•        Workers may be asked to open their coat or jacket and may be required to remove their coat or
jacket for a more thorough inspection of its contents.

•       Contract/Agency Workers may be asked to submit to a search of their personal or company
vehicle while the vehicle is on Company property.

Any individual refusing to participate in a search of personal property as described by the procedures
stated above, will be immediately removed from Company property and their access privileges to
Company property will be removed.




                                               Page 29 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 115 of 143


                                                                                             REV. 12 March 2014

                                                 EXHIBIT B

                                              AGREEMENT
   (To be filled out and signed by each Contractor employee performing work under a Purchase Order)




_____________________________________
Last Name    First Name   Middle Initial

I agree to comply with the following ELECTRONIC COMMUNICATION GUIDELINES of COMPANY.

Electronic communications – including any access to or exchange of data via e-mail, the Internet or
Intranet, voice mail, or otherwise – are a vital and growing segment of our business communications.
Users of these systems are responsible for the communications in which they engage and for the
resulting COMPANY records that they create, send forward or save - and for doing so only in accordance
with these guidelines.

1.        The electronic communications and information systems and related equipment (the “Systems”)
are provided by and are the property of COMPANY, as is all information residing on or carried by these
Systems. As a condition of your use of the Systems, you acknowledge and agree that COMPANY may,
at its discretion and for legitimate business purposes, inspect, use, or disclose your communications and
related information without further notice. You should have no expectation of personal privacy associated
with your use of the Systems.
2.        Unauthorized access to the Systems is prohibited, and COMPANY takes reasonable precautions
to secure the systems from such access. Authorized users must exercise reasonable care to maintain
the security of the Systems, including the use and management of required passwords. However,
password protection is for the security of COMPANY and the Systems, and does not imply that
communications are private or confidential to individuals.
3.        The Systems are intended for COMPANY business. You may not use the Systems for personal
gain, for purposes not reasonably related to the conduct of COMPANY business, or in any manner that
harms other individuals or COMPANY.
4.        Use of the Systems should be businesslike, courteous, and civil, and must comply with laws and
regulations such as those regulating trademarks, copyrighted material, threatening or obscene material,
and confidential, proprietary, or trade secret information. Use that is harassing, discriminatory,
defamatory, disruptive or offense to others, illegal or criminal, or that involves obscene, vulgar, or sexually
explicit content, is prohibited. Although your use of the Systems indicates your consent that COMPANY
may, at its discretion, inspect, use, or disclose any resulting information, such inspection is not systematic
or guaranteed. COMPANY depends upon users to report inappropriate, offensive, illegal material to
COMPANY management.
5.        Communication must clearly disclose the originator, sender, and intended recipient. If you
receive a communication by mistake, you should stop reading as soon as you realize it was not meant for
you and notify the sender or your system administrator immediately. It is impermissible, and may be
illegal, to purposely read communications intended for another person without permission of that person
or of COMPANY. If you forward a communication originated by someone else, do not make changes
without clearly disclosing that you have done so.
6.        Communications out side of COMPANY, for example, via the Internet, Electronic Data
Interchanges, direct modem connections, or otherwise, often travel through systems not under the control
of COMPANY, and might be intercepted and misused. Therefore, confidential information must not be
communicated outside of COMPANY unless clearly marked as to its confidential status. Privileged
information, such as communications between an attorney and COMPANY, must not be shared without
Legal Services approval.


                                                Page 30 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 116 of 143


                                                                                         REV. 12 March 2014

7.       Marketing communications as confidential does not necessarily protect them for disclosure or
misuse, and COMPANY guidelines might require the use of encryption. However, encryption may be
employed only where COMPANY has authorized its use and has been provided with all the keys
necessary for decryption. You may not intentionally encode or encrypt files to make them unreadable by
authorized COMPANY representatives.
8.       Use of the Systems creates records that can be difficult to eliminate. Communications or related
information might be printed or saved and might exist on backup media or otherwise be retrievable from
the Systems for indeterminate periods of time. Therefore, you should be aware that mere “deletion” of a
communication does not ensure removal of it or of related information from the Systems. Consider this
when drafting and sending communications.
9.       Various other COMPANY policies, procedures, and practices apply to electronic communications
and Systems. Examples include guidelines established by the Corporate Records Management
Program, Corporate Information Services, Corporate Travel Services, Corporate Identity, and your facility
and business unit. It is your responsibility to manage your electronic communications in accordance with
all such direction.

Use of the COMPANY Systems is a privilege. Inappropriate use may result in disciplinary action, up to
and including termination. In addition, failure to follow these guidelines could subject both COMPANY
and you, the individual user, to legal liabilities and embarrassment. You should report any misuse to your
supervisor, your facility Human Resources or Information Services manager, or to Security.




_____________________________________

Signature


_____________________________________

Date




                                              Page 31 of 32
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 117 of 143


                                                                                              REV. 12 March 2014

                                                EXHIBIT C
                                               COMPLIANCE

Contractor represents and warrants that it has read, understands, and has been in compliance, and
agrees that it shall comply, with all applicable laws, rules, regulations, directives, ordinances, orders, or
statutes (collectively, the "Laws"), including, but not limited to, the U.S. Foreign Corrupt Practices Act and
any applicable anti-bribery Laws of other countries, the U.S. Export Administration Regulations, the
International Traffic in Arms Regulations, and the sanctions regulations administered by the U.S.
Treasury Department Office of Foreign Assets Control.

Further, Contractor represents and warrants that it has not acted, will not act, and has not and will not
cause, directly or indirectly, any other party to act, in any manner that would cause Company, Caterpillar
Inc. or any other Caterpillar entity organized under U.S. law, or any U.S. persons employed by Caterpillar
(hereinafter, collectively “Caterpillar”), to violate the Laws. Upon Caterpillar's request, Contractor shall at
its expense provide to Caterpillar in a timely manner any and all material, documentation, information,
data, or certification(s) regarding Contractor’s compliance with the Laws and this Exhibit C.

If Caterpillar, in its sole discretion, has reason to believe that Contractor is not in compliance with the
Laws or this Exhibit C, Caterpillar reserves the right to audit, or to have Caterpillar’s authorized
representatives conduct audits, to ascertain the extent of Contractor’s non-compliance with the Laws and
this Article. Contractor agrees to cooperate with Caterpillar’s audit. Contractor agrees that a violation of
the Laws or this Article by Contractor shall constitute a material breach of the Agreement and shall relieve
Caterpillar of all its performance obligations under this Agreement including, but not limited to, all
payment obligations to Contractor.

Contractor agrees to indemnify, defend, and hold harmless Caterpillar, Caterpillar’s affiliates, and
Caterpillar’s and Caterpillar’s affiliates’ respective directors, officers, employees, agents, successors, and
assigns, against demands, liabilities, fines, penalties, losses, and damages (including costs, investigation
and litigation expenses and counsel fees incurred in connection therewith) arising out of or related to
Contractor's obligations under this Exhibit C.

In the event of any enforcement action against Contractor relating to Contractor’s non-compliance with
the Laws that reasonably relate to Contractor’s performance under this Agreement, Contractor shall
provide to Caterpillar written notice of such enforcement action prior to any publication or disclosure of
such enforcement action, and in no event later than ten (10) business days following such enforcement
action.




                                                 Page 32 of 32
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 118 of 143




                           Exhibit 2
            Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 119 of 143




From: Stinson McElhinney <McElhinney Stinson X@solarturbines.com>
Sent: 26 May 2021 19:03
To: Peter Rogers <Peter.Rogers@ness.com>; Marco Leon <LEON MARCO E@solarturbines.com>
Cc: Berthold Puchta <Berthold.Puchta@ness.com>; Ketan Karia <Ketan.Karia@ness.com>
Subject: RE: Solar/Ness - Sync Up

** EXTERNAL EMAIL: USE CAUTION Before Replying, Clicking Links, Opening Attachments etc.; Could be a
Phishing Attempt **


Pete,

Thanks for the call today. As discussed, it sounds like there was a misinterpretation and incorrect assumptions of our
objectives and plans. As this is still an ongoing dialog, we are supportive of additional meetings as necessary.

While it is important for Solar to take a more conservative approach, and to be more independent with our own
organization, insourcing significant parts of our operations, our desire and intent is to continue to work with Ness in a
positive way as we have done in the past. We plan to reduce Ness resources over time as we successfully post positions
publicly into the market and hire suitable candidates to be Solar employees. Our business is evolving and digital is
important, so things will continue to change.

Personal styles and approaches aside, we are an independent business seeking to employee people in our business and
believe we are acting and operating appropriately. Other parts of your engagements with Solar/Cat are currently not in
scope.

Looking forward to further conversations.

Stinson



Caterpillar: Confidential Green
From: Peter Rogers <Peter.Rogers@ness.com>
Sent: Wednesday, May 26, 2021 2:32 PM
To: Stinson McElhinney <McElhinney Stinson X@solarturbines.com>; Marco Leon
<LEON MARCO E@solarturbines.com>
Cc: Berthold Puchta <Berthold.Puchta@ness.com>; Ketan Karia <Ketan.Karia@ness.com>
Subject: Re: Solar/Ness - Sync Up
           Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 120 of 143

                              CAUTION: EXTERNAL EMAIL
                   This is a message from Peter.RogersAness.com.
       Use caution when opening unexpected emails and do not click on links or
                          attachments from unknown senders.
                 For more resources, visit security.cat.com/phishing.

Adding Ketan

Stinson,

Yes, it is difficult to hear your news given our longstanding relationship. To be clear Ness is unwilling to transfer any of
our employees to Solar Turbines.

We are OK with an initial call later today. Ness is still finalising its position but, as I am sure you can appreciate, our
number one concern is our employees.

We need to appropriately communicate to our employees who are currently working on the Solar Turbines' account —as
we plan to reassign them to other clients to the extent we are not working on your account. You need to coordinate any
communication to our employees through us and must have no direct or indirect communications with our employees
regarding their employment relationship with us without our specific consent.

As you may be aware, the large majority of our employees working on the Solar Turbine account are subject to
restrictive covenants that restrict them from any activities that are contrary to Ness's legitimate interests, including not
to perform activities of a competitive nature for 6 months after termination of employment. Moreover, such employees
have contracted that they will not work, directly or indirectly, on projects they worked for during the employment
relationship with us for 6 months after the termination of their employment.

I trust you will respect and have respected our contractual relations with our employees. In order that we can have a
productive discussion, we request that you confirm that you have not had any conversations with our current
employees (or former employees who recently left) in any way interfering with our employment arrangements with
such employees or former employees.

For your information Ness reserves all its rights in connection with this matter.

Speak soon.


Pete
+44 773 098 1750



From: Stinson McElhinney <McElhinney Stinson X@solarturbines.com>
Date: Tuesday, 25 May 2021 at 22:00
To: Peter Rogers <Peter.Rogers@ness.com>, Marco Leon <LEON MARCO E@solarturbines.com>
Cc: Berthold Puchta <Berthold.Puchta@ness.com>
Subject: RE: Solar/Ness - Sync Up

** EXTERNAL EMAIL: USE CAUTION Before Replying, Clicking Links, Opening Attachments etc.; Could be a
Phishing Attempt **
            Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 121 of 143


Pete,

We understand this was a surprise and difficult news to hear. There will undoubtably be multiple meetings needed over
the course of the next months while we reduce volumes.

While we appreciate the challenge to coordinate an executive team on short notice, we're happy to keep our meeting
tomorrow and support additional meetings Friday or Monday as people become available.

As discussed Monday, we will be communicating to the broader team later this week.

Thanks

Stinson




Caterpillar: Confidential Green
From: Peter Rogers <Peter.Rogers@ness.com>
Sent: Tuesday, May 25, 2021 9:40 PM
To: Stinson McElhinney <McElhinnev Stinson X@solarturbines.com>; Marco Leon
<LEON MARCO E@solarturbines.com>
Cc: Berthold Puchta <Berthold.Puchta@ness.com>
Subject: Re: Solar/Ness - Sync Up



                                 CAUTION: EXTERNAL EMAIL
                      This is a message from Peter.Rogers(&ness.com.
          Use caution when opening unexpected emails and do not click on links or
                             attachments from unknown senders.
                    For more resources, visit securitv.cat.com/phishing.

Marco, Stinson,

It was a complete surprise to hear your proposal yesterday. Furthermore Ranjit, our CEO is on vacation and off-grid in
California this week. I will need to confer with him before we can respond.

Can we delay our follow-up call until Friday afternoon or, preferably, Monday?

thx



Pete
+44 773 098 1750



From: McElhinnev Stinson X@solarturbines.com
When: 14:00 - 14:30 24 May 2021
Subject: Solar/Ness - Sync Up
Location: Microsoft Teams Meeting
              Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 122 of 143



** EXTERNAL EMAIL: USE CAUTION Before Replying, Clicking Links, Opening Attachments etc.; Could be a
Phishing Attempt **


Pete, Berthold,

Scheduling a follow up to our last call to close out open items identified during that discussion and discuss any additional
relevant business updates.

Added Marco to join if he is available.

Thanks

Stinson

________________________________________________________________________________


Microsoft Teams meeting
Join on your computer or mobile app
Click here to join the meeting

Join with a video conferencing device
302390680@t.plcm.vc
Video Conference ID: 116 953 067 4
Alternate VTC dialing instructions

Or call in (audio only)
+1 312-270-1925,,412196439# United States, Chicago
Phone Conference ID: 412 196 439#
Find a local number | Reset PIN

Learn More | Meeting options

________________________________________________________________________________

____________________________
Powered By Office365

The information contained in this communication is intended solely for the use of the individual or entity to whom it is addressed and others authorized to
receive it.
It may contain confidential or legally privileged information.
If you are not the intended recipient you are hereby notified that any disclosure, copying, distribution or taking any action in reliance on the contents of
this information is strictly prohibited and may be unlawful.
If you have received this communication in error, please notify us immediately by forwarding this email to MailAdmin@ness.com and then delete it from
your system.
Ness technologies is neither liable for the proper and complete transmission of the information contained in this communication nor for any delay in its
receipt.
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 123 of 143




                           Exhibit 3
                                                                      Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 124 of 143



                           solarturbines.sk/contact/
         >
               C
    Solar Turbines                                                                                                                                                                  HOME        DIGITAL SOLUTIONS              WHY SOLAR TURBINES                 CONTACT                     OPEN POSITIONS
    A Caterpillar Compote(

                                       AiS7
                                                                                        JEZUITIQ                                Adam Woking. arch bistro 'WHIM 'fir                                   Y       9
  BASTION Office center
  Tovarenski 8, 040 01 Koiice,             Trase                                                                                                                                                             Jumbo                                                    Gorenje Slovakia, S r o
                                                                                                                                                                                                                                                                                              9        9      In.meklorat wacu

  Slovensko                                                       N                                                  Ge                             Tuba:ice Kulturfabrik
                                                                                                                                                                                                                 The Bridge - sttoet
  4,6 *****       Recenze. 25
                                                                                                                                                                     9        yyb
                                                                                                                                                                                                                 & casual food                          02.'d •                                                          Janovtlkova
  Zobrazit •,etti maou
                                                                                                              9
                                                                                                                                        LUTO Automotive s.r.o9
                                                                                                                                        Budova vojenskeho
                                                                                                                                                                      s,t0                                           Q                                              Q   Zakladna Skola
                                                                                                                                                                                                                                                                        Masarykova 19
                                                                                                                                                                                                                                                                                                                         Jarmila, Ing. - II

                                                                                                                                                                                                                                                                                                                           9
irSr.o                    VLadislavGret                                                Penske kadernfctvo Patrik                                veliterstva
                                                                                                                                                                                                                                  "'          o

                                                                                                                                            9 9 9                                                                                                           9
                             p0'                                                                Stredna priernyseina                                               DaRoW     tired KoSice                             Zelezniona nemocnica                        Ivantattoo KoSice                                               MOM I
     Zimna00                                                                                         Skala strojnIcka                                                                                                   s poliklinikou Kotice
                        BETTINI Sro           9                                                                                           Pamatnik

                          9                   Slavornfra MiSkova                  Poliklinika pri Radnici                                 Modzinerodneho.
                                                                                                                                                                                    9                       ,64 9        Zbotny dyer KOSIT
             ReaCentrum                                 Tryaly pobyt Koiice
                                                                                            99                            9              Nam. Marat0nu mleru00
                                                                                                                                                                      'BASTION
                                                                                                                                                                                        Kebab NaLIS                                                                      rmgo, '
                                                                                                                                                                                                                                                                                                                                      K0
                     9                                    9     Interiorovy dizajn
                                                                Kosice • PORA design
                                                                                                            Vychodoslovenske
                                                                                                                       nnizeum
                                                                                                               Hisivicke muzeum                     9   Salka Kavy
                                                                                                                                                                                         Office center         Fro
                                                                                                                                                                                                                               Motor - Vybrusy                                               NOVISY8 spol.
              deskoslovenskel ankiet),
                                                                      9
                                                                                                             se vzacnymi moment'
                                                                                                                                                      Union poiciovho, o.c                                                                 9          KavenansIej Voirech
                                                                                                                                                                                                                                                      Mgr. - Not&
                                                                                                                                                                                                                                                                                                s to koSice

                                                                                                                                                                                                                                                                                                           9
                               7 --
                                                                                 9• Stare Mesta      cl0chodkova
                                                                                                                       Soup Culture
                                                                                  Miestny grad KotIce STABILITA dopInkova
                                                                                                                 spoloCnost:
                                                                                                                                                        9                                                          Krmiva •
                                                                                                                                                                                                         Chovaterske potteby
                                                                                                                                                                                                                               el +ose                                          GS Pro s.r.o9                               9
                                                                                                                                                                                                                                                                                                                          Eco friendly
                                                                                                                                                                             Kino Osrnev Kotice                                     ve,

                                                              9                                                                                                                                                                           nth3 9 KoSice Hostel

                                                                                                                                                                                                                                                                                                    9
                                                                                                                          s3.
                                                        NICO CAFFE    -"F"----                                                  1.`
                                                                                       Akadernia KoSice, n.o                                                                                                                                               Al - Complet

             md irel Bowlin6                            9
                                                                    1
                                                          1P1Kuzmanyho I                                          006" °4''
                                                                                                                                             Ustavny sudc,
                                                                                                                                      Slovenskej republiky
                                                                                                                                                               9      Slredna priernyselna
                                                                                                                                                                      akola dopravna              9      Perkovisko so
                                                                                                                                                                                                         zavorami (E S)
                                                                                                                                                                                                                                                           9
                                                                                                                                                                                                                                                                                                  Stredna priemysetna
                                                                                                                                                                                                                                                                                                   kola stavebna a..


                   9Vinarerin      --N      4`
                                                   h°            .8
                                                                 F-   9Parkoyisko                                                                                                               osorcneke s,,bneoc                                         p„.,, Na
                               za r orns..14-
                                                                             ,                                                                                9 90D                                                                 ,                        -40 g..,
                                                                       p,07.p.rp
                                           `,..                                                                                                                                Urban                                                                                                                                kl/11,10
                                                                                                                                               ALCOHOL PLANET                                                                                                          ,,..                                .....:.•...
                                                                                                                                                                                                                                                                                                   ,
             9      Mishte andwich
                    Rychle chiersiven, Radnici Star ho rnestaelj                             Gymnazium svdteho                                                       GUrembassador
                                                                                                                                                                                                   PenzlOn Grand Kosice

                                                                                                                                                                                                      9
                                                                                                                                                                                                                                  Golden Royal
                                                                                                                                                                                                                                  Boutique Hotel & Spa    9             ''''.5.,,,,,.
                                                                                                                                                                                                                                                                                   tc.;,.,
                                                                                                                                                                                                                                                                                                   i         yewstywy

                                                                                             TomaSa Akvinskeho                                                                                                                      a                         Kunsthalle .q.,,,..4a,...,ky        !                   74.4.
                                                                                                                                                                                                                                                                                                  ou. Map 82021 Geogio PocIrninl




                                                                                                                                                  Solar Turbines Slovakia s.r.o.
                                                                                                                                                              bastion Office Center
                                                                                                                                                                  TovarenSka 8
                                                                                                                                                              04O01 KoSice. Slovakia
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 125 of 143




                           Exhibit 4
                Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 126 of 143




            To:                   Solar Digital team members
            Subject:              New office for Solar Digital in Slovakia


            In further support of Solar’s strategic initiative to add customer value through digital solutions, Solar has
            established a new office in the Slovak Republic, primarily to support Solar Digital.

            Solar is committed to continued investments in digital and seeking to build high performing digital
            engineering teams. These team will align to our scaled agile development framework and work together
            with the rest of the global Solar Digital teams, adding to our main office locations in San Diego, US;
            Novazzano, Switzerland; and Aguascalientes, Mexico.

            More information about Solar Digital, including solutions, services, and releases can be found at:

            https://insightplatform.com/resources/

            Over time, new positions with Solar Turbines will be posted to Solar’s web site and more information
            can be found at:

            http://www.solarturbines.sk

            In an effort to continue our successes, and consistent with our other offices, we plan to continue
            working with various suppliers and vendors to meet the business objectives.

            Currently, Stinson McElhinney, Global Technology Manager for Solar Digital, will serve as the reporting
            manager for Solar Digital Slovakia. He will be based in Prague and traveling to Kosice, SK to start up and
            develop the new operation, as well as maintaining his current accountabilities.




Caterpillar: Confidential Green
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 127 of 143



                   2345689
8655 64 5238    8 6 5 2 294 9
8655659               
                          
     38 5          
                           352948  635
5                        
                          
593 486582 593 
 4865593359      
                                 4 23 5 2
      668 38 5
    623 9838 485!98 6233 989"4"383566
       1# %&'()*+,-./('(0+*1*23)&4(5*671+258+,19:;<:1=>?3('4)&1.,+'*,,(442*,,
+,@6AB2*',CB>3;<;;1D6E+F*30G6A(C+(#HF.22*'5G&,*2A*(,I+2*F56267J.)('K*,6.2F*,67
L*,,DM3,#2#6#NOLDMPQ#H8(A*8*G458+,R6,+5+6'762(RR26S+)(5*G&1?&*(2,#
       ?# L*,,I*.5,F8G('4T)1JNOLITP('4U+58LDM3OL*,,PQ+,(T*2)('V62R62(5+6'
U+58+5,8*(4W.(25*2,+'J()1.2X3T*2)('&#
       Y# @8*7(F5,,*576258+'58+,I*FG(2(5+6'(2*1(,*4.R6')&R*2,6'(GC'6UG*4X*#H()
6A*258*(X*67*+X85**'('4()F6)R*5*'556)(C*58+,I*FG(2(5+6'#
       <# H,.1)+558+,I*FG(2(5+6'+',.RR62567ZG(+'5+77,[\2+X+'(G]*2+7+*4Z*5+5+6'('4
^RRG+F(5+6'762(@*)R62(2&K*,52(+'+'X\24*2('4@*)R62(2&H'_.'F5+6'#
       9# L*,,2*W.+2*,(GGLDM*)RG6&**,56,+X'(,5('4(24*)RG6&)*'5F6'52(F5#0+'F*
?;19358(5*)RG6&)*'5F6'52(F58(,2*W.+2*4*)RG6&**,56(X2**58(53762,+S)6'58,76GG6U+'X58*
*'46758*+2*)RG6&)*'5358*&U+GG'65*'X(X*+'F6)R*5+5+A*(F5+A+5&3'62U62C6'('&R26_*F56'
U8+F858*&U62C*4(5LDM#^'M'XG+,852(',G(5+6'67LDM[,,5('4(24*)RG6&)*'5F6'52(F5,+'F*
?;19+,(55(F8*4(,6`abcbde

                                        1
  Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 128 of 143



       23 56789 11 586   68687 6789
6786 87!"35866788867866#7$%891&119886
776%967'86 67%9#77%96677 #3(6986 %6
77%67786586 979798)87*67
678%86897 %967  &3
       &3 $7767 6 1&1167+ %9,6
-#8778867863-7$87,8.867/98 6
586+ 987667 6 7 *7* 96+97868%8701(3
       23 - 86 99778 6%967
01(6 12113-6886%86901(+%9673%6867
48#77867#98778 6730%88996 1211 867
%9 867701( 67#87786786 677777%8
- 886#767796786# 79
6#8688676779%8%%7687877 98%9677
8601(3$86778%9- 9867777967
8978 887 6#3
       53 $96 1&1107866 9866769 66609
1 #86098 333 #86748766778687 67
%966789939997%8786068 67/9%677
 6876#7686#+01(73-#8778867866
1211 668 %7 6%96701(3$%7% 3
  9866 78687 39976# 6%98 77 89:;<;=?@ 3
  9866 867976 399867873

                                    1
  Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 129 of 143



       234 67899 7 4 8  7 68 9 
78 7 7 832 8!" #$%8&7 '8($ $)879*79+$$78
&'8($$)4 4" #$%8879$$78$7'9 8!8$$97
 '''64,  78 7 '87%7 '"-688!
8777$977 7 8!"879+764
       224 78 7$779 7 %4 *7 798 812321
899 78"879 6+$7947.7 '$7'98
 8!8$$97 '''64
       24 / 7! 77"879'7
'8$
            0  77 $17789 ' 88 '77
               " 7 82879879 ''974
            0  77 98 799  8'88$8 7
               8!98 3'88$8 7488567976:;
               /$4
            0  7799 %"879 68$$7<
            0 9 9 % 7 897 
               $7 %9'"4
            0 9 9$77  % 786+$
                7$ %98"4




                                   1
  Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 130 of 143



234567849348 476  4898 7 4848947358845
4594354 337 94

                                       
                                        9!77"4#48




                                   1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 131 of 143




                           Exhibit 1
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 132 of 143



NESS KE, s.r.o.
                                  Contract of Employment
       concluded according to § 42 and f. of Law No. 311/2001 Coll. Labor Code as amended
                 (hereinafter as Labor Code) on bellow mentioned day between:

The Employer:

 Commercial Name:         NESS KE, s.r.o.
 Place of Seat:           Továrenská 8, 040 01 Košice
 Company entered in the Companies Register kept with District Court Košice I, section Sro, file No.
 37939/V
 Company Reg. No.:        48 325 830
 Tax Identification No.:  2120133103
 VAT Identification No.:  SK2120133103
 Bank connection:         Tatra banka, a.s.,
 IBAN:                    SK66 1100 0000 0029 4601 1148
 Managers acting on       RNDr. Tomáš Futáš, PhD., Executive Manager of the Company
 behalf of the Company:   Ing. Zuzana Želinská, PhD., Executive Manager of the Company


(hereinafter as „the Employer“)

and

The Employee:

 Name and Surname:               xxxxxxxxxxx
 Permanent Address:              xxxxxxxxxxxxxxxxxxxx
 Date of birth:                  xxxxxxxxxxxxxx
 ID Card No.:                    xxxxxxxxxxxxxx

 (hereinafter as „the Employee“)

                                                 Article I
                                         Kind of Work Performed
1.    The Employer employs the Employee as             ............................................................
2.    The Employee will perform following work for the Employer:         ......................................
3.    Detailed specification of kind of work and its short characteristics / scope of employment is
      described in Annex No. 1 to this Contract.

                                                 Article II
                                           Day of Entering a Job


      Day of entering a job of the employee was agreed for..................... From this day a Labor
      relation between the Employee and the Employer rises.


10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                                                Page 1 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 133 of 143



NESS KE, s.r.o.

                                              Article III
                                           Place of Work

     The place of work is a place of seat of the Employer: Továrenská 8, 040 01 Košice.

                                             Article IV
                                      Duration of Employment


   Employment has been agreed for indefinite period.

                                             Article V
                                         Probational Period


      Probational period has been agreed for three months. Probational period will be extended
      accordingly to period of obstacles to work on the side of the Employee.

                                             Article VI
                                           Working Hours


      Working hours are set according to § 85 of Labor Code in length of 40 (forty) hours a week.
      Working hours do not include break for rest and meal-break in duration of 30 minutes. The
      employer determines the beginning and the end of working hours in the form of an internal
      regulation.
                                                Article VII
                                                 Holiday

     Under the conditions laid down by the Labor Code in accordance with the provisions of
     Section 103 et seq. of the Labor Code, the Employee is entitled to leave. Under the conditions
     laid down by the Labor Code in accordance with the provisions of Section 103 et seq. of the
     Labor Code, the Employee is entitled to a leave.

                                            Article VIII
                                    Wage Conditions and Pay-days


1. The Employee is entitled to wage for work performed. Monthly wage is set with respect to
   the fact that according to § 121 section 2, the wage also includes remuneration for overtime
   work in maximum duration allowed by law. Detailed specification and amount of wage is in a
   Wage Decree forming Annex No. 2 to this Contract.
2. The wage is payable for the previous monthly period always within the 15th calendar day of
   the following calendar month, transferring funds to the Employee's account.


10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                             Page 2 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 134 of 143



NESS KE, s.r.o.

3. Employee acknowledges that the Employer shall pay the tax advance and statutory payments
   to the Social Insurance Company and the Health Insurance Company in accordance with legal
   regulations in force in the Slovak Republic from any payment of the monetary value (in-kind
   wage) provided by the Employer to the Employee for the work .

                                              Article IX
                                     Obligations of the Employer


1.   Since the day of Labor relation rise, the Employer is obliged to assign work to the Employee
     according to contract of employment, to pay him/her wage for work performed a to observe
     other conditions set by legal regulations or contract of employment as well as by addendums
     to this Employment Contract.
2.   The Employer is in Labor-law relations obliged to treat the Employees according to the
     principle of equal treatment set for the field of Labor-law relations by special law on equal
     treatment in some fields and on protection against discrimination and on change and
     amendment of some laws (anti-discrimination act).

                                               Article X
                                     Obligations of the Employee


1.   The Employee is obliged, in accordance with the instructions of the statutory bodies of the
     Employer and managers, to carry out in person all the work assigned under a contract of
     employment in the specified working time, following the instructions of the direct superiors,
     the rules of employment, the organizational rules, the rules on safety and health at work,
     regulations laid down by the Employer and other regulations applicable to his / her work, to
     maintain the discipline of work and rules on the protection of classified facts. The Employee
     declares that he informed the employer about all the facts that would hinder the
     performance of the work or which could cause damage to the Employer.
2.   The Contracting Parties have agreed that the Employer is entitled to order overtime work for
     a maximum of 150 hours a year. Overtime work and its scheduling are governed by the needs
     of the Employer and ordered in a form of the superior´s order.
3.   The Employee is required to keep secret and not to provide third parties with information
     regarding the activities of the Employer without the prior written consent of the Employer.
     This information includes any information regarding his business activities, "know-how", but
     also any other information regarding the Employer. The Employee undertakes not to disclose
     the actual amount of his / her salary and will not request such information from other
     employees. The Employee is only allowed to publish the amount of his/her wage with the
     written consent of the Employer.
4.   Breach of the duty of secrecy on the facts referred to in paragraph 3 of this article of the
     contract is considered a serious violation of the job discipline and is the reason (provision of
     § 68 of the Labor Code) for immediate termination of employment by the Employer, without
     prejudice to the Employer's right to compensation as a result of a breach of the duty of
     secrecy. This obligation persists even after termination of the employment relationship.



10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                             Page 3 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 135 of 143



NESS KE, s.r.o.
5. The Employee is obliged to notify in advance the Employer in writing of his/her interest in
    carrying out a further gainful activity which has a competitive character before the start of
    the activity. The employee may, in addition to his/her employment performed in the
    employment relationship, perform other gainful activity which is of a competitive nature to
    the subject of the Employer's activity only with the prior written consent of the Employer.
    When signing this employment contract, the Employee provides the employer with a
    complete list of the work activities existing in addition to the agreed employment
    relationship.
6. In the event of failure to inform the Employer under the paragraph 5 of this Article of the
    contract about the other the employment relationship, the employment relationship
    established by this contract may be terminated by an immediate termination for a serious
    breach of the employment discipline.
7. The Employee is not entitled to receive personal gifts or other benefits from other
    organization or natural person in connection with his / her work performed for the Employer.
8. The Employee may not use alcoholic beverages or other narcotic drugs in the workplace or
    outside the workplace or start working under their influence.
9. The Employee is obliged to behave and act in such a way that, by his/her acting, behaving
    and overall conduct that does not damage the reputation of the Employer, take care of
    his/her good looks, go to work adequately dressed, physically and mentally prepared and
    fully capable of performing work properly.
10. The Employee will take maximum care of the Employer´s property not to cause harm to the
    Employer and to protect him from damage, loss, destruction and abuse and shall not act
    contrary to the Employer's legitimate interests.
11. The Employee agrees with sending him/her to business trips for the necessary period, even
    repeatedly and outside the territory of the Slovak Republic.
12. In the event of the employment relationship termination, the Employee is obliged to return
    all records containing confidential information, regardless of whether such records have been
    prepared or created by the Employee, as well as all the work equipment and other values
    assigned to the Employee by the Employer during the period and are the property of the
    Employer , to the Employer.
13. If the Employee receives work equipment and things belonging to the Employer (e.g.
    computer, mobile phone, car, etc.), the Employee undertakes to confirm to the Employer in
    writing, in accordance with § 185 of the Labor Code, the acceptance of these values. During
    the assignment of such items to an Employee, the Employee is liable for damage of the
    equipment and things and their loss. In the case of private use of work equipment without
    the consent of the Employer, the Employee is obliged to compensate the employer for the
    costs associated with it in full, in particular, the Employee undertakes to pay the Employer
    the cost of telephone calls made for private purposes using the Employer's devices.
14. The Employee is responsible for the damage caused to the extent stated in the Labor Code.
15. The Employee undertakes that if he / she is involved in a traffic accident and the competent
    body decides on his / her fault, he / she will replace the difference between the insurance
    claim and the actual damage caused to the service motor vehicle to the Employer in
    accordance with the provisions of the Labor Code.




10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                         Page 4 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 136 of 143



NESS KE, s.r.o.
                                               Article XI
                                      Intellectual Property Right

1.    The results of the Employee's own creative intellectual activity created by the Employee to
      fulfill his obligations arising from the employment relationship established by the
      employment contract are an Employee's piece of work in terms of § 90 of the Act No.
      185/2015 Coll. - Copyright Act as amended (hereinafter referred to as the "Copyright Act").
      The rights and obligations of the Employee and the Employer in creation of the Employee´s
      pieces of work are governed by the provisions of Section 90 par. 4 and following ones of the
      Copyright Act. Proprietary copyrights are applied by the Employer in his own name and on
      his behalf. The Employee agrees with assigning the Employer´s right to exercise his property
      rights to a third party.
2.    The Employee gives the Employer his/her consent to first publication of his/her piece of
      work and agrees with presentation of this piece of work to the public by the Employer under
      his business name or other name of his choice without mentioning the name of the Employee
      at the same time. The Employee grants the Employer permission to complete the piece of
      work in progress, to change and to process the piece of work. This consent also covers the
      completion, modification and processing of other intellectual property objects created within
      his/her employment relationship.
3.    The Employee grants the Employer permission to register his piece of work for industrial and
      legal protection. At the same time, he/she agrees that the Employer grants this right to a
      third party.
4.    The rights and obligations of the Employee and the Employer in creation of industrial or
      other intellectual property objects shall be governed by the relevant provisions of specific
      industrial property legislation, with rights to the results of creative intellectual activity being
      passed on to the Employer.
5.    The Employee is obliged to follow instructions of the Employer when creating intellectual
      property items. The Employee is not responsible for the defects and legal defects of the
      intellectual property created which were caused by the use of the documents and the things
      provided by the Employer, and the Employee, even taking his/her maximum care, could not
      find out their inappropriateness or he/she advised the Employer of them and the Employer
      insisted on their use.
6.    The Employee is responsible for the fact that the intellectual property created is the result of
      his own creative intellectual activity and does not interfere with the rights of third parties. If
      theEemployee himself/herself uses the intellectual property objects belonging to third
      parties, he/she is responsible for having settled relations with the holders of these rights.
7.    The Employee is not entitled to carry out a self-employed activity for the Employer's clients
      during the duration of the employment relationship. In the event of breach of this obligation,
      the Employer is entitled to ask the Employe to provide him with the benefit from a trade at
      which he/she breached the ban on competition or transfer the corresponding rights to him.
      This activity is considered to be a reason for which the Employer can immediately terminate
      the employment. This does not affect the Employer's right to compensation.
8.    The Employee is entitled to wage under the employment contract for creation and use of the
      employment pieces of work and other intellectual property items and the Employee is not
      entitled to ask from the Employer of third persons any special remuneration or additional
      compensation for the creation and use of pieces of work and other intellectual property
      items.


10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                                Page 5 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 137 of 143



NESS KE, s.r.o.
9. The Employee is not authorized to provide any information about the Employer's clients for
    the purposes of self-representation vis-à-vis third parties without the written consent of the
    Employer or to use the results of his / her creative activity created during the duration of
    employment with the Employer as a reference to third parties, even after termination of
    employment with the Employer. Breaching this ban is a serious violation of the work
    discipline.
10. In the event that an Employee is temporarily assigned for work perfromance to a third party,
    he/she agrees that the third party shall exercise all the rights to the Employee's piece of work
    done during the assignment belonging to the Employer according to the provision of Section
    90 of the Copyright Act and that the Employer can transfer these rights to such third person.
    They Employee´s remuneration for such handling with the items of intellectual property
    rights is included in the basic wage of the Employee.

                                               Čl. XII
                                         Non-compete Clause

1. The Employee undertakes that he will not, directly or indirectly, perform any gainful activity
   a nature that is competitive or could be competitive with the Employer´s line of business,
   either as self-employed or for another employer, without the explicit written consent of the
   Employer. The Employee undertakes to refrain from any activities that are contrary to the
   legitimate interests of the Employer.
2. The Employer and the Employee have agreed that the Employee will not perform any gainful
   activity which is of a competitive nature towards the subject of the Employer's activity, the
   Employer's customers and the end customers of the Employer's customers for a period of 6
   months after termination of the employment relationship.
3. In accordance with the preceding sentence, the Employer and the Employee agree that the
   Employee will not work, directly or indirectly, on projects he worked for during the
   employment relationship with the Employer for 6 months after the termination of his
   employment.
4. The employer will provide the employee with a cash refund equal to 50% of the average
   monthly wage of the Employee for each month of meeting this provision of limitation.
5. If the Employee violates this limitation, he/she will pay the Employer cash compensation
   equivalent to cash compensation agreed upon for compliance with this limitation.

                                              Article XIII
                             Termination of Employment and Notice Period

1. The employment relationship ends by the expiry of the period referred to in Article IV. of this
   contract or in other ways specified in the Labor Code. The length of the notice period is
   governed by the relevant provisions of §62 of the Labor Code.
2. The Employee is entitled to severance and termination pay under the relevant provisions of
   the Labor Code applicable at the time of such entitlement.
3. In accordance with the provisions of Section 62 8 of the Labor Code, the Employer and the
   Employee have agreed that if the Employee does not stay with the Employer during the period
   of notice, the Employer has the right to monetary compensation at most in the amount that
   is the product of the average monthly wage of this Employee and the length of the period of
   notice. The calculation of the amount of compensation depends on the number of working


10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                            Page 6 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 138 of 143



NESS KE, s.r.o.
   days at the time of the period of notice during which the Employee did not stay with the
   Employer and did not work for him in accordance with this employment contract.

                                             Article XIV
                           Execution and Changes of Contract of Employment
1.   Contract of Employment has been executed in two copies. Both, the Employer and the
     Employee will receive one copy.
2.   This contract can be changed only after agreement of both parties, namely by written
     amendment approved and signed by both parties. The parties exclude any diversion from this
     requirement in oral or implied way. There are no collateral oral agreements.

                                              Article XV
                                      Provision of Personal Data

1.   An Employee who meets with personal data during the performance of his/her or these data
     are processed in any way in the course of his / her work, he/she is obliged to comply with the
     relevant provisions of Regulation (EU) 2016/679 of the European Parliament and of the
     Council on the protection of natural persons with regard to the processing of personal data
     and on the free movement of such data and of Act 18/2018 Coll. of the National Council of
     the Slovak Republic on the personal data protection.
2.   By signing this Work Contract, the Employee declares that he/she was aware of the
     information under Article 13 of Regulation (EU) 2016/679 of the European Parliament and of
     the Council on the protection of natural persons with regard to the personal data processing.
3.   By signing this agreement, the Employee declares that the Personal Data provided by him/her
     to the Employer's information system are true and informs the employer of their change in
     writing without any delay.

                                             Article XVI
                                           Final Provisions


1. By signing this contract, the Employee certifies that before concluding this contract, the
   Employer informed him/her of rights and duties resulting for him/her from this contract of
   employment as well as of working and wage conditions upon which he/she will work upon
   this contract of employment.
2. Rights and duties of the Employee result from the respective legal regulations, binding
   instructions of the Employer, internal rules issued by the Employer, instructions of direct
   superior and from provisions of this contract.
3. By signing this contract, the Employee also certifies that he was duly acquainted with rules of
   organization, legal and other regulations for provision of safety and protection of health that
   must be observed during his/her work.
4. Contractual relations, rights and duties of parties at this contract execution not regulated by
   this contract are governed by the respective provisions of Law No. 311/2001 Coll. of Labor
   Code as amended and connected regulations valid in the Slovak Republic.


10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                           Page 7 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 139 of 143



NESS KE, s.r.o.
5. In the event of a change in the data contained in the title of this contract, the Contracting
   Party to which the change relates shall promptly notify the other Contracting Party in writing
   without delay, together with the actual details.
6. If any of provisions of this contract is declared null and void or unenforceable, validity or
   enforceability of other provisions of this contract remains unaffected. For such case the
   parties agreed to conclude an amendment to the contract and provisions losing their validity
   or becoming unenforceable will be replaced by provisions as much as possible similar to
   original intent so that the purpose and goal of this contract would remain preserved
   respecting new facts, without any prejudice for both parties.
7. The participants to this contract declare that they are fully legally competent for legal acts,
   that this contract was concluded in accordance with their real will, on the basis of true data,
   was read by them, understood its vontent and in witness thereof they signed it. The parties
   to this agreement also declare that this contract was not concluded in distress or under other
   disadvantageous conditions and at signing this contract, no pressure was exerted on them
   in any form and that their free will and expression of their will were not limited by anything.
8. ract of employment comes into force and effect from the day of its signing by both contracting
   parties.
9. Annexes No. 1 to 4 form an inseparable part of this contract.

     Annex No. 1 - Specification of kind of work and its short characteristics / workload
     Annex No. 2 - Wage Decree
     Annex No. 3 - Confidentiality Agreement
     Annex No. 4 - The Employee statement of becoming familiar with the normative
                    documentation

In Košice, on...............

          The Employer                     The Employer                  The Employee



  ……………………………………….                   ……………………………………….              ……………………………………….
   RNDr. Tomáš Futáš, PhD.           Ing. Zuzana Želinská, PhD.          Name
         Executive of                       Executive of
       NESS KE, s.r.o.                     NESS KE, s.r.o.

The Employee confirms with his/her signature that he/she received one copy of the Contract of
Employment from the Employer.

                                                                           The Employee



                                                                     ……………………………………….
                                                                           Name




10762-00001/12756614.1   F_HR_PRACOVNÁ_ZMLUVA                                               Page 8 of 9
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 140 of 143




                           Exhibit 2
Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 141 of 143




               1M




          o     •       41
                                         Mik
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 142 of 143




                                     CAUSE NO. ______________

 NESS DEUTSCHLAND GMBH and §                              IN THE DISTRICT COURT OF
 NESS KE, S.R.O.,              §
                               §
      PLAINTIFFS,              §
                               §                          HARRIS COUNTY, TEXAS
 VS.                           §
                               §
 SOLAR TURBINES INC. and SOLAR §
 TURBINES SLOVAKIA S.R.O.,     §
                               §                          ____ JUDICIAL DISTRICT
      DEFENDANTS.

       VERIFICATION AND UNSWORN DECLARATION OF ZUZANA ZELINSKA


          1.        My name is Ing. Zuzana Želinská, PhD., my date of birth is 31.05.1982, and my

business address is Továrenska 8, 040 01 Košice, Slovakia. I currently serve as AVP – Finance

& Operations, Company Executive of NESS KE, s.r.o., Slovakia. I have held this position for

approximately 8 years.

          2.        Ness Deutschland GmbH (“NDG”) is a German Corporation with its headquarters

in Hamburg, Germany.

          3.        Ness KE, s.r.o. (“NKE,” and collectively with NDG, “Ness”) is a Slovakian

Corporation with its headquarters in Košice, Slovakia.

          4.        The facts set forth in this Declaration are based upon my personal knowledge. I am

over the age of eighteen and am competent to make this Declaration.

          5.        I submit this Declaration in support of Plaintiffs’ Original Verified Petition and

Application for a Temporary Restraining Order and Temporary Injunction.

          6.        On or about May 26, 2021, I became aware that Solar Turbines, Inc. (“STI”) had

publicly identified NKE’s address as the address of STI’s new Slovakian entity, Solar Turbines

Slovokia, s.r.o. I subsequently inquired of the landlord of the building and was told that the

10762-00001/12755787.1                              1
   Case 4:21-cv-02059 Document 1-2 Filed on 06/23/21 in TXSD Page 143 of 143




landlord had signed a lease with STI in late 2020 after being introduced to representatives of STI

by Marek Uhrin, who was at that time a managing director and, effectively, the CEO of NKE.

          7.        Ness has an understanding with its landlord that the landlord will not lease space in

NKE’s building to another IT company without Ness’ consent. The landlord informed me that

Uhrin told him, in words or substance, that Ness consented to the landlord renting space to STI

and was, in fact, in favor of such an arrangement, as STI was one of its most important customers.

          8.        Ness was not in favor of this arrangement and did not consent to it.



I declare under penalty of perjury that the foregoing is true and correct.

Executed in Košice, Slovakia , on this 6th day of June, 2021.



                                                          ________________________
                                                               Zuzana Zelinska




10762-00001/12755787.1                                2
